   Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 1 of 143 PageID #: 10

EXHIBIT A
Filed                 20-CI-006311    10/30/2020            David L. Nicholson, Jefferson Circuit Clerk




        CASE NO. 20-CI-_____                                        JEFFERSON CIRCUIT COURT
                                                                      BUSINESS COURT DOCKET
                                                                                  DIVISION ____
                                                                    JUDGE ______________________



         AL J. SCHNEIDER CO.; SCHNEIDER HOTELS,
         LLC; SCHNEIDER FAIRGROUNDS, LLC;
         SCHNEIDER       WATERFRONT,       LLC;                                            PLAINTIFFS
         SCHNEIDER       RIVERFRONT,       LLC;
         SCHNEIDER PARKING, LLC; and LE CENTRE
         ON FOURTH LLC,

         v.

         HARTFORD FIRE INSURANCE COMPANY,
         C T Corporation System
         67 Burnside Ave.
         East Hartford, CT 06108-3408                                                     DEFENDANT




                                                                                                             Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
         Through:
         Kentucky Secretary of State

                                     COMPLAINT AND JURY DEMAND

               1.      This is a business dispute relating to a denied property insurance coverage claim

        involving COVID-19. Plaintiffs seek a declaration of rights and obligations under Kentucky law

        and other relief as set forth in this Complaint. Plaintiffs, AL J. SCHNEIDER CO. (“ALJSCO”);

        SCHNEIDER HOTELS, LLC (“Schneider Hotels”); SCHNEIDER FAIRGROUNDS, LLC

        (“Schneider Fairgrounds”); SCHNEIDER WATERFRONT, LLC (“Schneider Waterfront”);

        SCHNEIDER RIVERFRONT, LLC (“Schneider Riverfront”); SCHNEIDER PARKING, LLC

        (“Schneider Parking”); and LE CENTRE ON FOURTH LLC (“Le Centre”) (collectively

        “Plaintiffs” or “AJS Companies”) bring this Complaint against Defendant HARTFORD FIRE
                                                                                                             COM : 000001 of 000030




        INSURANCE COMPANY (“Hartford”). The AJS Companies seek a declaratory judgment

        pursuant to the Kentucky Declaratory Judgment Act and Kentucky Rules of Civil Procedure. They

        request a judgment confirming the scope of insurance coverage available for their losses under the


Filed                 20-CI-006311    10/30/2020            David L. Nicholson, Jefferson Circuit Clerk
   Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 2 of 143 PageID #: 11
Filed                     20-CI-006311       10/30/2020                 David L. Nicholson, Jefferson Circuit Clerk




        Hartford Policy No. 33 UFJ AE3AAF (the “Policy”). The AJS Companies also bring related

        claims for damages arising from breach of contract, common law and statutory bad faith, and other

        violations of Kentucky law.

                 2.       This insurance litigation is unique and distinct from other COVID-19 insurance

        litigation. Upon information and belief, the AJS Companies are among a small collection of

        insured companies that purchased coverage under Hartford’s new Property Elite Policy for

        Hospitality. Hartford issued the Property Elite form for the first time in early 2020. As issued to

        the AJS Companies, the Policy expressly includes coverage for loss arising from virus and disease.

        For example, the Policy grants coverage up to $500,000,000 for Business Income loss and Extra

        Expense incurred due to a Crisis Event. The Policy’s definition1 of Crisis Event confirms coverage

        for loss from:




                                                                                                                                    Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                 3.       To date, the AJS Companies have suffered in excess of $21,000,000 in business

        income and extra expense loss because of the release or imminent release of COVID-19 in

        Kentucky, including diagnosed cases of COVID-19 at properties insured by the Policy. Multiple

        government organizations have declared public health hazards threatening persons at insured

        properties. COVID-19 is likely to result in bodily injury or death.

                 4.       The Policy is valid and enforceable, and the AJS Companies timely notified
                                                                                                                                    COM : 000002 of 000030



        Hartford of their claim.



        1
         Apparently because this is a new insurance form for Hartford, subpart “e” includes a typographical or drafting error.
        The phrase “that is likely to result in bodily injury or death to hazardous substance” seems to be a mistake in the form.


                                                                   2
Filed                     20-CI-006311       10/30/2020                 David L. Nicholson, Jefferson Circuit Clerk
   Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 3 of 143 PageID #: 12
Filed                  20-CI-006311    10/30/2020            David L. Nicholson, Jefferson Circuit Clerk




               5.      Hartford denied coverage outright after an unexplained period of delay and despite

        clear and express grants of coverage for virus and disease in the Policy. While there are other

        portions of the Policy that may apply (e.g., Attraction Properties), Hartford should have at least

        investigated, accepted and paid the claim under the Crisis Event coverage. Instead, Hartford

        denied based on a misrepresentation of its own Policy, claiming that a “malicious act” was required

        for the COVID-19 occurrences to qualify as Crisis Events. Hartford’s denial is wrongful, contrary

        to its obligations under the Policy and Kentucky law, and continues to cause significant damage

        to the AJS Companies in amounts to be proven at trial.

                                                    PARTIES

               6.      Plaintiff AL J. Schneider Co. is a real estate development company located in

        Louisville, Kentucky that owns and/or operates hotels and restaurants and has separate real estate




                                                                                                                Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
        and lumber divisions.

               7.      Plaintiff Schneider Hotels, LLC is a limited liability company organized under the

        laws of the State of Kentucky, has its principal place of business in Louisville, Kentucky, and is

        wholly owned by Plaintiff AL J. Schneider. Schneider Hotels LLC owns and operates the Galt

        House Hotel in Louisville, Kentucky.

               8.      Plaintiff Schneider Fairgrounds, LLC is a limited liability company organized

        under the laws of the State of Kentucky, has its principal place of business in Louisville, Kentucky,

        and is wholly owned by Plaintiff AL J. Schneider. Schneider Fairgrounds LLC owns and operates

        the Crowne Plaza hotel located near the Louisville, Kentucky airport.

               9.      Plaintiff Schneider Waterfront, LLC is a limited liability company organized under
                                                                                                                COM : 000003 of 000030




        the laws of the State of Kentucky, has its principal place of business in Louisville, Kentucky.

        Schneider Waterfront owns the 3-tower, 25-story Waterfront Plaza, located at 321 W. Main St.



                                                         3
Filed                  20-CI-006311    10/30/2020            David L. Nicholson, Jefferson Circuit Clerk
   Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 4 of 143 PageID #: 13
Filed                  20-CI-006311   10/30/2020            David L. Nicholson, Jefferson Circuit Clerk




               10.     Plaintiff Schneider Riverfront, LLC is a limited liability company organized under

        the laws of the State of Kentucky, has its principal place of business in Louisville, Kentucky.

        Schneider Riverfront owns the 23-story, 341,363 square foot One Riverfront Plaza office building

        located at 401 W. Main St.

               11.     Plaintiff Schneider Parking, LLC is a limited liability company organized under the

        laws of the State of Kentucky, has its principal place of business in Louisville, Kentucky.

        Schneider Parking owns a parking deck in downtown Louisville, KY.

               12.     Plaintiff Le Centre on Fourth LLC is a limited liability company organized under

        the laws of the State of Delaware, has its principal place of business in Louisville, Kentucky, and

        is 95% owned by Plaintiff AL J. Schneider through its subsidiary 501 Fourth Street, LLC. Le

        Centre on Fourth LLC owns and operates the Embassy Suites in downtown Louisville.




                                                                                                              Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
               13.     Hartford is a stock insurance company organized under the laws of Connecticut

        with its principal place of business in Hartford, Connecticut. Hartford is authorized to provide

        insurance coverage in the state of Kentucky.

               14.     Hartford issued the Policy to the AJS Companies in Kentucky.

                                        VENUE AND JURISDICTION

               15.     Venue is proper in this Court pursuant to KRS 454.210(4), KRS 452.445, and KRS

        452.450, because the AJS Companies are located in Jefferson County, Kentucky, and the

        transactions and acts giving rise to the causes of action asserted herein occurred in Jefferson

        County, Kentucky.

               16.     This case is appropriate for the Jefferson County Business Court in accordance with
                                                                                                              COM : 000004 of 000030




        the Business Court Docket Rules of Practice. The gravamen of this dispute relates to insurance of

        a business entity.



                                                        4
Filed                  20-CI-006311   10/30/2020            David L. Nicholson, Jefferson Circuit Clerk
   Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 5 of 143 PageID #: 14
Filed                   20-CI-006311   10/30/2020            David L. Nicholson, Jefferson Circuit Clerk




                  17.   This Court has personal jurisdiction over Hartford because it is authorized to sell

        or write insurance in Kentucky, contracted to insure persons, property, or risk located within

        Kentucky at the time of contracting by issuing the policy in question, and thereby insured the

        covered risks of Kentucky citizens. KRS 454.210(2)(a)(1), (7).

                  18.   Subject matter jurisdiction is proper pursuant to KRS 23A.010, KRS 418.040, and

        KRS 418.045.

                                          FACTUAL BACKGROUND

                    Hartford’s New Elite Policy Tailored for the AJS Companies, Including Virus
                                               and Disease Coverage

                  19.   The AJS Companies are long-time businesses and property owners, tracing their

        roots to the late Mr. Al J. Schneider, a developer, philanthropist, and longtime champion of




                                                                                                               Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
        Louisville and her success. Their property portfolio includes the historic Galt House hotel, along

        with other hotels, restaurants, office buildings, and a parking deck in Jefferson County as more

        specifically described below.       These properties depend on Louisville’s hospitality and

        entertainment industry, and the AJS Companies face significant risk if their own properties or other

        Jefferson County hospitality or entertainment properties are shutdown or limited by unanticipated

        events.

                  20.   The AJS Companies worked with a broker to find comprehensive commercial

        property coverage, including tailored coverage to protect against the risk of loss or damage due to

        unanticipated widespread loss. The prior property coverage with another insurer was due to expire

        on March 1, 2020.
                                                                                                               COM : 000005 of 000030




                  21.   Meanwhile, Hartford was introducing a new insurance product to the market for

        2020. In late 2019, Hartford pushed marketing material out to insurance brokers that introduced

        the new Property Elite program, including “seamless, tailored” coverage for Hospitality. Hartford

                                                         5
Filed                   20-CI-006311   10/30/2020            David L. Nicholson, Jefferson Circuit Clerk
   Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 6 of 143 PageID #: 15
Filed                  20-CI-006311   10/30/2020             David L. Nicholson, Jefferson Circuit Clerk




        advertised coverage for “broad, all risk perils,” including “catastrophic cover.” A true and correct

        copy of the Hartford marketing materials for the Property Elite program is attached hereto as

        Exhibit A.

               22.     After weeks of negotiations, the AJS Companies elected to bind coverage with the

        Hartford. The AJS Companies paid $661,700.00 in total premium for Hartford’s Property Elite

        Policy for Hospitality. The effective date of the Policy is March 1, 2020. The Policy Limit is

        $500,000,000. A true and correct copy of the Policy is attached as Exhibit B and incorporated

        fully by reference.

               23.     The Policy provides that the Insureds under the Policy are:




                                                                                                               Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
        Ex. B at 2.

               24.     Each of the AJS Companies is an Insured under the Policy.

               25.     The Policy is an “all risk” property policy.

               26.     In the main Policy form, Form PEG 00 02 01 20, Hartford provides Crisis

        Management coverage within the Time Element section of the Policy as follows:




        Exhibit B at 30.

               27.     Crisis Event is specifically defined in the Policy as follows:
                                                                                                               COM : 000006 of 000030




                                                         6
Filed                  20-CI-006311   10/30/2020             David L. Nicholson, Jefferson Circuit Clerk
   Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 7 of 143 PageID #: 16
Filed                 20-CI-006311    10/30/2020            David L. Nicholson, Jefferson Circuit Clerk




                                                                                                            Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
        Exhibit B at 40.

               28.     The Policy contains multiple additional extensions of coverage that may also apply

        beyond the Crisis Management coverage, including but not limited to Attraction Properties

        coverage, Civil Authority coverage, Contingent Business Interruption coverage, Extra Expense

        coverage, and Ingress and Egress coverage. The Policy also offers separate “Communicable

        Disease” coverage for an outbreak of disease at an insured property.

                              Hartford’s Invalid Attempt to Add a Virus Exclusion

               29.     On March 11, 2020, Hartford sent a copy of the issued Policy to the broker. That

        copy contained the virus, disease and public health hazard coverage discussed above. On the last

        page, however, the Policy included Form PEGM 00 06 03 20, which appears to be an endorsement
                                                                                                            COM : 000007 of 000030




        form created in March of 2020, after the effective date of the Policy. See Ex. B. The heading of

        the endorsement is “Exclusion of Loss Due to Virus or Bacteria for: Al J Schneider Co.” The

        endorsement states that it “does not apply to a Communicable Disease Contamination – Coverage

                                                        7
Filed                 20-CI-006311    10/30/2020            David L. Nicholson, Jefferson Circuit Clerk
   Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 8 of 143 PageID #: 17
Filed                    20-CI-006311      10/30/2020                David L. Nicholson, Jefferson Circuit Clerk




        Extension endorsement.” The endorsement does not address the other affirmative virus coverage

        offered under the Policy’s definition of Crisis Event. The endorsement does not accurately reflect

        the intent or agreement of the parties.

                30.      Hartford never discussed any virus exclusion with the AJS Companies or, on

        information and belief, with the broker. Instead, it appears that Hartford tried to slip a virus

        exclusion into the Policy after the effective date, just as COVID-19 was making its way into the

        United States. Notably, Hartford did not adjust the premium when it tried to reduce coverage

        through an afterthought virus exclusion.

                31.      The AJS Companies did not agree to any virus exclusion in the Policy. They would

        not have agreed to it because it would render the virus coverage they were already paying for

        illusory.




                                                                                                                               Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                  The Release of COVID-19

                32.      COVID-19 is unique. The clinical features of COVID-19 vary from asymptomatic

        forms to fatal conditions of severe respiratory failure that require ventilation and support in an

        intensive care unit (“ICU”). Pneumonia has been the most frequent severe manifestation of

        COVID-19, with symptoms of fever, cough, dyspnea, and bilateral infiltrates on chest imaging. 2

        There are no specific treatments established for COVID-19, and no vaccine is currently available.3




        2
          See Francesco Di Gennaro et al., MDPI: International Journal of Environmental Research and Public Health,
        Coronavirus Diseases (COVID-19) Current Status and Future Perspectives a Narrative Review (Apr. 1, 2020),
        https://www.mdpi.com/1660-4601/17/8/2690.
        3
          See id. (The treatment is symptomatic, and oxygen therapy represents the major treatment intervention for patients
                                                                                                                               COM : 000008 of 000030




        with severe infection. Mechanical ventilation may be necessary in cases of respiratory failure refractory to oxygen
        therapy, whereas hemodynamic support is essential for managing septic shock. Different strategies can be used
        depending on the severity of the patient and local epidemiology. Home management is appropriate for asymptomatic
        or paucisintomatic patients. They need a daily assessment of body temperature, blood pressure, oxygen saturation and
        respiratory symptoms for about 14 days. Management of such patients should focus on prevention of transmission to
        others and monitoring for clinical status with prompt hospitalization if needed.).


                                                                 8
Filed                    20-CI-006311      10/30/2020                David L. Nicholson, Jefferson Circuit Clerk
   Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 9 of 143 PageID #: 18
Filed                       20-CI-006311     10/30/2020                 David L. Nicholson, Jefferson Circuit Clerk




                      33.   COVID-19 has several modes of transmission. Pursuant to a “Situation Report”

        released by the WHO, the virus can be transmitted through symptomatic transmission, pre-

        symptomatic transmission, and asymptomatic transmission. Symptomatic transmission refers to

        transmission by a person experiencing symptoms associated with the virus who then transfers

        COVID-19 to another. Data from published studies provide evidence that COVID-19 is primarily

        transmitted from symptomatic persons to others who are in close contact through respiratory

        droplets, by direct contact with infected persons, or by contact with contaminated objects and

        surfaces.4

                      34.   The incubation period for COVID-19 – the time between exposure to the virus

        (becoming infected) and symptom onset – is an average of 5-6 days, but can take up to 14 days.5

        During this period, also known as the “pre-symptomatic” period, some infected persons can be




                                                                                                                                    Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
        contagious.         Along with respiratory symptoms, gastrointestinal symptoms (e.g., nausea and

        diarrhea) have also been reported, and in some patients, they may be the presenting complaint.

                      35.   An individual who does not develop symptoms – known as an asymptomatic case

        of COVID-19 – can still transmit the virus to another.

                      36.   Not only is COVID-19 transmitted via human-to-human contact, but the WHO and

        scientific studies have confirmed that the virus can live on contaminated objects or surfaces.

        According to a study in The New England Journal of Medicine, COVID-19 was detectable in

        aerosols for up to 3 hours, up to 4 hours on copper, up to 24 hours on cardboard, and up to 2-3



        4
                                                                                                                                    COM : 000009 of 000030



          See id. (Data from clinical and virologic studies that have collected repeated biological samples from confirmed
        patients provide evidence that shedding of the COVID-19 virus is highest in the upper respiratory tract (nose and
        throat) early in the course of the disease. That is, within the first three days from onset of symptoms. Preliminary data
        suggests that people may be more contagious around the time of symptom onset as compared to later on in the
        disease.).
        5
            See id.


                                                                   9
Filed                       20-CI-006311     10/30/2020                 David L. Nicholson, Jefferson Circuit Clerk
   Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 10 of 143 PageID #: 19
Filed                    20-CI-006311       10/30/2020                 David L. Nicholson, Jefferson Circuit Clerk




        days on plastic and stainless steel.6 All of these materials are used in the preparation and service

        of food by restaurants and in the operation of hotels and office buildings. The results of the study

        suggest that individuals could get COVID-19 through indirect contact with surfaces or objects

        used by an infected person, whether or not they were symptomatic.

                 37.      The Journal of Hospital Infection has found that human coronaviruses, such as

        SARS-CoV and MERS-CoV, can remain infectious on inanimate surfaces at room temperature for

        up to nine days. At a temperature of 30 degrees Celsius or more, the duration of persistence is

        shorter. Contamination of frequently touched surfaces is, therefore, a potential source of viral

        transmission. Though this study was not conclusive as to COVID-19, scientists are still grappling

        with the implications.

                 38.      Without a vaccine to protect against COVID-19, effective control of the




                                                                                                                                  Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
        release of the virus relies on measures designed to reduce human-to-human and surface-to-human

        exposure. Recent information on the CDC’s website provides that COVID-19 spreads when people

        are within six feet of each other or when a person comes in contact with a surface or object that




        6
          See News Release, National Institutes of Health, New coronavirus stable for hours on surfaces (Mar. 17, 2020),
        https://www.nih.gov/news-events/news-releases/new-coronavirus-stable-hours-surfaces; see also World Health
        Organization, Modes of transmission of virus causing COVID-19: implications for IPC (Mar. 29, 2020), https://www.
                                                                                                                                  COM : 000010 of 000030




        who.int/news-room/commentaries/detail/modes-of-transmission-of-virus-causing-covid-19-implications-for-ipc-
        precaution-recommendations (Airborne transmission of COVID-19 “may be possible in specific circumstances and
        settings in which procedures or support treatments that generate aerosols are performed; i.e., endotracheal intubation,
        bronchoscopy, open suctioning, administration of nebulized treatment, manual ventilation before intubation, turning
        the patient to the prone position, disconnecting the patient from the ventilator, non-invasive positive-pressure
        ventilation, tracheostomy, and cardiopulmonary resuscitation.”).


                                                                 10
Filed                    20-CI-006311       10/30/2020                 David L. Nicholson, Jefferson Circuit Clerk
   Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 11 of 143 PageID #: 20
Filed                    20-CI-006311      10/30/2020               David L. Nicholson, Jefferson Circuit Clerk




        has the virus on it.7 Various other sources state that close contact with a person with the virus or

        surfaces where the virus is found can transmit the virus.8

                39.      The secondary exposure of humans to contaminated surfaces is particularly acute

        in places where the public gathers to socialize, eat, drink, shop, find entertainment, and recreate.

        This is why the CDC recommends that in viral outbreaks individuals who are infected stay at home

        and those who are not sick engage in preventive measures such as constant hand washing and

        avoiding activities that would bring them into the close proximity of people with the virus or

        surfaces where the virus may reside. However, because these recommendations have proven

        ineffective to minimize the spread of COVID-19, containment efforts have led to civil authorities

        issuing orders closing or otherwise limiting non-essential business establishments, including

        restaurants, bars, theaters, personal care salons, gyms, and schools, and mandating social




                                                                                                                             Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
        distancing among the population. This has caused the cancelation of sporting events, parades, and

        concerts, the closure of amusement parks, and substantial travel restrictions. In addition, to

        conserve medical supplies, orders have been issued prohibiting the performance of non-urgent or

        non-emergency elective procedures and surgeries, forcing the suspension of operations at many

        medical, surgical, therapeutic, and dental practices.

                40.      The first confirmed case of the virus outside China was diagnosed on January 13,

        2020, in Bangkok, Thailand with the number of cases rapidly increasing worldwide.



                                                                                                                             COM : 000011 of 000030




        7
         See Centers for Disease Control and Prevention, How COVID-19 Spreads, https://www.cdc.gov/coronavirus/2019-
        ncov/prevent-getting-sick/how-COVID-spreads.html (last visited Apr. 27, 2020).
        8
          See G. Kampf et al., Journal of Hospital Infection, Persistence of coronaviruses on inanimate surfaces and their
        inactivation with biocidal agents, (Jan. 31, 2020), https://www.journalofhospitalinfection.com/action/
        showPdf?pii=S0195-6701%2820%2930046-3 (remains infectious from 2 hours to 28 days depending on conditions).


                                                               11
Filed                    20-CI-006311      10/30/2020               David L. Nicholson, Jefferson Circuit Clerk
   Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 12 of 143 PageID #: 21
Filed                        20-CI-006311   10/30/2020          David L. Nicholson, Jefferson Circuit Clerk




                      41.    On January 30, 2020, WHO declared that the SARS-COv-2 outbreak constituted a

        public health emergency of international concern.

                      42.    On January 31, 2020, the U.S. Department of Health and Human Services declared

        a nationwide public health emergency due to confirmed cases of the Coronavirus Disease 2019

        (“COVID-19”).

                      43.    By February 11, 2020, the novel coronavirus was named “COVID-19” by the WHO

        Director-General.9

                      44.    On March 6, 2020, Kentucky Governor Andy Beshear issued Executive Order

        2020-215, declaring a State of Emergency in response to the COVID-19 outbreak. The Executive

        Order stated that the virus that causes the disease is a “new strain of coronavirus that had not been

        previously identified in humans and can easily spread from person to person,” and which can




                                                                                                                Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
        “result[] in serious illness or death.”

                      45.    On March 11, 2020, the same day that Hartford issued a copy of the Policy and

        tried to add a virus exclusion, the World Health Organization’s (“WHO”) Director General, Tedros

        Adhanom Ghebreyesus, declared the COVID-19 spread a worldwide pandemic: “WHO has been

        assessing this outbreak around the clock and we are deeply concerned both by the alarming levels

        of spread and severity, and by the alarming levels of inaction. We have therefore made the

        assessment that COVID-19 can be characterized as a pandemic.” See World Health Organization,

        WHO Director-General’s opening remarks at the media briefing on COVID-19 - 11 March 2020

        (Mar.          11,   2020),   https://www.who.int/dg/speeches/detail/who-director-general-s-opening-

        remarks-at-the-media-briefing-on-covid-19---11-march-2020.
                                                                                                                COM : 000012 of 000030




        9
            See id.


                                                           12
Filed                        20-CI-006311   10/30/2020          David L. Nicholson, Jefferson Circuit Clerk
   Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 13 of 143 PageID #: 22
Filed                  20-CI-006311     10/30/2020              David L. Nicholson, Jefferson Circuit Clerk




                46.     Government authorities in Louisville and Kentucky followed suit and determined

        COVID-19 was a public health hazard. State and local authorities issued “stay at home,” “shelter

        in place,” and other orders directly impacting the AJS Companies, causing significant revenue

        loss. An illustrative but not exclusive collection of those orders is attached as Exhibit C.

                47.     On March 13, 2020, Louisville and Jefferson County Metro Government Mayor

        Greg Fischer issued Executive Order 2020-001, declaring a State of Emergency in response to the

        COVID-19 pandemic. On March 24, 2020, Mayor Fischer issued Executive Order 2020-002,

        extending the State of Emergency until May 1, 2020.

                48.     On March 17, 2020, the Kentucky Cabinet for Health and Family Services,

        Department of Public Health, issued an order directing that with certain exceptions, “all public-

        facing businesses…[must] cease all in-person operations.”




                                                                                                              Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                49.     On March 22, 2020, and in response to the increasing spread of COVID-19 in

        Kentucky, Governor Beshear issued Executive Order 2020-246, ordering the closure of all “in-

        person retail businesses that are not life-sustaining....”

                50.     On March 25, 2020, Governor Beshear issued Executive Order 2020-247, ordering

        the closure of all businesses that “are not life-sustaining….” Under the Order, restaurants are

        permitted to remain open only for “carry-out, delivery, and drive-through food and beverage

        sales….”

                51.     On March 30, 2020, Governor Beshear issued Executive Order 2020-258,

        instructing Kentucky residents not to travel into any other state except for limited purposes, and

        requiring Kentucky residents returning from another state to self-quarantine for 14 days.
                                                                                                              COM : 000013 of 000030




                52.     On July 27, 2020, Governor Beshar issued an Executive Order closing bars for two

        weeks and limiting restaurants to 25% of pre-pandemic capacity indoors.



                                                           13
Filed                  20-CI-006311     10/30/2020              David L. Nicholson, Jefferson Circuit Clerk
   Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 14 of 143 PageID #: 23
Filed                  20-CI-006311    10/30/2020             David L. Nicholson, Jefferson Circuit Clerk




               53.     On August 24, 2020, Governor Beshear issued an Executive Order regarding

        landlords and nonpayment of rent. Among other things, landlords, like the AJS Companies, are

        limited in their ability to evict tenants for non-payment of rent and are not able to charge late fees

        or interest related to nonpayment of rent from March 6, 2020 to the end of the year.

               54.     Governor Beshear has continued to issue Executive Orders relating to the COVID-

        19 pandemic, which are available at https://governor.ky.gov/covid19, and many of his Executive

        Orders remain in effect until further notice.

               55.     As of October 30, 2020, Kentucky had at least 105,517 reported cases of COVID-

        19 and 1,524 deaths from the disease, with 24,134 cases and 331 deaths in Jefferson County.

                              The Impact of this Crisis Event on the AJS Companies

               56.     The COVID-19 pandemic has had, and continues to have, a devastating effect on




                                                                                                                 Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
        Plaintiffs’ business operations, including the suspension or limitation of many of their operations

        at their restaurants and hotels. There is physical loss and damage at insured locations and attraction

        properties. As a result, Plaintiffs have sustained significant losses of business income and extra

        expense.

               57.     Schneider Hotels owns and operates the Galt House Hotel in downtown Louisville,

        which was re-established by Plaintiff as part of Louisville's Riverfront Urban Renewal Project.

        ALJSCO and Schneider Hotels have sustained significant losses of business income due to the

        cancellation of reservations at the Galt House Hotel and a significant reduction of new reservations

        at the hotel. These losses are estimated to exceed $13,000,000.

               58.     Schneider Fairgrounds owns and operates the Crowne Plaza hotel located near the
                                                                                                                 COM : 000014 of 000030




        Louisville, Kentucky airport. ALJSCO and Schneider Fairgrounds have sustained significant

        losses of business income due to the cancellation of reservations at the Crown Plaza hotel and a



                                                         14
Filed                  20-CI-006311    10/30/2020             David L. Nicholson, Jefferson Circuit Clerk
   Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 15 of 143 PageID #: 24
Filed                 20-CI-006311    10/30/2020             David L. Nicholson, Jefferson Circuit Clerk




        significant reduction of new reservations at the hotel. These losses are estimated to exceed

        $3,000,000.

               59.     Le Centre owns and operates the Embassy Suites in downtown Louisville. ALJSCO

        and Le Centre have sustained significant losses of business income due to the cancellation of

        reservations at the Embassy Suites hotel and a significant reduction of new reservations at the

        hotel. These losses are estimated to exceed $ 4,000,000.

               60.     Schneider Waterfront owns the 3-tower, 25-story Waterfront Plaza, located at 321

        W. Main St, in Louisville, KY. Tenants at Schneider Waterfront have delayed in paying or failed

        to pay their rent, resulting in sustained significant losses of business income to ALJSCO and

        Schneider Waterfront.

               61.     Schneider Riverfront owns the 23-story, 341,363 square foot One Riverfront Plaza




                                                                                                               Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
        office building located at 401 W. Main St, in Louisville, KY. Tenants at Schneider Riverfront

        have delayed in paying or failed to pay their rent, resulting in sustained significant losses of

        business income to ALJSCO and Schneider Riverfront.

               62.     Schneider Parking owns a parking deck in downtown Louisville, KY. ALJSCO

        and Schneider Parking have suffered sustained significant losses of business income.

               63.     The AJS Companies have also lost business income because they have lost the

        opportunity to invest the funds they would have earned had they not suffered significant losses of

        business income.

               64.     Plaintiffs’ properties have had confirmed cases of COVID-19.              Plaintiffs’

        employees have tested positive for COVID-19, including employees at each of the properties.
                                                                                                               COM : 000015 of 000030




               65.     Plaintiffs have had to incur extra expense to clean and modify the premises,

        including the construction of plexiglass barriers and social distancing signage.



                                                        15
Filed                 20-CI-006311    10/30/2020             David L. Nicholson, Jefferson Circuit Clerk
   Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 16 of 143 PageID #: 25
Filed                  20-CI-006311    10/30/2020             David L. Nicholson, Jefferson Circuit Clerk




               66.     Plaintiffs’ business relies heavily on tourism and hospitality. The hotel revenue is

        strongly tied to events held in Louisville.

               67.     For example, the Kentucky Derby, which is held at Churchill Downs, was

        postponed from May until September. The Derby week is the biggest event of the year for the

        AJS Companies and attracts thousands of guests to their properties. Facilities owned by the AJS

        Companies are at full capacity for the Derby week (which includes various horseraces and other

        activities) and host numerous parties and events, which are very profitable for the AJS Companies.

        The AJS Companies were hoping to mitigate some loss with a surge in bookings for the

        rescheduled Derby in September. However, on August 21, 2020, Churchill Downs announced that

        fans would not be allowed at the September Derby.               This announcement followed an

        announcement by Churchill Downs that there had been 47 positive tests for COVID-19 conducted




                                                                                                                Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
        at Churchill Downs on its staff, vendors, and horsemen. Following the announcement of no fans

        for the Derby, the AJS Companies saw a surge of cancellations for those properties. The AJS

        Companies estimate this additional occurrence has caused substantial additional business income

        loss and extra expense.

               68.     The AJS Companies’ losses continue. Due to the COVID-19 pandemic and related

        government orders, numerous events have been canceled or postponed, resulting in cancellations

        and lost revenue and income at Plaintiffs’ properties. The cancellations include, but are not limited

        to:

              EVENT                DATE               EVENT NAME                         STATUS
           LOCATION
         Bell of Louisville       4/29/2020      Great Steamboat Race         Canceled
                                                                                                                COM : 000016 of 000030




         Broadway                 4/30/2020      Pegasus Parade               Canceled
         Cardinal                  7/9/2020      Rolling Stones Concert       Canceled
         Stadium


                                                         16
Filed                  20-CI-006311    10/30/2020             David L. Nicholson, Jefferson Circuit Clerk
   Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 17 of 143 PageID #: 26
Filed                20-CI-006311   10/30/2020             David L. Nicholson, Jefferson Circuit Clerk




            EVENT              DATE              EVENT NAME                          STATUS
          LOCATION
        Churchill Downs       4/30/2020      Thurby                       Postponed to September 3,
                                                                          2020 - No fans allowed
        Churchill Downs       5/1/2020       Kentucky Oaks                Postponed to September 4,
                                                                          2020 - No fans allowed
        Churchill Downs       5/2/2020       Kentucky Derby               Postponed to September 5,
                                                                          2020 - No fans allowed
        Churchill Downs       6/19/2020      Day at the Races             Canceled
        Galt House             4/4/2020      Fillies Derby Ball           Canceled

        Galt House            4/17/2020      64th Annual They're          Canceled
                                             Off! Luncheon
        Galt House             9/4/2020      Trifecta Gala                Canceled
        Kentucky              3/26/2020      2020 Mid-America             Canceled
        Exposition                           Trucking Show
        Center
        Kentucky              4/2/2020       Kentucky National Dairy Canceled
        Exposition                           Show and Sale




                                                                                                         Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
        Center
        Kentucky              4/3/2020       JVA World Challenge          Canceled
        Exposition
        Center
        Kentucky              5/8/2020       National Archery in the      Canceled
        Exposition                           Schools National
        Center                               Tournament
        Kentucky              5/20/2020      Kentucky Flea Market         Canceled
        Exposition                           Memorial Day
        Center                               Spectacular
        Kentucky              6/3/2020       American Association of      Canceled
        Exposition                           Woodturners
        Center
        Kentucky              6/13/2020      Kentucky Funeral             Canceled
        Exposition                           Directors Association
        Center                               State Convention
        Kentucky              6/22/2020      Skills USA 2020              Canceled
        Exposition                           National Conference
        Center
        Kentucky              6/28/2020      Kentucky 4-H Horse           Canceled
                                                                                                         COM : 000017 of 000030




        Exposition                           Show
        Center
        Kentucky              7/2/2020       National Junior Summer       Canceled
        Exposition                           Spectacular and
        Center                               Conference

                                                      17
Filed                20-CI-006311   10/30/2020             David L. Nicholson, Jefferson Circuit Clerk
   Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 18 of 143 PageID #: 27
Filed                   20-CI-006311   10/30/2020           David L. Nicholson, Jefferson Circuit Clerk




            EVENT                 DATE              EVENT NAME                        STATUS
          LOCATION
        Kentucky                 7/4/2020       Run for the Roses          Canceled
        Exposition
        Center
        Kentucky                 7/9/2020       Junior National Show       Canceled
        Exposition
        Center
        Kentucky                 7/10/2020      Battle in the Boro         Canceled
        Exposition
        Center
        Kentucky                 7/17/2020      All-In Hoopfest            Canceled
        Exposition
        Center
        Kentucky                 7/24/2020      Simmental Breeders         Canceled
        Exposition                              Sweepstakes
        Center
        Kentucky                 8/20/2020      Kentucky State Fair        Held with increased
        Exposition                                                         restrictions and reduced
        Center                                                             capacity




                                                                                                          Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
        Kentucky                 8/28/2020      Great Balloon Glow         Canceled
        Exposition
        Center
        Kentucky                 9/12/2020      Hometown Rising            Canceled
        Exposition
        Center
        Kentucky                 9/18/2020      Louder Than Life           Canceled
        Exposition
        Center
        Kentucky                 9/25/2020      Bourbon and Beyond         Canceled
        Exposition
        Center
        Kentucky                 3/6/2020       Heartland Payment          Canceled
        International
        Convention
        Center
        Kentucky                 3/13/2020      JamFest                    Canceled
        International
        Convention
        Center
                                                                                                          COM : 000018 of 000030




        Kentucky                 3/16/2020      23rd Annual Applied        Canceled
        International                           Ergonomics Conference
        Convention
        Center



                                                       18
Filed                   20-CI-006311   10/30/2020           David L. Nicholson, Jefferson Circuit Clerk
   Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 19 of 143 PageID #: 28
Filed              20-CI-006311   10/30/2020           David L. Nicholson, Jefferson Circuit Clerk




             EVENT           DATE              EVENT NAME                        STATUS
          LOCATION
        Kentucky            3/20/2020      NFAA Indoor National       Canceled
        International                      Championships
        Convention
        Center
        Kentucky            3/26/2020      MagicFest                  Canceled
        International
        Convention
        Center
        Kentucky            3/29/2020      CLMA Knowledge Lab         Canceled
        International
        Convention
        Center
        Kentucky            4/6/2020       Kentucky Spinal Cord       Canceled
        International                      Injury Research Center
        Convention
        Center
        Kentucky            4/7/2020       Reliable Plant             Canceled
        International                      Conference and
        Convention                         Exhibition




                                                                                                     Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
        Center
        Kentucky            4/14/2020      Together for the Gospel    Canceled
        International
        Convention
        Center
        Kentucky            4/17/2020      U.S. Finals –              Canceled
        International                      Cheerleading
        Convention                         Competition
        Center
        Kentucky            4/24/2020      Environment for the        Canceled
        International                      Aging
        Convention
        Center
        Kentucky            4/25/2020      Da'Ville Drumline          Canceled
        International                      Showcase
        Convention
        Center
        Kentucky            5/5/2020       RTI At Work Institute      Canceled
        International                      2020 Solution Tree
        Convention
                                                                                                     COM : 000019 of 000030




        Center
        Kentucky            5/8/2020       Applause Talent – Dance Canceled
        International                      Competition
        Convention
        Center

                                                  19
Filed              20-CI-006311   10/30/2020           David L. Nicholson, Jefferson Circuit Clerk
   Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 20 of 143 PageID #: 29
Filed               20-CI-006311   10/30/2020           David L. Nicholson, Jefferson Circuit Clerk




             EVENT            DATE              EVENT NAME                        STATUS
          LOCATION
        Kentucky             5/13/2020      Society of                 Canceled
        International                       Gastroenterology Nurses
        Convention
        Center
        Kentucky             5/16/2020      Battle of the Bluegrass    Rescheduled to October 10,
        International                       2020                       2020
        Convention
        Center
        Kentucky             5/30/2020      Community                  Canceled
        International                       Transportation
        Convention                          Association
        Center
        Kentucky             6/4/2020       Dink Pickelball            Canceled
        International
        Convention
        Center
        Kentucky             6/6/2020       JCPS Deeper Learning       Canceled
        International                       Conference
        Convention




                                                                                                      Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
        Center
        Kentucky             6/10/2020      IWDC                       Canceled
        International
        Convention
        Center
        Kentucky             7/19/2020      Vault in the Ville         Canceled
        International
        Convention
        Center
        Louisville           4/21/2020      Taste of Derby Festival    Canceled
        Slugger Field
        Louisville           6/30/2020      Louisville Bats Minor      Canceled
        Slugger Field                       League Baseball Season
        Private              9/4/2020       Barnstable Brown           Canceled
        Residence                           Derby-eve Gala
        Waterfront Park      3/7/2020       Chick-fil-A Louisville     Canceled
                                            Triple Crown of
                                            Running 2020
        Waterfront Park      4/18/2020      Thunder Over Louisville    Canceled
                                                                                                      COM : 000020 of 000030




        Waterfront Park      4/24/2020      Waterfront Jam Concert     Canceled
                                            Series



                                                   20
Filed               20-CI-006311   10/30/2020           David L. Nicholson, Jefferson Circuit Clerk
   Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 21 of 143 PageID #: 30
Filed               20-CI-006311   10/30/2020           David L. Nicholson, Jefferson Circuit Clerk




           EVENT              DATE              EVENT NAME                        STATUS
         LOCATION
        Waterfront Park      4/25/2020      Kentucky Derby Festival Canceled
                                            miniMarathon, Marathon
                                            and Rely
        Waterfront Park      6/24/2020      WFPK Waterfront            Canceled
                                            Wednesday
        Waterfront Park      7/4/2020       Waterfront Park Fourth     Canceled
                                            of July
        Waterfront Park      7/17/2020      Forecastle Festival        Canceled
        Waterfront Park      7/29/2020      WFPK Waterfront            Canceled
                                            Wednesday
        Waterfront Park       8/5/2020      Bourbonville               Canceled
        Waterfront Park      8/26/2020      WFPK Waterfront            Canceled
                                            Wednesday
        Waterfront Park      8/27/2020      Fest-a-Ville               Canceled
        Waterfront Park      8/30/2020      Tour de Lou                Canceled
        Waterfront Park      9/30/2020      WFPK Waterfront            Canceled
                                            Wednesday




                                                                                                      Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
        YUM! Center          3/14/2020      Hot Wheels Monster         Rescheduled for Saturday,
                                            Trucks                     March 13, 2021
        YUM! Center          3/20/2020      NCAA Division I            Canceled
                                            Women's Basketball 1st
                                            and 2nd Rounds
        YUM! Center          3/27/2020      Dan + Shay                 Rescheduled for September
                                                                       23, 2021
        YUM! Center          3/28/2020      Michael Buble              Rescheduled for March 17,
                                                                       2021
        YUM! Center           4/9/2020      Disney on Ice              Canceled
        YUM! Center          4/18/2020      Funder                     Canceled
        YUM! Center          4/26/2020      Elton John                 Rescheduled for April 16,
                                                                       2022
        YUM! Center          5/17/2020      Cirque du Soleil OVO       Canceled
        YUM! Center          5/18/2020      WWE RAW                    Canceled

        YUM! Center          5/24/2020      Sturgill Simpson           Canceled
        YUM! Center           6/7/2020      Dude Perfect               Rescheduled for June 18,
                                                                                                      COM : 000021 of 000030



                                                                       2021
        YUM! Center          6/26/2020      James Taylor               Rescheduled for June 25,
                                                                       2021
        YUM! Center           8/1/2020      Janet Jackson              Canceled
        YUM! Center          8/12/2020      Justin Bieber              Canceled


                                                   21
Filed               20-CI-006311   10/30/2020           David L. Nicholson, Jefferson Circuit Clerk
   Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 22 of 143 PageID #: 31
Filed                    20-CI-006311   10/30/2020            David L. Nicholson, Jefferson Circuit Clerk




               69.       In sum, there are multiple insured occurrences causing the AJS Companies to

        sustain significant insured loss and damage, including but not limited to business income loss and

        extra expense.     These losses result from the COVID-19 pandemic and the issuance of various

        government orders noted above, including resulting changes in consumer and tenant behavior.

        There is a “crisis event” as defined by the Policy. There is also “physical loss or damage” at

        insured locations and property owned by others upon which the AJS Companies rely, which

        triggers dependent property coverages contained in the Policy.

                                          Hartford’s Denial of Coverage

               70.       On March 17, 2020, Plaintiffs submitted a notice of claim to Hartford seeking

        coverage for its ongoing business losses caused by the COVID-19 pandemic and the government

        orders issued as a result (hereinafter referred to as the “Claims”). A true and correct copy of the




                                                                                                              Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
        Notice of Claim is attached hereto as Exhibit D.

               71.       Soon after Plaintiffs submitted the Notice of Claim, Hartford verbally advised

        Plaintiffs that it was denying coverage and would provide a coverage denial letter.

               72.       Plaintiffs continually followed-up with Hartford for nearly a month seeking a

        written explanation of the grounds for denying coverage. On April 17, 2020, Hartford confirmed

        that “we do not have coverage for this event” and again promised a written determination at a later

        date. A true and correct copy of the written denial is attached hereto as Exhibit E.

               73.       Finally, on May 12, 2020, Hartford finally provided a written response, denying

        coverage. A true and correct copy of the written response is attached hereto as Exhibit F.

               74.       Hartford’s denial misrepresents policy provisions and is otherwise contrary to its
                                                                                                              COM : 000022 of 000030




        own policy terms and Kentucky law.

               75.       At a minimum, Hartford should have accepted coverage under the Crisis

        Management and Event provisions described above. Instead, it denied coverage because there was
                                                         22
Filed                    20-CI-006311   10/30/2020            David L. Nicholson, Jefferson Circuit Clerk
   Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 23 of 143 PageID #: 32
Filed                  20-CI-006311    10/30/2020              David L. Nicholson, Jefferson Circuit Clerk




        no evidence of a “malicious act,” a requirement that does not exist in the Policy. Hartford also

        wrongfully relied upon its after-the-fact virus exclusion and wrongfully failed to acknowledge the

        possibility of coverage under other provisions in the Policy.

                                               COUNT I
                                        DECLARATORY JUDGMENT

                76.    Plaintiffs repeat the allegations set forth above as if fully set forth herein.

                77.    The Policy is a binding contract under which Hartford was paid premiums in

        exchange for its contractual agreement to pay Plaintiffs’ losses for claims covered under the Policy.

                78.    The COVID-19 Civil Authority Orders or Crisis Event caused direct physical loss

        and damage to Plaintiffs’ Covered Properties, requiring limitations, restrictions, and suspension of

        operations at the Covered Properties. Accordingly, losses caused by the COVID-19 Civil




                                                                                                                Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
        Authority Orders or Crisis Event triggered the Business Income provision of Plaintiffs’ Hartford

        policies.

                79.    Hartford has denied coverage for the Claims under the Hartford Policy, including

        its refusal to indemnify Plaintiffs for the loss of business income resulting from the COVID-19

        pandemic and the government orders that were issued as a result.

                80.    An actual controversy exists between Plaintiffs and Hartford regarding the rights,

        duties and liabilities under the Policy, and Hartford’s denial of coverage for the Claims. The

        controversy is of sufficient immediacy and magnitude to justify declaratory relief.

                81.    Pursuant to Section 418.040 of the Kentucky Declaratory Judgment Act, Plaintiffs

        seek a judicial determination of their rights and Hartford’s duties under the Hartford Policy, and
                                                                                                                COM : 000023 of 000030




        that Hartford is obligated, pursuant to the terms of the Policy, to indemnify Plaintiffs for all past

        and future losses relating to the Claims at issue here.

                82.    A binding judgment concluding the controversy may be entered by the Court.


                                                          23
Filed                  20-CI-006311    10/30/2020              David L. Nicholson, Jefferson Circuit Clerk
   Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 24 of 143 PageID #: 33
Filed                   20-CI-006311    10/30/2020              David L. Nicholson, Jefferson Circuit Clerk




                                                 COUNT II
                                            BREACH OF CONTRACT

                  83.   Plaintiffs repeat the allegations set forth above as if fully set forth herein.

                  84.   The Policy is a binding contract under which Hartford was paid premiums in

        exchange for its contractual agreement to pay Plaintiffs’ losses for claims covered under the Policy.

                  85.   Plaintiffs gave timely notice and have otherwise complied with all of their

        contractual obligations under the Policy.

                  86.   Hartford has breached the insurance contract by, inter alia, refusing to provide

        coverage for the Claims resulting from the COVID-19 pandemic and the government orders that

        were issued in response.

                  87.   As a result of Hartford’s breach of the insurance contract, Plaintiffs have suffered




                                                                                                                Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
        significant damages, including, but not limited to, the significant loss of business income that they

        have incurred resulting from the COVID-19 pandemic which Hartford is required to cover under

        the Policy but has refused to cover.

                  88.   Plaintiffs’ damages are ongoing.

                                     COUNT III
             BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING

                  89.   Plaintiffs repeat the allegations set forth above as if fully set forth herein.

                  90.   As the insurer under the Policy, Hartford owes Plaintiff coverage for the Claims

        resulting from the COVID-19 pandemic and the government orders that were issued in response.

                  91.   Hartford denied Plaintiff coverage for its Claims and misrepresented the Policy’s

        coverage terms.
                                                                                                                COM : 000024 of 000030




                  92.   Hartford has a duty to investigate claims in good faith and promptly pay valid

        claims.

                  93.   Upon information and belief, Hartford conducted no investigation at all.

                                                           24
Filed                   20-CI-006311    10/30/2020              David L. Nicholson, Jefferson Circuit Clerk
   Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 25 of 143 PageID #: 34
Filed                    20-CI-006311      10/30/2020            David L. Nicholson, Jefferson Circuit Clerk




                  94.    There is an implied covenant of good faith and fair dealing in every contract which

        requires a party to in good faith do everything necessary to effectuate the purposes of the contract

        and to do nothing to frustrate those purposes. Hartford has a duty to act in good faith and to deal

        fairly with Plaintiffs, and to attempt to effectuate a fair and reasonable settlement of Plaintiffs’

        claim.

                  95.    Hartford lacks a good faith basis to deny the claim.

                  96.    Hartford knew that there was no reasonable basis for denying the claim.

                  97.    Hartford’s actions are outrageous, intentional wrongdoing, and in reckless

        disregard to Plaintiffs’ rights.

                  98.    Hartford either knew that it did not have a reasonable basis for denying coverage

        to Plaintiff or acted in reckless disregard of its rights.




                                                                                                                    Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                  99.    Plaintiffs have suffered financial loss due to Hartford’s bad faith denial of its claim.

                  100.   Plaintiffs are entitled to compensatory and extracontractual damages for Hartford’s

        bad faith.

                                             COUNT IV
                                     VIOLATION OF KENTUCKY’S
                             UNFAIR CLAIMS SETTLEMENT PRACTICES ACT

                  101.   Plaintiffs repeat the allegations set forth above as if fully set forth herein.

                  102.   Hartford has a duty to investigate claims in good faith and promptly pay valid

        claims.

                  103.   Upon information and belief, Hartford conducted no investigation at all.

                  104.   Hartford has a duty to act in good faith and to deal fairly with Plaintiffs, and to
                                                                                                                    COM : 000025 of 000030




        attempt to effectuate a fair and reasonable settlement of Plaintiffs’ claim.

                  105.   Hartford lacks a good faith basis to deny the claim.



                                                            25
Filed                    20-CI-006311      10/30/2020            David L. Nicholson, Jefferson Circuit Clerk
   Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 26 of 143 PageID #: 35
Filed                  20-CI-006311        10/30/2020         David L. Nicholson, Jefferson Circuit Clerk




                106.    Hartford’s actions are outrageous, intentional wrongdoing, and in reckless

        disregard to Plaintiffs’ rights.

                107.    Hartford violated the Unfair Claims Settlement Practices Act, as set forth in KRS

        304.12-230 by:

                        a.      Failing to acknowledge and act reasonably promptly upon communications

                                with respect to claims arising under insurance policies;

                        b.      Failing to adopt and implement reasonable standards for a prompt

                                investigation of claims arising under insurance policies;

                        c.      Refusing to pay claims without conducting a reasonable investigation based

                                upon all available information;

                        d.      Not attempting in good faith to effectuate prompt, fair and equitable




                                                                                                               Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                settlements of claims in which liability has become reasonably clear;

                        e.      Failing to promptly settle claims, where liability has become reasonably

                                clear, under one (1) portion of the insurance policy coverage in order to

                                influence settlements under other portions of the insurance policy coverage;

                                and

                        f.      Failing to promptly provide a reasonable explanation of the basis in the

                                insurance policy in relation to the facts or applicable law for denial of a

                                claim or for the offer of a compromise settlement.

                108.     Hartford violated the Unfair Claims Settlement Practices Act, and Plaintiff has

        suffered damages as a result of the violation.
                                                                                                               COM : 000026 of 000030




                109.    As a proximate result of the aforementioned wrongful conduct of Hartford, Plaintiff

        has suffered damages, including attorneys’ fees, costs incurred, and other incidental damages.



                                                         26
Filed                  20-CI-006311        10/30/2020         David L. Nicholson, Jefferson Circuit Clerk
   Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 27 of 143 PageID #: 36
Filed                  20-CI-006311    10/30/2020              David L. Nicholson, Jefferson Circuit Clerk




               110.    By Hartford’s failure to comply with to the Unfair Claims Settlement Practices Act

        standards and by their wanton and willful conduct in their dealings with Plaintiff, Hartford has

        exhibited a willful and wanton disregard of the trust imputed to it inasmuch as these actions

        constitute oppression, fraud, and/or malice, showing such bad faith that these acts entitle Plaintiff

        to statutory and punitive damages and its attorneys’ fees and costs incurred in bringing this action.

                                               COUNT V
                                       VIOLATION OF KRS § 304.12-235

               111.    Plaintiffs repeat the allegations set forth above as if fully set forth herein.

               112.    Hartford failed to make a good faith attempt to settle Plaintiffs’ claim within thirty

        days of being provided notice of his claim.

               113.    Hartford’s denial is without reasonable foundation.




                                                                                                                Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
               114.    Plaintiffs are entitled to recover his attorneys' fees and costs incurred in obtaining

        a claim settlement or verdict, and pre-claim payment of statutory interest at 12% from thirty days

        after the proof of claim was made to Hartford until the claim is paid.

                                          IN THE ALTERNATIVE
                                               COUNT VII
                                      REFORMATION DUE TO MISTAKE

               115.    Plaintiffs repeat the allegations set forth above as if fully set forth herein.

               116.    The Virus Exclusion should not apply because it would render virus coverage

        granted by the Policy illusory, contrary to Kentucky law. To the extent that the Virus Exclusion

        has any effect on the coverage determination, the Policy fails to express the intent of the parties

        because of a mistake of one or both parties as to the contents or effect of the Policy.
                                                                                                                COM : 000027 of 000030




               117.    Particularly, one or both parties had a mistake as to the applicability of the Virus

        Exclusion to the Policy, including but not limited to virus coverage under the Crisis Management




                                                          27
Filed                  20-CI-006311    10/30/2020              David L. Nicholson, Jefferson Circuit Clerk
   Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 28 of 143 PageID #: 37
Filed                 20-CI-006311     10/30/2020              David L. Nicholson, Jefferson Circuit Clerk




        coverage grant. If unilateral mistake, that mistake was accompanied by fraud or inequitable

        conduct sufficient to justify reformation under Kentucky law.

               118.    Plaintiffs are entitled to have the Policy reformed to remove the Virus Exclusion.

                                            IN THE ALTERNATIVE
                                                 COUNT VIII
                                             FRAUD BY OMISSION

               119.    Plaintiffs repeat the allegations set forth above as if fully set forth herein.

               120.    The Hartford had a duty to clearly and timely disclose that it was attempting to

        insert a purported Virus Exclusion into the Policy.

               121.    The Hartford intentionally failed to adequately or reasonably disclose that it had

        inserted a purported Virus Exclusion into the Policy and fraudulently attempted to add it after the

        meeting of the minds had occurred.




                                                                                                                Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
               122.    The Hartford intended for Plaintiffs to rely on its omission, and Plaintiffs did so to

        their detriment. As a result of The Hartford’s fraudulent omission, Plaintiffs have suffered actual

        damages.

               123.    Plaintiffs are entitled to have the Policy reformed to remove the Virus Exclusion.

        Plaintiffs are also entitled to compensatory and punitive damages.

                                             PRAYER FOR RELIEF

               WHEREFORE, Plaintiffs AL J. Schneider Co.; Schneider Hotels, LLC; Schneider

        Fairgrounds, LLC; Schneider Waterfront, LLC, Schneider Riverfront, LLC, Schneider Parking,

        LLC, and Le Centre on Fourth, LLC respectfully request the following relief:

               A.      Judgment in their favor and against Hartford on all counts of the Complaint;
                                                                                                                COM : 000028 of 000030




               B.      A declaration that the Policy’s Crisis Management coverage part provides coverage

        for the Claims and that Hartford has a duty to indemnify Plaintiffs for the Claims under the Crisis

        Management coverage part of the Policy;
                                                          28
Filed                 20-CI-006311     10/30/2020              David L. Nicholson, Jefferson Circuit Clerk
   Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 29 of 143 PageID #: 38
Filed                 20-CI-006311     10/30/2020              David L. Nicholson, Jefferson Circuit Clerk




               C.      A declaration that the Policy provides coverage for the Claims and that Hartford

        has a duty to indemnify Plaintiffs for the Claims under the Policy;

               D.      An award for compensatory damages in an amount to be determined at the trial of

        this cause;

               E.      An award against Hartford for bad faith or fraud, including an award of

        compensatory and punitive damages in the maximum amount allowed by law;

               F.      An award of Plaintiffs’ reasonable attorneys’ fees and costs;

               G.      An award of pre-judgment and post-judgment interest, as permitted by law;

               H.      A trial by jury on all issues so triable;

               I.      Such other further relief as the Court deems just and proper; and

               J.      In the alternative, issue an order reforming the contract to remove the Virus




                                                                                                             Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
        Exclusion and providing other relief as requested above.


                                                       Respectfully submitted,

                                                       /s/ David S. Kaplan
                                                       David S. Kaplan
                                                       Andrea N. Aikin
                                                       Kaplan Johnson Abate & Bird LLP
                                                       710 West Main Street, 4th Floor
                                                       Louisville, KY 40202
                                                       Telephone: 502-416-1631
                                                       dkaplan@kaplanjohnsonlaw.com
                                                       aaikin@kaplanjohnsonlaw.com


        OF COUNSEL:

        Brian R. Epling
                                                                                                             COM : 000029 of 000030



        BRADLEY ARANT BOULT CUMMINGS LLP
        Roundabout Plaza
        1600 Division Street, Suite 700
        Nashville, TN 37203
        Telephone: 615-252-3523
        bepling@bradley.com

                                                          29
Filed                 20-CI-006311     10/30/2020              David L. Nicholson, Jefferson Circuit Clerk
   Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 30 of 143 PageID #: 39
Filed                  20-CI-006311    10/30/2020             David L. Nicholson, Jefferson Circuit Clerk




        Alex J. Purvis
                (pro hac vice application to be filed)
        BRADLEY ARANT BOULT CUMMINGS LLP
        One Jackson Place, Suite 1000
        Jackson, MS 39201
        Telephone: 601-948-8000
        apurvis@bradley.com

        Emily M. Ruzic
               (pro hac vice application to be filed)
        BRADLEY ARANT BOULT CUMMINGS LLP
        One Federal Place
        Birmingham, AL 35203
        Telephone: 205-521-8447
        eruzic@bradley.com




                                                                                                            Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                                            COM : 000030 of 000030




                                                         30
Filed                  20-CI-006311    10/30/2020             David L. Nicholson, Jefferson Circuit Clerk
   Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 31 of 143 PageID #: 40
Filed            20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk




                        EXHIBIT A




                                                                                            Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                            EXH : 000001 of 000111




Filed            20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk
   Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 32 of 143 PageID #: 41
Filed                     20-CI-006311   10/30/2020              David L. Nicholson, Jefferson Circuit Clerk
                                                                                           COMMERCIAL LARGE PROPERTY




   HELP PROTECT YOUR LARGE PROPERTY
   CUSTOMERS WITH OUR SEAMLESS,
   CUSTOMIZED COVERAGE.




                                            The Hartford has expanded our large property offerings, giving you even
                                            more to offer customers. And our knowledgeable, experienced underwriters
                                            are here to help. They’ll work with you to help ensure quick, accurate decisions




                                                                                                                               Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                            for addressing the wide range of exposures your customers face.

                                            BUILD A TAILORED POLICY WITH PROPERTY ELITE
                       FEATURES             Our new Property Elite and Property Elite Global forms enable us to build a
                                            seamless, tailored policy for each large property customer with global coverage
              • Simpliﬁed language          available for locations worldwide. Our specialized policy forms provide greater
                                            ﬂexibility with industry speciﬁc coverages and optional endorsements available
          • Global capabilities with
                                            to meet unique customer needs.
               a single underwriter
                                            Coverage and Capabilities
           • Coverages tailored for
                                            • Total insurable value: greater than $200MM
           eight speciﬁc industries
                                            • Blanket limits and loss limits
           (Education, Real Estate,
                                              » Quota Share
         Life Sciences, Technology,
                                              » Shared/layered
         Manufacturing, Healthcare,
                                            • Admitted paper
             Retail and Hospitality)
                                            • Broad all-risk perils, including equipment breakdown, catastrophic
                                              cover and terrorism
                                            • Customizable coverage options; add the appropriate coverage when
                                              you need it
                                                                                                                               EXH : 000002 of 000111



                                            For greater protection, combine our property coverage with The Hartford’s
                                            workers’ compensation, general liability, commercial auto,
                                            umbrella and marine coverage.




1Filed                    20-CI-006311   10/30/2020              David L. Nicholson, Jefferson Circuit Clerk
                                                                       The Buck’s Got Your Back®
   Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 33 of 143 PageID #: 42
Filed                                        20-CI-006311                          10/30/2020                                          David L. Nicholson, Jefferson Circuit Clerk

  HELP YOUR CLIENTS PROTECT THEIR                                                                                                       Dedicated claims expert for equipment breakdown
  BUSINESS AND BOTTOM LINE                                                                                                              in-house.

  Access our international network of risk engineering                                                                                  Our dedicated catastrophe claims operation
  consultants for:                                                                                                                      coordinates activity and communication for hurricanes,
  • Special hazards and management programs                                                                                             severe hail storms, blizzards, and other disasters,
    evaluation                                                                                                                          working closely with our major case team.

  • Review and identify production bottlenecks
    and contingencies                                                                                                                   APPETITE: COMMERCIAL LARGE
  • Assistance with business continuity                                                                                                 PROPERTY
    management planning                                                                                                                 We’re committed to providing coverage solutions
  • Preconstruction consulting, site surveys and plan                                                                                   to a wide variety of industries:
    reviews, including sprinkler and water supply                                                                                       • Business and Professional Services
    installations
                                                                                                                                        • Financial Institutions
  • Guidance in developing electrical preventive
                                                                                                                                        • Healthcare
    maintenance (EPM) program
                                                                                                                                        • Hotels
  • Impairment monitoring services
                                                                                                                                        • Manufacturing
  • Help in developing a hot work program
                                                                                                                                        • Real Estate

  LARGE PROPERTY CUSTOMERS                                                                                                              • Restaurants
  BENEFIT FROM OUR MOST                                                                                                                 • Retail
  EXPERIENCED CLAIMS STAFF                                                                                                              • Technology




                                                                                                                                                                                                                     Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
  Our claim experts will work hard to understand your                                                                                   • Airports
  clients’ business needs and partner to ﬁnd the right                                                                                  • Stadiums
  solutions to help them prevail.
                                                                                                                                        • Public Entities
  Large Property claims are handled by our major case                                                                                   • Education
  organization, staffed by highly skilled adjusters with
  an average of 23 years of property claims experience.
  They’re available around the country for all claims.                                                                                  LARGE PROPERTY EXPERTS
                                                                                                                                        Our knowledgeable and experienced underwriters will
  For business interruption claims, our certiﬁed public
                                                                                                                                        work with you to help ensure quick and accurate decisions
  accountants help assess lost business. They understand
                                                                                                                                        when it comes to your large property needs. Find your
  the underlying coverage and adjustment issues and work
                                                                                                                                        underwriter at TheHartford.com/large-property-uw
  with your ﬁnance experts for fast, accurate calculations.




          GET QUICK, ACCURATE DECISIONS FROM OUR LARGE
          PROPERTY EXPERTS.
          Learn more by Contacting Them Today.
                                                                                                                                                                                                                     EXH : 000003 of 000111




                                                                                                                                                                                                Business Insurance
                                                                                                                                                                                                Employee Beneﬁts
  This document outlines in general terms the coverages that may be afforded under a policy from The Hartford. All policies must be examined carefully to determine suitability for your
  needs and to identify any exclusions, limitations or any other terms and conditions that may speciﬁcally affect coverage. In the event of a conﬂict, the terms and conditions of the policy   Auto
  prevail. All coverages described in this document may be offered by one or more of the property and casualty insurance company subsidiaries of The Hartford Financial Services Group,         Home
  Inc. Coverage may not be available in all states or to all businesses. Possession of these materials by a licensed insurance producer does not mean that such producer is an authorized
  agent of The Hartford. To ascertain such information, please contact your state Department of Insurance or The Hartford at 1-888-203-3823. All information and representations herein
  are as of October 2019.
  In Texas and California, the insurance is underwritten by Hartford Accident and Indemnity Company, Hartford Fire Insurance Company, Hartford Casualty Insurance Company,
  Hartford Lloyd’s Insurance Company, Hartford Insurance Company of the Midwest, Navigators Insurance Company, Navigators Specialty Insurance Company, Maxum Casualty
  Insurance Company, Maxum Indemnity Company, Trumbull Insurance Company, Twin City Fire Insurance Company, Hartford Underwriters Insurance Company, Property and Casualty
  Insurance Company of Hartford and Sentinel Insurance Company, Ltd.
Filed                                        20-CI-006311                          10/30/2020                                          David L. Nicholson, Jefferson Circuit Clerk
  The Hartford® is The Hartford Financial Services Group, Inc. and its subsidiaries, including Hartford Fire Insurance Company. Its headquarters is in Hartford, CT.
  19-ML-106597 © October 2019 The Hartford
   Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 34 of 143 PageID #: 43
Filed            20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk




                        EXHIBIT B




                                                                                            Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                            EXH : 000004 of 000111




Filed            20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk
   Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 35 of 143 PageID #: 44
Filed            20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk




                                                                                            Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                            EXH : 000005 of 000111




Filed            20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk
     Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 36 of 143 PageID #: 45
 Filed                      20-CI-006311         10/30/2020                  David L. Nicholson, Jefferson Circuit Clerk




                    Declarations:
                    Property Elite Policy
This POLICY is provided by Hartford Fire Insurance Company. One Hartford Plaza, Hartford, CT 06155. A stock
insurance company.


Named Insured and Mailing Address:                                               Name of Agency/Broker:
AL J SCHNEIDER CO                                                                A J GALLAGHER RISK MNGT SERV INC
325 W MAIN ST STE 1810                                                           9300 SHELBYVILLE RD STE 704
LOUISVILLE, KY 40202-4255                                                        LOUISVILLE, KY 40222

Policy Number: 33UFJAE3AAF                                                       Code: 33752338



Policy Period: 03/01/2020 to 03/01/2021, 12:01 a.m., Standard time at your mailing address shown here.

Insurance Provided: In return for the payment of the premium and subject to all of the terms of this policy, we agree with
you to provide insurance as stated in this policy.




                                                                                                                                                      Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
Coverage Territory: The Coverage Territory is the United States of America (including its territories and possessions)
and Canada.



 TOTAL PREMIUM                                                                                                                   $661,700.00*

*Total Premium includes the premium for all Coverage issued to you in this policy. Total Premium includes any applicable fees and surcharges. Total
Premium may change based on coverage changes made through endorsement.


Insured includes AL J SCHNEIDER CO and any subsidiary, and the interest of AL J SCHNEIDER CO in any partnership
or joint venture in which AL J SCHNEIDER CO has management control, ownership, or is obligated to insure, as now
constituted or hereafter is acquired, as the respective interest of each may appear; including legal representatives.

When any Insured described above is a party to a written contract or agreement on file that requires a legal entity to be
identified as an additional insured under this Policy, this Policy includes the legal entity as an additional insured, as its
interest may appear, for physical damage to Covered Property which is the subject of the written contract or agreement on
file, before any loss occurs; and does not provide any TIME ELEMENT Coverage to the legal entity, except as provided
under LEASEHOLD INTEREST of this Policy or as specifically endorsed to the Policy.

                                                                                                                                                      EXH : 000006 of 000111




 POLICY LIMIT                                                                                                                    $500,000,000




This Property Elite Policy consists of the Declarations, Coverage Forms, and any other Forms and endorsements issued to be a part of the Policy.
Hartford Fire Insurance Company and its affiliated property and casualty insurance companies.


Form
 FiledPEG 00 02 01 20 20-CI-006311               10/30/2020                                                           Page 1 of 11
                                                                             David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 37 of 143 PageID #: 46
 Filed                  20-CI-006311   10/30/2020          David L. Nicholson, Jefferson Circuit Clerk

Premium Summary
   States laws and regulations may require you to pay taxes, fees, surcharges or other costs. We have listed those
   charges below.

 DESCRIPTION                                                                                    COST
 Premium                                                                                     $650,000.00
 Terrorism Premium*                                                                           $18,932.00
 *Included in Premium
 Taxes & Surcharges
    KY Surcharge                                                                              $11,700.00
 Total Taxes and Surcharges                                                                   $11,700.00
 TOTAL COST                                                                                  $661,700.00




                                                                                                                     Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                                                     EXH : 000007 of 000111




Form
 FiledPEG 00 02 01 20 20-CI-006311     10/30/2020                                                   Page 2 of 11
                                                           David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 38 of 143 PageID #: 47
 Filed                   20-CI-006311    10/30/2020             David L. Nicholson, Jefferson Circuit Clerk


Note: Words and phrases that appear in bold print type have special meaning. Refer to DEFINITIONS section of Property
Elite Global Policy for Definitions.



LIMITS OF INSURANCE
   •     Insurance applies only to Covered Property, Coverages, Coverage Extensions or Causes of Loss for which a
         Limit of Insurance or the words “Included in the Policy Limit of Insurance” is shown below.
   •     If the words NOT COVERED are shown, then no coverage is provided for that Property, Coverage, Coverage
         Extension or Cause of Loss.
   •     The Policy Limit of Insurance is the most we will pay in any one occurrence for all covered loss or damage under
         this Policy regardless of the number of claims, Coverages, Coverage Extensions or Causes of Loss and number
         of Insured Premises involved in that occurrence.
   •     If specific Limits of Insurance apply to specific types of Covered Property, Coverages, Coverage Extensions, or
         Causes of Loss, such Limits of Insurance are included in, and not in addition to the Policy Limit of Insurance.
   •     The most we will pay for loss or damage in any one occurrence is the smallest applicable Limit of Insurance
         shown in the Declarations or Endorsements applicable to each specific type of Covered Property, Coverage,
         Coverage Extension or Cause of Loss.


                                                                                              LIMIT OF INSURANCE
 COVERAGE/DESCRIPTION                                                                              IN ANY ONE
                                                                                                 OCCURRENCE
 The valuation provision of Replacement Cost applies to Covered Property unless
 otherwise stated.




                                                                                                                             Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                              INCLUDED IN POLICY
 Real Property
                                                                                                    LIMIT
                                                                                              INCLUDED IN POLICY
 Business Personal Property
                                                                                                    LIMIT
       Valuation                                                                                 Replacement Cost
       Electronic Data                                                                                $50,000


STATED COVERED CAUSES OF LOSS
   The Limits of Insurance applicable to the following STATED COVERED CAUSES OF LOSS are included in, and not
   in addition to, the Policy Limit of Insurance. The most we will pay in any one occurrence for all loss or damage caused
   by or resulting from any STATED COVERED CAUSES OF LOSS is the applicable Annual Aggregate Limit of
   Insurance.
   Applicable to Earth Movement and Flood (hereafter, Stated Cause of Loss) Annual Aggregate Limits of Insurance:

   Each Limit of Insurance applicable to Earth Movement or Flood is an Annual Aggregate and represents the most
   we will pay for all covered losses caused by or resulting from Earth Movement or Flood during the policy term. The
   amount we pay for each covered loss reduces the amount of coverage available for future losses.

         1. The Earth Movement or Flood Annual Aggregate Policy Limit of Insurance represents the most we will pay for
            all covered losses caused by or resulting from that Stated Cause of Loss during the policy term. The amount
                                                                                                                             EXH : 000008 of 000111




            we pay for each covered Earth Movement or Flood loss erodes the Annual Aggregate Policy Limit of
            Insurance applicable to that Stated Cause of Loss.
         2. The Earth Movement or Flood Annual Aggregate Limit of Insurance applicable to any described Region,
            Zone, geographic area or territory represents the most we will pay for all covered losses caused by or
            resulting from that Stated Cause of Loss in that described Region, Zone, geographic area or territory during
            the policy term. The amount we pay for such losses erodes:
            a. The Earth Movement or Flood Annual Aggregate Limit of Insurance applicable to the described Region,
                 Zone, geographic area or territory; and
Form
 FiledPEG 00 02 01 20 20-CI-006311       10/30/2020                                                      Page 3 of 11
                                                                David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 39 of 143 PageID #: 48
 Filed                  20-CI-006311     10/30/2020             David L. Nicholson, Jefferson Circuit Clerk


            b. The Earth Movement or Flood Policy Annual Aggregate Limit of Insurance.
         3. The Earth Movement or Flood Annual Aggregate Limit of Insurance applicable to any specific Insured
            Premises represents the most we will pay for all covered losses caused by that Stated Cause of Loss at that
            specific Insured Premises during the policy term. The amount we pay for each covered loss erodes:
            a. The Earth Movement or Flood Annual Aggregate Limit of Insurance applicable to that Insured Premises;
            b. The Earth Movement or Flood Annual Aggregate Limit of Insurance applicable to the described Region,
               Zone, geographic area or territory in which that Insured Premises is situated; and
            c. The Earth Movement or Flood Annual Aggregate Policy Limit of Insurance.

   We will not pay for any loss or damage caused by or resulting from Earth Movement or Flood once any Annual
   Aggregate Limit of Insurance is exhausted. The Hartford is under no obligation to offer or provide additional limits of
   insurance for any Stated Cause of Loss where the limit has been exhausted.

                                                                                              ANNUAL AGGREGATE
 EARTH MOVEMENT COVERAGE/DESCRIPTION
                                                                                              LIMIT OF INSURANCE
 All covered loss or damage arising out of Earth Movement                                          $150,000,000
    The Limits of Insurance applicable to the following are included in the Earth
    Movement Annual Aggregate Limit of Insurance shown above and not in addition to
    the Earth Movement Annual Aggregate Limit of Insurance.
    Alaska & Hawaii                                                                               NOT COVERED
    California                                                                                    NOT COVERED
    New Madrid Earthquake Zone (As Defined in form PEG 10 92)                                     NOT COVERED




                                                                                                                             Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
    Pacific Northwest Earthquake Zone (As Defined in form PEG 10 92)                              NOT COVERED


                                                                                              ANNUAL AGGREGATE
 FLOOD COVERAGE/DESCRIPTION
                                                                                              LIMIT OF INSURANCE
 All covered loss or damage from Flood                                                              $25,000,000
    The Limits of Insurance applicable to the following are included in the Flood Annual
    Aggregate Limit of Insurance shown above and not in addition to the Flood Annual
    Aggregate Limit of Insurance.
    All covered loss or damage situated in Flood Zone A and Flood Zone V or Zones
    prefixed A and V as designated by the National Flood Insurance Act of 1968 (or any              $10,000,000
    subsequent amendment)


                                                                                              LIMIT OF INSURANCE
 NAMED STORM COVERAGE/DESCRIPTION                                                                  IN ANY ONE
                                                                                                 OCCURRENCE
                                                                                              INCLUDED IN POLICY
 All covered loss or damage arising out of Named Storm
                                                                                                    LIMIT
                                                                                                                             EXH : 000009 of 000111




    The Limits of Insurance applicable to the following are included in the Named Storm
    Limit of Insurance shown above and not in addition to the Named Storm Limit of
    Insurance shown above.
    Tier 1 High Hazard Wind Zone
    (Texas to Virginia, Hawaii, Puerto Rico and U.S. Virgin Islands)                              NOT COVERED
    (As Defined in form PEG 10 87)

Form
 FiledPEG 00 02 01 20 20-CI-006311       10/30/2020                                                      Page 4 of 11
                                                                David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 40 of 143 PageID #: 49
 Filed                  20-CI-006311    10/30/2020             David L. Nicholson, Jefferson Circuit Clerk



                                                                                             LIMIT OF INSURANCE
 NAMED STORM COVERAGE/DESCRIPTION                                                                 IN ANY ONE
                                                                                                OCCURRENCE
    Tier 1 High Hazard Wind Zone
    (Consisting of Maryland to Maine)                                                            NOT COVERED
    (As Defined in form PEG 10 87)
    High Hazard Wind Zone
                                                                                                 NOT COVERED
    (Florida)
    Tier 2 High Hazard Wind Zone
    (Texas to North Carolina)                                                                    NOT COVERED
    (As Defined in form PEG 10 87)


                                                                                             LIMIT OF INSURANCE
 EQUIPMENT BREAKDOWN COVERAGE/DESCRIPTION                                                  IN ANY ONE EQUIPMENT
                                                                                           BREAKDOWN ACCIDENT
 Equipment Breakdown                                                                              $100,000,000
    Waiting Period (Hours)                                                                          24 Hour(s)
    Equipment Breakdown Coverage Extensions
                                                                                            Included within Equipment
            Chlorofluorocarbons Refrigerants Limit




                                                                                                                            Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                                 Breakdown Limit
            Expediting Expenses Limit                                                               $1,000,000
            Hazardous Substances Limit                                                               $100,000
            Perishable Goods in Transit                                                              Excluded
            Spoilage Limit                                                                          $1,000,000


                                                                                             ANNUAL AGGREGATE
 ELECTRONIC VANDALISM COVERAGE/DESCRIPTION
                                                                                             LIMIT OF INSURANCE
 Electronic Vandalism                                                                                $300,000


ADDITIONAL CAUSE(S) OF LOSS
   The Limits of Insurance applicable to the following ADDITIONAL CAUSES OF LOSS are included in, and not in
   addition to, the Policy Limit of Insurance. The most we will pay in any one occurrence for all loss or damage caused
   by or resulting from any ADDITIONAL CAUSE OF LOSS is the applicable Limit of Insurance. The Limit of Insurance
   applicable to any described Region, Zone, geographic area or territory represents the most we will pay for all covered
   losses caused by or resulting from that ADDITIONAL CAUSE OF LOSS in that described Region, Zone, geographic
   area or territory.
                                                                                                                            EXH : 000010 of 000111



   When the Limit of Insurance applicable to any ADDITIONAL CAUSE OF LOSS is an Annual Aggregate, the most we
   will pay for all covered losses caused by or resulting from the ADDITIONAL CAUSE OF LOSS during the policy term
   is the amount shown. The amount we pay for each covered loss reduces the amount of coverage available for future
   losses.




Form
 FiledPEG 00 02 01 20 20-CI-006311      10/30/2020                                                      Page 5 of 11
                                                               David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 41 of 143 PageID #: 50
 Filed                  20-CI-006311   10/30/2020             David L. Nicholson, Jefferson Circuit Clerk



                                                                                            LIMIT OF INSURANCE
 RADIOACTIVE CONTAMINATION COVERAGE/DESCRIPTION                                                  IN ANY ONE
                                                                                               OCCURRENCE
 RADIOACTIVE CONTAMINATION
 (Sudden and accidental radioactive contamination from material used or stored or from             $25,000
 processes conducted at the Insured Premises):


COVERAGE EXTENSIONS
   1. The Limits of Insurance applicable to the Coverage Extensions include coverage for Business Income and Extra
      Expense unless otherwise stated, and specific limits of insurance which apply to specified Coverage Extensions
      are included in and not in addition to the Policy Limit of Insurance. The most we will pay for all loss or damage
      (including any applicable Time Element loss) covered by any Coverage Extension in any one occurrence is the
      Limit of Insurance shown in the Declarations.
      The most that we will pay in any one occurrence for all loss or damage with respect to:
      a. Miscellaneous property as set forth in the Miscellaneous Unnamed Locations Coverage Extension;
      b. Newly acquired property as set forth in the Newly Acquired Property Coverage Extension; or
      c. Locations for which coverage is provided under the Errors or Omissions Coverage Extension,
      is the corresponding Miscellaneous Unnamed Locations, Newly Acquired Property or Errors or Omissions Limit of
      Insurance, regardless of any other applicable coverages, Coverage Extensions or Time Element Coverage
      Extensions.
   2. We will not pay for any loss or damage under any Coverage Extension when NOT COVERED is shown in the
      Declarations or by Endorsement for that corresponding item.




                                                                                                                          Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                            LIMIT OF INSURANCE
 COVERAGE/DESCRIPTION                                                                            IN ANY ONE
                                                                                               OCCURRENCE
 Accounts Receivable                                                                              $2,500,000
                                                                                           Included in the Business
 Brands and Labels
                                                                                            Personal Property Limit
 Claim Expenses                                                                                    $100,000
 Cloud Computing Data
     Combined Physical Damage and Time Element Limit                                               $500,000
 Contract Penalties                                                                                $500,000
 Debris Removal                                                                                  $100,000,000
 Deferred Sales                                                                                   $1,000,000
 Errors or Omissions                                                                             $10,000,000
 Expediting Expenses                                                                             $10,000,000
 Fine Arts
                                                                                                                          EXH : 000011 of 000111



     Limit (Per Item)                                                                              $50,000
     Limit (Per Occurrence)                                                                       $1,000,000
 Fire Department Service Charge                                                                   $5,000,000
 Fungus, Wet Rot, Dry Rot
     Combined Physical Damage and Time Element Limit                                               $500,000


Form
 FiledPEG 00 02 01 20 20-CI-006311     10/30/2020                                                      Page 6 of 11
                                                              David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 42 of 143 PageID #: 51
 Filed                   20-CI-006311      10/30/2020        David L. Nicholson, Jefferson Circuit Clerk



                                                                                           LIMIT OF INSURANCE
 COVERAGE/DESCRIPTION                                                                           IN ANY ONE
                                                                                              OCCURRENCE
 Green Coverage
     Combined Physical Damage and Time Element Limit                                            $1,000,000
 Land and Water - Pollutants and Contaminants Cleanup
     Combined Physical Damage and Time Element Limit                                             $250,000
 Locks and Keys                                                                                  $250,000
 Miscellaneous Unnamed Locations
     Combined Physical Damage and Time Element Limit                                            $10,000,000
 Money                                                                                            $10,000
 Newly Acquired Property
     Combined Physical Damage and Time Element Limit                                            $10,000,000
     Number of Days                                                                              120 Day(s)
 Ordinance or Law
                                                                                            Included in the Real
     Ordinance or Law Coverage D – Increased Period of Restoration
                                                                                               Property Limit




                                                                                                                        Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
     Ordinance or Law Coverage E - Decontamination and Removal Costs Limit                      $5,000,000
     Ordinance or Law Coverages B and C - Demolition & Increased Cost of Construction
                                                                                                $50,000,000
     Limit
                                                                                            Included in the Real
     Ordinance or Law Coverage A – Value of the Undamaged Building
                                                                                               Property Limit
 Outdoor Property                                                                               $1,000,000
                                                                                          Included in the Business
 Pairs and Sets
                                                                                           Personal Property Limit
 Preservation and Protection of Property                                                        $1,000,000
 Reward Coverage                                                                                 $100,000
 Service Interruption
     Combined Physical Damage and Time Element Limit                                            $10,000,000
     Qualifying Period                                                                           48 Hour(s)
 Spoilage
     Combined Physical Damage and Time Element Limit                                            $1,000,000
 Transit
                                                                                                                        EXH : 000012 of 000111




     Combined Physical Damage and Time Element Limit                                            $1,000,000
 Valuable Papers                                                                                $1,000,000


TIME ELEMENT COVERAGE
    The Limits of Insurance applicable to Time Element are included in, and not in addition to, the Policy Limit of
    Insurance. We will not pay for any loss or damage under Time Element when NOT COVERED is shown in the
    Declarations or by Endorsement for that corresponding item.
Form
 FiledPEG 00 02 01 20 20-CI-006311 10/30/2020                                                            Page 7 of 11
                                                                David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 43 of 143 PageID #: 52
 Filed                    20-CI-006311   10/30/2020              David L. Nicholson, Jefferson Circuit Clerk




                                                                                             LIMIT OF INSURANCE
 COVERAGE/DESCRIPTION                                                                             IN ANY ONE
                                                                                                OCCURRENCE
                                                                                             INCLUDED IN POLICY
 Business Income
                                                                                                     LIMIT
     Extra Expense Limit                                                                          $10,000,000
     Ordinary Payroll                                                                          Limited to 90 Days


TIME ELEMENT COVERAGE EXTENSIONS
    Time Element Coverage Extensions apply only when a Limit of Insurance, a number of days or the term INCLUDED is
    shown in the Declarations. The Limits of Insurance applicable to Time Element Coverage Extensions, unless
    otherwise stated, are included in the Business Income and Extra Expense Limit of Insurance as stated in the
    Declarations and are not in addition to the Business Income and Extra Expense Limit of Insurance.

                                                                                             LIMIT OF INSURANCE
 COVERAGE/DESCRIPTION                                                                             IN ANY ONE
                                                                                                OCCURRENCE
 Attraction Properties                                                                             $5,000,000
     Miles from Insured Premises                                                                   25 Mile(s)
     Number of Days                                                                                30 Day(s)




                                                                                                                         Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
     Qualifying Period                                                                             48 Hour(s)
 Civil or Military Authority
     Miles from Insured Premises                                                                    1 Mile(s)
     Number of Days                                                                                30 Day(s)
 Contingent Business Interruption
     Direct Contingent Properties                                                                  $1,000,000
     Direct Contingent Properties Earth Movement Annual Aggregate Limit                         NOT COVERED
     Direct Contingent Properties Flood Annual Aggregate Limit                                  NOT COVERED
     Indirect Contingent Properties                                                             NOT COVERED
     Qualifying Period                                                                             48 Hour(s)
 Crisis Management
     Number of Days                                                                                180 Day(s)
 Denial of Service                                                                                  $100,000
     Qualifying Period                                                                             48 Hour(s)
                                                                                                                         EXH : 000013 of 000111



                                                                                                    $10,000
 Electronic Extortion Demand
                                                                                                Annual Aggregate
 Extended Income
     Number of Days                                                                                365 Day(s)
 Ingress or Egress                                                                                 $5,000,000
     Miles from Insured Premises                                                                    1 Mile(s)

Form
 FiledPEG 00 02 01 20 20-CI-006311       10/30/2020                                                       Page 8 of 11
                                                                 David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 44 of 143 PageID #: 53
 Filed                    20-CI-006311   10/30/2020           David L. Nicholson, Jefferson Circuit Clerk



                                                                                          LIMIT OF INSURANCE
 COVERAGE/DESCRIPTION                                                                          IN ANY ONE
                                                                                             OCCURRENCE
     Number of Days                                                                             30 Day(s)
     Qualifying Period                                                                          72 Hour(s)
 Logistics Extra Cost                                                                            $250,000
 Research and Development Expense                                                                $100,000
 Royalties                                                                                       $100,000
 Soft Costs                                                                                     $2,500,000

ADDITIONAL COVERAGE EXTENSIONS, ENDORSEMENTS AND ADDITIONAL SUBLIMITS

                                                                                          LIMIT OF INSURANCE
 COVERAGE/DESCRIPTION                                                                          IN ANY ONE
                                                                                             OCCURRENCE
 Contractor's Equipment
     Contractor's Limit                                                                         $1,000,000
                                                                                                 $100,000
     Contractor's Per Item Limit
                                                                                                 Per Item
     Valuation                                                                              Actual Cash Value




                                                                                                                      Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
 Hospitality Specialized Coverages
                                                                                                $250,000
     Communicable Disease Contamination: Annual Aggregate Limit
                                                                                             Annual Aggregate
     Communicable Disease Contamination: Waiting Period (Hours)                                 48 Hour(s)
     Emergency Evacuation Expenses Limit                                                         $500,000
     Franchisee Upgrade Limit                                                                    $100,000
     Guest Relocation Expenses Limit                                                             $500,000
     Innkeeper's Legal Liability: Per Occurrence Limit                                       NOT COVERED
 Leasehold Interest                                                                             $5,000,000


DEDUCTIBLES
   The following deductible amounts shall apply to loss or damage.

                                                                                              IN ANY ONE
 DEDUCTIBLE
                                                                                             OCCURRENCE
 Policy Deductible
                                                                                                                      EXH : 000014 of 000111




     Combined Physical Damage and Time Element Deductible                                        $100,000
 Business Income
     Waiting Period (Hours)                                                                     48 Hour(s)




Form
 FiledPEG 00 02 01 20 20-CI-006311       10/30/2020                                                    Page 9 of 11
                                                              David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 45 of 143 PageID #: 54
 Filed                 20-CI-006311     10/30/2020             David L. Nicholson, Jefferson Circuit Clerk



                                                                                                 IN ANY ONE
 EARTH MOVEMENT DEDUCTIBLE
                                                                                                OCCURRENCE
 Earth Movement

     Combined Physical Damage and Time Element Deductible                                          $100,000



                                                                                                 IN ANY ONE
 FLOOD ZONE DEDUCTIBLE
                                                                                                OCCURRENCE
 Flood
     Combined Physical Damage and Time Element Deductible                                          $100,000
     All covered loss or damage situated in Flood Zone A and Flood Zone V or Zones
     prefixed A and V as designated by the National Flood Insurance Act of 1968 (or any
     subsequent amendment)
         For each covered building and its contents separately, we will deduct the
         maximum amount available under the National Flood Insurance Program
         whether or not the coverage is purchased or maintained.

         In addition, a $500,000. deductible will apply to property not eligible and
         coverages not available under the National Flood Insurance Program that are
         covered under this policy and any difference in the valuation between the
         policies




                                                                                                                          Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
         Zone V and A Combined Time Element and Physical Damage Deductible                        $1,000,000
         We will apply the applicable Deductible to each separate Location where the
         direct physical loss or direct physical damage occurred regardless of the number
         of Locations involved in any one occurrence.


                                                                                                 IN ANY ONE
 NAMED STORM DEDUCTIBLE
                                                                                                OCCURRENCE
 Named Storm
     Combined Physical Damage and Time Element Deductible                                          $100,000

                                                                                                 IN ANY ONE
 EQUIPMENT BREAKDOWN DEDUCTIBLE
                                                                                                OCCURRENCE
 Equipment Breakdown
     Physical Damage Deductible                                                                    $100,000


APPLICATION OF DEDUCTIBLES
                                                                                                                          EXH : 000015 of 000111




1. We will not pay for any loss or damage until the amount of the loss or damage exceeds the applicable Deductible in
   any one occurrence. We will then pay the amount of loss or damage in excess of that Deductible, up to the applicable
   Limit of Insurance.

2. The Policy Deductible applies to all Covered Causes of Loss, coverages and types of property insured under this
   Policy for which no deductible is specifically shown in the Declarations, unless stated otherwise.



Form
 FiledPEG 00 02 01 20 20-CI-006311      10/30/2020                                                     Page 10 of 11
                                                               David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 46 of 143 PageID #: 55
 Filed                  20-CI-006311     10/30/2020              David L. Nicholson, Jefferson Circuit Clerk


3. Deductibles apply separately to each Insured Premises where the direct physical loss or damage occurs regardless
   of the number of Insured Premises involved in any one occurrence when specifically stated in the Declarations.

4. If two or more deductibles apply to an occurrence, the largest deductible will apply. If a deductible applies to direct
   physical loss or damage and another deductible applies to Time Element, both deductibles will be applied.

5. We will not pay for the actual loss of Business Income or Rental Value you sustain in any one occurrence until the
   necessary interruption of your business or rental operations exceeds the applicable Waiting Period shown in the
   Declarations. We will then pay the amount of actual loss sustained in excess of the Waiting Period, less the actual
   loss of business or rental income sustained during the Waiting Period, up to the applicable Limit of Insurance. In the
   event that more than one Waiting Period is applicable, we will apply only the longest Waiting Period.

6. Qualifying Period will apply in addition to any applicable Time Element Deductible.

7. Percentage Deductibles

    a. If both a percentage deductible and minimum dollar deductible are shown for a specific Covered Cause of Loss,
       then the largest deductible will be applied. Deductibles apply separately to each Insured Premises where the
       direct physical loss or damage occurs regardless of the number of Insured Premises involved in any one
       occurrence when specifically stated in the Declarations.

    b. Total Values Percentage Deductible will be calculated by applying the percentage shown in the Declarations to
       the combined Real Property, Business Personal Property and Time Element values at the Insured Premises
       that sustained the covered loss or damage.

    c. Per Unit of Insurance Percentage Deductible will be equal to the percentage of values calculated for, and applied




                                                                                                                              Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
       separately to, each of the following:
       (1) Each individual item of Real Property that sustains loss or damage;
       (2) Business Personal Property that sustains loss or damage at each Insured Premises;
       (3) Business Personal Property in the open that sustains loss or damage at each Insured Premises; and
       (4) Business Income or Rental Value impacted by the loss or damage to property at each Insured Premises.

    d. The values used to calculate a percentage deductible shall be the most recent Statement of Values on file with
       us.

    e. If the values for any Real Property or Business Personal Property are not specified, the values will be
       determined at the time of loss or damage and the applicable percentage will be applied. If the values for Time
       Element at an Insured Premises are not specified, the values will be determined at the time of loss or damage
       and will be calculated for the 12 months following the inception date of the Policy Period in which the loss occurs.
       If the values for Time Element cannot be determined for a specific Insured Premises where loss or damage
       occurs, the percentage will be applied to the actual loss of Business Income or Rental Value you sustain during
       the Period of Restoration and Extended Income period in any one occurrence.

Our President and Secretary have signed this policy. Where required by law, the Declarations page has also been
countersigned by our duly authorized representative.                                                                          EXH : 000016 of 000111




Form
 FiledPEG 00 02 01 20 20-CI-006311       10/30/2020                                                      Page 11 of 11
                                                                 David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 47 of 143 PageID #: 56
 Filed                 20-CI-006311     10/30/2020              David L. Nicholson, Jefferson Circuit Clerk




                                       PROPERTY ELITE FORM
Various provisions in this Policy restrict coverage. Throughout this Policy, the words "you" and "your" refer to the Named
Insured shown in the Declarations. The words "we", "us" and "our" refer to the Company providing this insurance. Other
words and phrases that appear throughout this Policy in bold print type have special meaning. Refer to the DEFINITIONS
section.


SECTION I. COVERAGE

A. INSURING AGREEMENT
    We will pay for all risks of direct physical loss or damage by a Covered Cause of Loss to Covered Property at an
    Insured Premises (or within 1,000 feet thereof) and while such Covered Property is in the Coverage Territory.


B. COVERAGE TERRITORY
    The Coverage Territory is the United States of America (including its territories and possessions) and Canada.


C. LIMITS OF INSURANCE
    1. The Policy Limit of Insurance stated in the Declarations is the most we will pay in total in any one occurrence for




                                                                                                                             Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
       covered loss or damage under this Policy for Real Property, Business Personal Property, Time Element
       Coverages, Coverage Extensions, or any applicable Covered Cause of Loss.
    2. Specific limits of insurance which apply to specified types of Covered Property, specified Coverages, specified
       Coverage Extensions, or specified Covered Causes of Loss are included in and not in addition to the Policy
       Limit of Insurance.
    3. The most we will pay for loss or damage in any one occurrence is the smallest applicable Limit of Insurance
       shown in the Declarations or Endorsements.
    4. Any Annual Aggregate Limit of Insurance in this Policy is the maximum amount payable for all covered loss or
       for the applicable coverage or Covered Cause of Loss regardless of the number of occurrences during the
       Policy Year.
    5. We will not pay for any loss or damage to any property, under any Coverage Extension, or resulting from any
       cause of loss, when “NOT COVERED” is shown in the Declarations or by Endorsement for that corresponding
       item.
    6. The Limits of Insurance applicable to the Coverage Extensions includes coverage for Business Income and
       Extra Expense unless otherwise stated, and are included in and not in addition to the Policy Limit of Insurance
       stated in the Declarations. The most we will pay for all loss or damage (including any applicable Time Element
       loss) covered by any Coverage Extension in any one occurrence is the Limit of Insurance shown in the
       Declarations.
       The most that we will pay in any one occurrence for all loss or damage with respect to:
       a. Miscellaneous property as set forth in the Miscellaneous Unnamed Locations Coverage Extension;
       b. Newly acquired property as set forth in the Newly Acquired Property Coverage Extension; or
                                                                                                                             EXH : 000017 of 000111



       c. Locations for which coverage is provided under the Errors or Omissions Coverage Extension,
       is the corresponding Miscellaneous Unnamed Locations, Newly Acquired Property or Errors or Omissions Limit of
       Insurance, regardless of any other applicable coverages, Coverage Extensions or Time Element Coverage
       Extensions.
       Time Element Coverage Extensions apply only when a Limit of Insurance, a number of days or the term
       INCLUDED is shown in the Declarations. The Limits of Insurance applicable to these Coverage Extensions,
       unless otherwise stated, are included in the Business Income and Extra Expense Limit of Insurance as stated in
       the Declarations and are not in addition to the Business Income and Extra Expense Limit of Insurance.

Form
 FiledPEG 00 10 01 20 20-CI-006311      10/30/2020                                                       Page 1 of 34
                                                                David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 48 of 143 PageID #: 57
 Filed                  20-CI-006311     10/30/2020              David L. Nicholson, Jefferson Circuit Clerk

D. STATED COVERED CAUSES OF LOSS
    Covered Causes of Loss includes the following Stated Covered Causes of Loss as shown in the Declarations,
    unless the words NOT COVERED are shown in the Declarations.
    With respect to Earth Movement, Flood, or Named Storm, coverage may be limited to specific areas, regions or
    zones as shown in the Declarations.


    1. Earth Movement
         If Earth Movement is not covered, then any loss, damage, cause or event occurring concurrently or in any
         sequence with such cause of loss are also not covered, except for direct physical loss or damage to Covered
         Property caused by fire, Sprinkler Leakage or explosion resulting from Earth Movement. Direct physical loss or
         damage to Covered Property caused by fire, Sprinkler Leakage or explosion shall not be considered loss or
         damage by Earth Movement, and shall be included within the Policy Limit of Insurance or other applicable Limit
         of Insurance.


    2. Flood
         If Flood is not covered, then any loss, damage, cause or event occurring concurrently or in any sequence with
         such cause of loss are also not covered, except for direct physical loss or damage to Covered Property caused by
         fire or explosion resulting from Flood. Direct physical loss or damage to Covered Property caused by fire or
         explosion shall not be considered loss or damage by Flood, and shall be included within the Policy Limit of
         Insurance or other applicable Limit of Insurance.


    3. Named Storm
         As respects Limits of Insurance, Named Storm includes, but is not limited to, loss or damage caused by or
         resulting from wind, hail, lightning, tornado, rain or water (whether driven by wind or not), Flood, or any wind
         driven objects or debris.




                                                                                                                             Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
         A Named Storm begins at the time a Watch or Warning is issued by the National Hurricane Center, National
         Weather Service, World Meteorological Association, or any other generally recognized scientific or meteorological
         association that provides formal names for public use and reference for the area in which the affected premises
         are located, and ends 72 hours after the termination of the last Watch or Warning issued for that area by the
         same entity.
         The most we will pay for all loss or damage caused by or resulting from Named Storm, including Flood if Flood
         is a Covered Cause of Loss and occurs concurrently or in any sequence with a Named Storm, is the Named
         Storm Limit of Insurance. However, the most we will pay for all covered loss or damage caused by Flood is the
         smallest applicable Flood Limit of Insurance.


    4. Equipment Breakdown
         If Equipment Breakdown is not covered but an Equipment Breakdown Accident results in direct physical loss
         or damage to Covered Property caused by or resulting from an otherwise Covered Cause of Loss, we will pay
         for such loss or damage up to the applicable Limit of Insurance.


    5. Electronic Vandalism
         If Electronic Vandalism is not covered then all loss or damage is excluded, regardless of any other cause or
         event that contributes concurrently or in any sequence to such loss or damage. However, we will pay for resulting
         loss or damage caused by or resulting from a Specified Cause of Loss other than Theft of Electronic Data. The
         most we will pay for covered resulting loss or damage is the Limit of Insurance applicable to that Specified
         Cause of Loss.
                                                                                                                             EXH : 000018 of 000111




E. COVERED PROPERTY
    We insure Real Property and Business Personal Property, unless the property is excluded or not covered, at or
    within 1,000 feet of an Insured Premises that you own, operate, control or for which you are under an obligation to
    insure for direct physical loss or damage, to the extent of your interest in such property.
    1. Property Not Covered
       Covered Property does not include the following items unless a specific description of the Property and a Limit of
       Insurance are shown in the Declarations for an item of Property Not Covered or an endorsement is added:
Form
 FiledPEG 00 10 01 20 20-CI-006311 10/30/2020                  David L. Nicholson, Jefferson Circuit Clerk Page 2 of 34
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 49 of 143 PageID #: 58
 Filed                  20-CI-006311      10/30/2020              David L. Nicholson, Jefferson Circuit Clerk

         a. Accounts, bills, currency, food stamps or other evidences of debt, Money, Virtual Currency, notes or
            Securities;
         b. Growing crops, standing timber and animals;
         c. Land (including land on which the property is located), land values, or water (except for water contained within
            any storage tank for use in your operations);
         d. Vehicles licensed for road use or otherwise insured for physical loss or damage;
         e. Aircraft (including Unmanned Aircraft), watercraft, satellites, and spacecraft, except when unfueled and
            manufactured by you;
         f. Business Personal Property that you have sold under:
            (1) Conditional sale;
            (2) Trust agreement;
            (3) Installment payment;
            (4) Other deferred payment plan; or
            (5) Other agreement under which you have retained a security interest;
         g. Fine Arts and Valuable Papers and Records;
         h. Mines, mining shafts, caverns, and any mining property or equipment located below the surface of the
            ground;
         i. Offshore oil rigs, platforms and any equipment or property contained therein or thereon;
         j. Bridges and tunnels used for vehicular or rail travel;
         k. Bulkheads, dams, pilings, docks, piers and wharves;
         l. Property in your care, custody, and control while you are acting as a bailee, a warehouseman, or a carrier for
            hire; and
         m. Transmission and distribution lines situated beyond 1,000 feet of the Insured Premises.




                                                                                                                               Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
F. COVERAGE EXTENSIONS
   1. ACCOUNTS RECEIVABLE
       a. In the event of direct physical loss or damage to your records of Accounts Receivable caused by or resulting
          from a Covered Cause of Loss at an Insured Premises, we will pay:
          (1) All amounts due from your customers that you are unable to collect (due to covered loss or damage to
               your records of Accounts Receivable);
          (2) Interest charges on any loan required to offset amounts you are unable to collect pending our payment of
               these amounts;
          (3) Collection expenses in excess of your normal collection expenses that are made necessary by the loss or
               damage; and
          (4) Other reasonable expenses that you incur to re-establish your records of accounts receivable.
       b. This coverage also applies while the Accounts Receivable records are removed from the Insured Premises
          to safeguard Covered Property against the threat of imminent loss or damage by a Covered Cause of Loss.
          This applies while they are being moved to, stored in and returned from a safe place.
       c. We will not pay for errors or omissions in accounting, arithmetic, bookkeeping, or billing.
       d. We will determine the amount of Accounts Receivable loss as follows:
          (1) If you cannot accurately establish the amount of Accounts Receivable outstanding as of the time of loss,
               the following method will be used:
               (a) Determine the total of the average monthly amounts of Accounts Receivable for the 12 months
                   immediately preceding the month in which the loss occurs; and
                                                                                                                               EXH : 000019 of 000111




               (b) Adjust that total for any normal fluctuations in the amount of Accounts Receivable for the month in
                   which the loss occurred or for any demonstrated variance from the average for that month.
          (2) The following will be deducted from the total amount of Accounts Receivable; however that amount of
               Accounts Receivable is established:
               (a) The amount of the accounts for which there is no loss;
               (b) The amount of the accounts that you are able to re-establish or collect;
               (c) An amount to allow for probable bad debts that you are normally unable to collect; and
               (d) All unearned interest and service charges.
Form
 FiledPEG 00 10 01 20 20-CI-006311 10/30/2020                                                             Page 3 of 34
                                                                David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 50 of 143 PageID #: 59
 Filed                  20-CI-006311     10/30/2020              David L. Nicholson, Jefferson Circuit Clerk

   2. BRANDS AND LABELS
         In the event of direct physical loss or damage to Stock caused by or resulting from a Covered Cause of Loss at
         an Insured Premises:
         a. We will reimburse you for expenses you incur to:
              (1) Stamp salvage on the merchandise or its containers, if the stamp will not physically damage the
                  merchandise; or
              (2) Remove the brands or labels, if doing so will not physically damage the merchandise.
                  You must relabel the merchandise and its containers to comply with the law.
         b. We will pay for any reduction in the salvage value of the damaged merchandise as the result of the removal of
              the brand or label.


   3. CLAIM EXPENSES
         a. We will reimburse you for reasonable and necessary expenses you incur to prepare claim information which
            we have requested from you in writing. Such expenses include the amount you pay to:
            (1) Auditors;
            (2) Accountants;
            (3) Architects;
            (4) Engineers; or
            (5) Other professionals.
         b. We will not pay for expenses incurred by you to utilize the services of property managers, attorneys, public
            adjusters, or any of their subsidiaries or associated entities. We will not pay for any fees or costs for
            consultation on coverage or negotiation of claims. Claim expenses do not include any costs as provided in or
            incurred due to the POLICY CONDITION – Appraisal.




                                                                                                                              Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
   4. CLOUD COMPUTING DATA
         a. We will pay for the actual, necessary and reasonable costs to recreate or restore lost or damaged Electronic
            Data when such loss or damage is caused by or results from a Covered Cause of Loss at a Cloud
            Computing Service located anywhere in the world.
         b. We will also pay for the actual loss of Business Income you sustain and the Extra Expense you incur due to
            the necessary interruption of your business operations during the Period of Restoration caused by or
            resulting from a Covered Cause of Loss to Electronic Data at a Cloud Computing Service located
            anywhere in the world.
         c. When Electronic Vandalism is a Covered Cause of Loss to Electronic Data at a Cloud Computing
            Service, the most we will pay in any one occurrence for all covered loss or damage is the Electronic
            Vandalism Annual Aggregate.


   5. CONTRACT PENALTIES
         We will reimburse you for penalties you are required to pay due to your failure to provide your product or service
         pursuant to a written contract. Your failure to provide your products or services must result from direct physical
         loss or damage to Covered Property caused by or resulting from a Covered Cause of Loss during the policy
         period.


   6. DEBRIS REMOVAL
         We will pay your expenses to remove debris that is on an Insured Premises and in the area immediately
         adjacent to such Insured Premises, when such debris is caused by or results from direct physical loss or
                                                                                                                              EXH : 000020 of 000111




         damage to property caused by a Covered Cause of Loss during the policy period. The expenses must be
         reported to us in writing within 180 days from the date on which they were incurred.
         This Coverage Extension does not apply to costs to extract Pollutants and Contaminants from land or water or
         costs to remove restore or replace polluted land or water. We shall not be liable for the costs of removing
         contaminated or polluted uninsured property, nor the Pollutant or Contaminant therein or thereon, whether or
         not the pollution or contamination results from a Covered Cause of Loss.



Form
 FiledPEG 00 10 01 20 20-CI-006311       10/30/2020                                                        Page 4 of 34
                                                                 David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 51 of 143 PageID #: 60
 Filed                  20-CI-006311      10/30/2020              David L. Nicholson, Jefferson Circuit Clerk

   7. DEFERRED SALES
         We will pay for your interest in Business Personal Property that sustains direct physical loss or damage by a
         Covered Cause of Loss that you have sold under a deferred or installment payment plan during the policy period
         and after you have made delivery to your customer during the policy period, but only to the extent you are unable
         to collect the unpaid balance of your interest. Theft, conversion by your customer or failure of your customer to
         make payments are not Covered Causes of Loss.


   8. ERRORS OR OMISSIONS
         We will pay for direct physical loss or damage to Covered Property caused by or resulting from a Covered Cause
         of Loss at locations within the Coverage Territory that you own, lease or occupy or that you are responsible for
         insuring, if such loss or damage is not payable under this Policy solely due to any inadvertent error or
         unintentional omission to:
         a. Include in the Statement of Locations and Values any location that you intended to cover at the inception of
             this Policy; or
         b. Report any newly acquired property before the automatic coverage period ceases under the Newly Acquired
             Property Coverage Extension.
         We shall only pay for such direct physical loss or damage to the type of property covered under this Policy to the
         extent we would have paid had such error or omission not been made. It is a condition of this Coverage Extension
         that any error or omission be reported to us when discovered and that you shall pay any additional premium due.
         This Coverage Extension does not apply to loss or damage which is covered under the Miscellaneous Unnamed
         Locations Coverage Extension or Newly Acquired Property Coverage Extension. No coverage is provided at any
         location for new buildings under construction or additions in the course of construction.


   9. EXPEDITING EXPENSES
         We will pay actual, necessary and reasonable additional expenses you incur to:




                                                                                                                               Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
         a. Make temporary repairs to damaged Covered Property;
         b. Expedite permanent repair or replacement of damaged Covered Property; or
         c. Provide training on replacement machines or equipment that are Covered Property;
            that has sustained direct physical loss or damage by a Covered Cause of Loss at an Insured Premises.
         Expediting Expenses include overtime wages, the extra cost of express or other rapid means of transportation,
         and expenses to bring computer systems back to operational status.


   10. FINE ARTS
         We will pay for direct physical loss or damage to Fine Arts caused by or resulting from a Covered Cause of
         Loss at an Insured Premises, at a fair or exhibition or while in transit.


   11. FIRE DEPARTMENT SERVICE CHARGE
         a. We will pay for the fire department service charges you are required to pay when the fire department
            responds to save or protect Covered Property from a Covered Cause of Loss:
            (1) Assumed by contract or agreement prior to the covered loss event; or
            (2) Required by local ordinance.
         b. We will not pay for recharge due to maintenance of any device or system.


   12. FUNGUS, WET ROT OR DRY ROT
                                                                                                                               EXH : 000021 of 000111



         We will pay for:
         a. Direct physical loss or damage to Covered Property caused by or resulting from Fungus, wet rot or dry rot,
            when such Fungus, wet rot or dry rot is the direct result of direct physical loss or damage to Covered
            Property by a Covered Cause of Loss during the policy period at an Insured Premises.
            We will also reimburse you for the actual, necessary and reasonable expenses you incur to clean up, remove,
            contain, treat, detoxify or neutralize Fungus, wet rot or dry rot from Covered Property resulting from such loss
            or damage.


Form
 FiledPEG 00 10 01 20 20-CI-006311        10/30/2020                                                        Page 5 of 34
                                                                  David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 52 of 143 PageID #: 61
 Filed                  20-CI-006311      10/30/2020              David L. Nicholson, Jefferson Circuit Clerk

         b. The cost to tear out and replace any part of the building or other property as needed to gain access to the
            Fungus, wet rot or dry rot; and
         c. The cost of testing performed after removal, repair, replacement or restoration of the damaged property is
            completed, provided there is a reason to believe that Fungus, wet rot or dry rot are present.


   13. GREEN COVERAGE
         a. When direct physical loss or damage to Covered Property results from a Covered Cause of Loss at an
            Insured Premises, we will pay for the reasonable additional costs that you incur to:
            (1) Repair or replace the Covered Property that sustained loss or damage using products or materials that
                are Green alternatives in accordance with:
                (a) The minimum standards of a Green Authority if the Insured Premises where the loss or damage
                     occurred was not Green certified by a Green Authority prior to the loss or damage; or
                (b) The standards of a Green Authority consistent with the pre-loss Green certification level (or at your
                     option, one certification level higher), if the Insured Premises where the loss or damage occurred
                     was Green certified prior to the loss or damage, provided that the Green alternatives are of
                     comparable quality and function to the lost or damaged Covered Property.
            (2) Employ Green methods of construction, disposal or recycling and the ventilation or flushing out of air
                systems in accordance with:
                (a) The minimum standards of a Green Authority if the Insured Premises where the loss or damage
                     occurred was not Green certified by a Green Authority prior to the loss or damage; or
                (b) The standards of a Green Authority consistent with the pre-loss Green certification level, if the
                     Insured Premises where the loss or damage occurred was Green certified prior to the loss or
                     damage.
            (3) Hire a design professional accredited by a Green Authority to participate in the reconstruction,
                replacement or repair of the Covered Property;




                                                                                                                               Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
            (4) Hire an engineer accredited by a Green Authority to supervise the repair or replacement of the Covered
                Property to verify that replacement systems and mechanicals have been installed and configured to
                perform to building design or manufacturer’s specifications.
            (5) Apply to a Green Authority for certification of your Insured Premises in connection with the repair or
                replacement of the lost or damaged Covered Property.
            This Coverage Extension does not require you to pursue, nor guarantee success of, certification by a Green
            Authority.
         b. ADDITIONAL EXCLUSIONS
            (1) This Coverage Extension does not apply to Stock.
            (2) Coverage does not include any increase in costs, loss or damage attributable to any Green standards for
                which you were under order or mandate from an existing authority, but you did not comply with, before
                the loss or damage.


   14. LAND AND WATER - POLLUTANTS AND CONTAMINANTS CLEAN UP
         a. We will reimburse you for the actual, necessary and reasonable expenses you incur to extract Pollutants and
            Contaminants from land or water at an Insured Premises, if the discharge, dispersal, seepage, migration,
            release or escape of the Pollutants and Contaminants is caused by or results from a Covered Cause of
            Loss at an Insured Premises that occurs during the policy period. The expenses will be paid only if they are
            reported to us in writing within 180 days of the date on which the Covered Cause of Loss occurs.
         b. This Coverage Extension does not apply to costs to test for, monitor or assess the existence, concentration or
            effects of Pollutants and Contaminants. But we will pay for testing which is performed in the course of
            extracting the Pollutants and Contaminants from land or water.
                                                                                                                               EXH : 000022 of 000111




   15. LOCKS AND KEYS
         We will reimburse you for the actual, necessary and reasonable costs expenses you incur to replace or reprogram
         keys, adjust locks to accept new keys or install new locks, if required, due to direct physical loss or damage to a
         master key or grand master key caused by or resulting from a Covered Cause of Loss at an Insured Premises.
         Coverage includes the actual, necessary and reasonable costs you incur to replace, adjust or reprogram
         undamaged locks to accept new keys or entry codes.

Form
 FiledPEG 00 10 01 20 20-CI-006311        10/30/2020                                                        Page 6 of 34
                                                                  David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 53 of 143 PageID #: 62
 Filed                   20-CI-006311     10/30/2020              David L. Nicholson, Jefferson Circuit Clerk

   16. MISCELLANEOUS UNNAMED LOCATIONS
         a. We will pay for direct physical loss or damage to Covered Property caused by or resulting from a Covered
             Cause of Loss to premises that you own, lease or occupy other than premises:
             (1) Listed by street address or other description of property as stated on file with us in the most recent
                 Statement of Values or other documentation provided by you to us; or
             (2) Scheduled on this Policy.
         b. Miscellaneous Unnamed Locations does not include any:
             (1) Premises, locations or property insured under any other Coverage or Coverage Extension of this Policy;
             (2) Premises, locations or property in the course of construction, except for construction materials stored
                 away from an Insured Premises;
             (3) Property while in the due course of transit including while at an intermediate site; or
             (4) Premises, locations or property that is not covered or excluded from coverage under this Policy.
         This Coverage Extension does not apply to loss or damage which is covered under the Errors or Omissions
         Coverage Extension or Newly Acquired Property Coverage Extension.


   17. MONEY
         We will pay for direct physical loss or damage to Money caused by or resulting from a Covered Cause of Loss
         at an Insured Premises, except Theft.


   18. NEWLY ACQUIRED PROPERTY
         a. We will pay for direct physical loss or damage caused by or resulting from a Covered Cause of Loss to
             Newly Acquired Property.
         b. Coverage for Newly Acquired Property ends the earlier of:




                                                                                                                                Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
             (1) The expiration of this Policy;
             (2) The number of consecutive days (shown in the Declarations) after the date you acquired the new
                 property;
             (3) You report values to us; or
             (4) The property is specifically insured on this Policy or elsewhere.
         c. We will charge you additional premium from the date you acquire the property.
         This Coverage Extension does not apply to loss or damage which is covered under the Miscellaneous Unnamed
         Locations Coverage Extension or Errors and Omissions Coverage Extension.


   19. ORDINANCE OR LAW
         When direct physical loss or damage to Real Property caused by or resulting from a Covered Cause of Loss at
         an Insured Premises results in the enforcement of an ordinance or law that:
                 i.  Regulates the construction or repair of building, or establishes zoning or land use requirements at the
                     Insured Premises; or
                ii.  Requires the demolition of parts of the same building that are not damaged by the Covered Cause of
                     Loss; and
               iii.  Is in force at the time of that Covered Cause of Loss (or the ordinance or law is promulgated or is
                     revised after the loss but prior to commencement of reconstruction or repair) and provided that such
                     ordinance or law requires compliance as a condition precedent to obtaining a building permit or
                     certificate of occupancy;
         coverage provided under this Coverage Extension applies only in response to the minimum requirements of the
                                                                                                                                EXH : 000023 of 000111




         applicable ordinance or law. Losses and costs incurred in complying with recommended actions or standards that
         exceed actual requirements are not covered under this Coverage Extension.
         a. Coverage A. Coverage for Loss to the Undamaged Portion of Real Property
             We will pay for the value of the undamaged portion of building that was required to be demolished to comply
             with a building, zoning or land use ordinance or law. We will do this on the same valuation basis that applies
             to the entire building. This does not include any increased costs to repair, replace or rebuild the property due
             to a requirement to comply with any ordinance or law.
         b. Coverage B. Demolition Costs Coverage
Form
 FiledPEG 00 10 01 20 20-CI-006311        10/30/2020                                                        Page 7 of 34
                                                                  David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 54 of 143 PageID #: 63
 Filed                   20-CI-006311      10/30/2020              David L. Nicholson, Jefferson Circuit Clerk

              With respect to building that has sustained covered direct physical damage, we will pay the cost to demolish
              and clear the site of undamaged parts of the same building that was required to be demolished to comply with
              a building, zoning or land use ordinance or law.
         c.   Coverage C. Increased Cost of Construction Coverage
              We will pay the increased cost to:
              (1) Repair or reconstruct damaged portions of building; and
              (2) Reconstruct or remodel undamaged portions of that building, whether or not demolition is required;
              when the increased cost is a consequence of a requirement to comply with the minimum standards of the
              ordinance or law.
              However:
              (1) This coverage applies only if the repaired, restored or remodeled property is intended for similar
                  occupancy as the current property, unless such occupancy is not permitted by zoning or land use
                  ordinance or law.
              (2) We will not pay for the increased cost of construction if the building is not repaired, reconstructed or
                  remodeled.
         d.   Coverage D. Ordinance or Law - Increased Period of Restoration
              We will pay the actual loss of Business Income you sustain and the Extra Expense you incur as a result of
              an increase to the Period of Restoration caused by or resulting from a requirement to comply with any
              ordinance or law.
         e.   Coverage E. Ordinance or Law - Decontamination and Removal Costs
              (1) We will reimburse you for the actual, necessary and reasonable decontamination costs you incur resulting
                  from direct physical loss or damage to Covered Property at an Insured Premises subject to the following:
                  (a) Decontamination costs must be the direct result of the enforcement of an ordinance or law that is in
                       force at the time of covered loss or damage and regulates decontamination; and
                  (b) The amount we pay includes the increased cost to remove contaminated Covered Property




                                                                                                                                 Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                       necessary to comply with such ordinance or law.
              (2) This Coverage Extension applies only to that part of Covered Property which is actually contaminated as
                  a result of direct physical loss or damage, and not merely due to the suspected presence of
                  contaminants.
              (3) We will not pay for any costs to remove or decontaminate uninsured property.
         f.   Ordinance or Law Exclusions:
              The following exclusions apply to the Value of Undamaged Building, Demolition Costs and Increased Cost of
              Construction Coverages:
              (1) We will not pay for the enforcement of or compliance with or any costs associated with any ordinance or
                  law which requires demolition, repair, replacement, reconstruction, remodeling or remediation of property
                  due to contamination by Pollutants and Contaminants or due to the presence, growth, proliferation,
                  spread or any activity of Fungus, wet rot, or dry rot except as provided above.
              (2) We will not pay any loss in value or any costs incurred due to an ordinance or law that you were required
                  to comply with before the time of the current loss, even in the absence of building damage, if you failed to
                  comply.
              (3) We will not pay for the compliance of any ordinance or law unless the repairs or replacement are
                  completed within two years after the date of loss or damage. We may extend this period in writing prior to
                  the expiration of the two years.
         g.   Ordinance or Law Limits of Insurance
              The most we will pay in total in any one occurrence, regardless of the number of Insured Premises and
              building involved in that occurrence, are the applicable Limits of Insurance shown in the Declarations.
                                                                                                                                 EXH : 000024 of 000111




   20. OUTDOOR PROPERTY
         a. We will pay for direct physical loss or damage to outdoor property caused by or resulting from a Covered
            Cause of Loss at an Insured Premises. Covered outdoor property consists of trees, shrubs, sod, plants and
            lawns (including fairways, greens and tees), walkways, parks, patios or other paved surfaces.
         b. Expenses you incur to remove damaged Additional Outdoor Property from the site of loss or damage are
            included in the Outdoor Property Limit of Insurance when shown in the Declarations. The Debris Removal
            Coverage Extension does not apply to such property.
Form
 FiledPEG 00 10 01 20 20-CI-006311         10/30/2020                                                        Page 8 of 34
                                                                   David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 55 of 143 PageID #: 64
 Filed                  20-CI-006311     10/30/2020              David L. Nicholson, Jefferson Circuit Clerk

         c. LIMITS OF INSURANCE
            (1) The most we will pay for covered loss or damage is the lesser of:
                (a) The value of any item of Outdoor Property according to the latest Statement of Values on file with us;
                (b) The amount you actually spend to repair or replace the damaged Outdoor Property;
                (c) The Per Item Outdoor Property Limit of Insurance shown in the Declarations; or
                (d) The Outdoor Property Limit of Insurance shown in the Declarations.
            (2) Regardless of the types or number of items damaged, the most we will pay in any one occurrence is the
                Outdoor Property Limit of Insurance shown in the Declarations.


   21. PAIRS OR SETS
         We will pay for the reduction in value of the undamaged Business Personal Property that is part of a pair or set
         resulting from direct physical loss or damage to the other insured parts of such pairs or sets caused by or
         resulting from a Covered Cause of Loss.


   22. PRESERVATION AND PROTECTION OF PROPERTY
         a. We will pay for the actual, necessary and reasonable expenses you incur in excess of normal operating
            expenses to temporarily safeguard Covered Property against the threat of imminent loss or damage by a
            Covered Cause of Loss.
         b. We will pay for direct physical loss or damage to Covered Property caused by or resulting from a Covered
            Cause of Loss which has been moved to a temporary location to safeguard it from imminent loss or damage.
            Coverage is included in the Limit of Insurance applicable to the Insured Premises from which it was moved.
         c. We will not pay for any scheduled maintenance or the removal of ice, sleet or snow.
         d. The most we will pay in any one occurrence for covered expenses provided in a. above is the Preservation
            and Protection of Property Limit of Insurance shown in the Declarations. This Coverage Extension is subject




                                                                                                                             Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
            to the deductible provisions that apply had the physical loss or damage occurred.


   23. REWARD COVERAGE
         a. We will reimburse you for rewards you have paid leading to:
            (1) The successful return of substantially undamaged stolen articles to a law enforcement agency; or
            (2) The arrest and conviction of any persons for having damaged or stolen any of your Covered Property.
         b. The most we will pay for all rewards in any one occurrence is the lesser of:
            (1) The actual amount of rewards you have paid; or
            (2) The Reward Limit of Insurance shown in Declarations.
            These reward payments must be documented.


   24. SERVICE INTERRUPTION
         a. We will pay for direct physical loss or damage to Covered Property at an Insured Premises caused by or
            resulting from the interruption of the following utility services:
            (1) Water Supply Services;
            (2) Communication Services;
            (3) Power Supply Services;
            (4) Outgoing Sewerage Service; or
            (5) Cloud Computing Service.
                                                                                                                             EXH : 000025 of 000111




            The interruption of service must result from direct physical loss or damage to utility services property away
            from an Insured Premises, including loss or damage to transmission and distribution lines, caused by or
            resulting from a Covered Cause of Loss.
         b. We will not pay for any resulting loss or damage due to temperature change or spoilage to Business
            Personal Property.


   25. SPOILAGE
       We will pay for loss or damage due to spoilage of Perishable Goods due to:
Form
 FiledPEG 00 10 01 20 20-CI-006311 10/30/2020                                                            Page 9 of 34
                                                               David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 56 of 143 PageID #: 65
 Filed                   20-CI-006311    10/30/2020             David L. Nicholson, Jefferson Circuit Clerk

         a.   Dampness or dryness of atmosphere;
         b.   Change in temperature;
         c.   Change in texture; or
         d.   Contamination by any refrigerant, including but not limited to ammonia;
              directly resulting from a Covered Cause of Loss at an Insured Premises or while such goods are in transit.
              Coverage includes resulting loss or damage due to Services Interruption as described in the Service
              Interruption Coverage Extension.


    26. TRANSIT
         a. We will pay for direct physical loss or damage to Business Personal Property caused by or resulting from a
            Covered Cause of Loss while such property is in the due course of transit at your risk.
         b. We will also pay for the actual loss of Business Income you sustain and the Extra Expense you incur
            resulting from covered loss or damage to such property.
         c. This Coverage will continue to apply to such property in the due course of transit until accepted by an
            authorized representative at the invoiced destination, but for no longer than 30 days after the date of the
            shipment origination. The expiration of this Policy will not cut short this coverage period.
         d. We will not pay for loss or damage to Covered Property:
            (1) Where you are responsible for loss or damage to property as a carrier for hire; or
            (2) Where you are in the business of arranging transportation or consolidations for others.
         e. Transit Coverage Extensions
            (1) F.O.B. Shipments
                 We will pay for your interest in covered direct physical loss or damage to outgoing shipments, which you
                 have sold under conditions where the risk of loss or damage is transferred to the buyer when such
                 property leaves your Insured Premises if you cannot collect payment for the loss or damage from the




                                                                                                                             Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                 consignee.
            (2) Repack and Reship
                 We will pay the necessary additional expenses you incur to inspect, repackage and reship Covered
                 Property damaged by a Covered Cause of Loss while in the due course of transit.
            (3) General Average and Salvage Charges
                 In accordance with applicable law and usage, we will pay General Average and Salvage Charges that
                 may be assessed against your covered shipments that are waterborne.
            (4) Loading and Unloading
                 We will also pay for covered direct physical loss or damage to Covered Property during loading and
                 unloading of the transporting conveyance.
            (5) Return Shipments
                 We will also pay for covered direct physical loss or damage to outgoing shipments that have been
                 rejected by the consignee or are not deliverable, while being returned to you.
         f. For the Transit Coverage Extension, the Coverage Territory is within or between the United States of America
            (including its territories and possessions) and Canada; however, waterborne shipments are covered only if on
            inland waterways or in territorial waters, within 12 miles of land.


    27. VALUABLE PAPERS AND RECORDS
         We will pay for direct physical loss or damage to Valuable Papers and Records caused by or resulting from a
         Covered Cause of Loss at an Insured Premises.
                                                                                                                             EXH : 000026 of 000111




G. DEDUCTIBLE
    We will not pay for any loss or damage until the amount of loss exceeds the applicable Deductible shown in the
    Declarations. We will then pay the amount of loss in excess of that Deductible.


H. LOSS PAYMENT AND VALUATION CONDITIONS
    Covered Property will be valued at either Replacement Cost or Actual Cash Value, as stated in the Declarations and
    as described below except for the items listed below in items 3. and item 4. Specific Property Valuations.
Form
 FiledPEG 00 10 01 20 20-CI-006311 10/30/2020                    David L. Nicholson, Jefferson Circuit Clerk Page 10 of 34
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 57 of 143 PageID #: 66
 Filed                   20-CI-006311     10/30/2020               David L. Nicholson, Jefferson Circuit Clerk

   1. Replacement Cost
         We will determine the value of Covered Property that has sustained covered loss or damage at the actual amount
         spent to repair, replace or rebuild the damaged property as of the time of the loss or damage, at the same site or
         another site, subject to the following:
         a. We will not pay more for lost or damaged property than the least of:
            (1) The Limit of Insurance applicable to the lost or damaged property;
            (2) The amount it costs to replace, on the same premises, the lost or damaged property with other property:
                 (a) Of comparable material and quality; and
                 (b) Used for the same purpose; or
            (3) The amount you actually spend that is necessary and reasonable to repair or replace the lost or damaged
                 property with other property:
                 (a) Of comparable material and quality; and
                 (b) Used for the same purpose.
            (4) In the event of a total loss to Real Property, you may choose to replace your Real Property at another
                 premise. However, we will not pay more than the cost to replace the Real Property at the original
                 premises.
            (5) Replacement Cost does not include any increased cost attributable to enforcement of or compliance with
                 any ordinance or law regulating the construction, use or repair of any property.
         b. We will pay you on an Actual Cash Value basis until the lost or damaged property is actually repaired, rebuilt
            or replaced.
         c. If you do not repair, replace or rebuild on the same site or another site within two years of the date of loss, we
            will pay you on an Actual Cash Value basis. We may extend this period in writing prior to the expiration of the
            two years.




                                                                                                                                 Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
   2. Actual Cash Value
         a. We will pay you on an Actual Cash Value basis if:
            (1) The valuation of the lost or damaged property is designated in the Declarations as Actual Cash Value.
            (2) You elect Actual Cash Value as the basis for loss payment at the time of loss or damage.
         b. In the event of covered loss or damage, at our option, we will do one of the following, but not pay more than
            the Limit of Insurance applicable to the lost or damaged property:
            (1) Pay the value of the lost or damaged property at the time of loss;
            (2) Take all or any part of the property at an agreed or appraised value; or
            (3) Repair, rebuild or replace the property with other property of comparable material and quality and used
                 for the same purpose.
         c. Actual Cash Value does not include the increased cost attributable to enforcement of or compliance with any
            ordinance or law regulating the construction, use or repair of any property.

   3. You may elect not to repair or replace Real Property, furniture and fixtures, machinery, equipment, and fixtures
      that are permanently attached to Real Property, Computer Equipment or leasehold improvements and
      betterments. In such case, we will pay the loss proceeds based upon the cost to repair or replace (whichever is
      less) such property at the time and place of the loss with materials of comparable material and quality, provided
      that such proceeds have been expended on other capital expenditures related to your business operations within
      two years after the date of loss. We will not pay any loss proceeds for increased cost of repair or replacement of
      any property in order to comply with any law or ordinance.
      If the above alternative is not elected by you or not payable under the terms set forth in the above paragraph, then
                                                                                                                                 EXH : 000027 of 000111



      the valuation provisions in Subsection 1. or 2. above, whichever is applicable, shall apply to such property.


   4. Specific Property Valuations
         a. Contractor’s Equipment will be valued as stated in the Declarations.
         b. Electronic Data
            (1) We will determine the value at the actual, reasonable and necessary expenses you incur to restore or
                replace Electronic Data.

Form
 FiledPEG 00 10 01 20 20-CI-006311        10/30/2020                                                       Page 11 of 34
                                                                   David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 58 of 143 PageID #: 67
 Filed                   20-CI-006311      10/30/2020              David L. Nicholson, Jefferson Circuit Clerk

              (2) We will not pay for costs or expenses you incur to:
                  (a) Identify or remediate any errors or vulnerabilities or to update, restore, replace, upgrade, maintain or
                       improve any Computer Equipment or computer system;
                  (b) Update, replace, restore or improve any Electronic Data to a level beyond the condition in which it
                       existed immediately preceding the loss or damage; or
                  (c) Research that led to development of your Electronic Data or any proprietary or confidential
                       information or intellectual property in any form.
                  To the extent that Electronic Data is not replaced or restored, the loss will be valued at the cost of
                  replacement of the media on which the Electronic Data was stored, with blank media of substantially
                  identical type.
                  If you recover from a licensor, lessor or any other party for loss or damage to Electronic Data, our loss
                  payment to you will be reduced by the amount of such recovery.
         c.   Fine Arts
              (1) We will determine the value of Fine Arts, at the lesser of:
                  (a) The market value at the time of loss or damage;
                  (b) The reasonable cost of repair or restoration to the condition immediately before the covered loss or
                       damage;
                  (c) The cost of replacement with substantially identical property;
                  (d) The value scheduled on the latest Statement of Values on file with us; or
                  (e) The Per Item Limit of Insurance, if one is shown in the Declarations.
              (2) For pairs or sets, we will either:
                  (a) Repair or replace any part to restore the value and condition of the pair or set to that immediately
                       before the covered loss or damage; or
                  (b) Pay the difference between the values of the pair or set before and after the covered loss or damage.




                                                                                                                                 Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
         d.   Improvements and Betterments
              (1) We will pay the unamortized value of Improvements and Betterments up to your insurable interest if
                  such property is not repaired or replaced at your expense.
              (2) If others pay for repairs or replacement, we will not make loss payment to you.
         e.   Library Books and Periodicals
              (1) Library books and periodicals are valued at the lesser of:
                  (a) The cost to repair or restore the library books or periodicals to the condition that existed immediately
                       prior to the loss (including the cost of re-shelving and processing);
                  (b) The cost to replace the library books or periodicals (including the cost of re-shelving and processing);
                       or
                  (c) The value scheduled on the latest Statement of Values on file with us (including the cost of re-
                       shelving and processing).
              (2) In case of direct physical loss or damage by a Covered Cause of Loss to a library book or periodical that
                  is part of a pair or set, we will pay the full amount of the value of such pair or set only if:
                  (a) The damaged library book or periodical cannot be replaced, repaired or restored to its condition
                       before the loss; and
                  (b) You surrender the remaining library book or periodical of the pair or set to us.
         f.   Patterns, dies, molds and forms not in current usage at Actual Cash Value. If loss or damage is paid on an
              Actual Cash Value basis and within 60 months from the date of the covered loss or damage and you need to
              repair or replace them, we will pay you, subject to the Conditions of this Policy, the difference between Actual
              Cash Value and Replacement Cost when the patterns, dies, molds and forms are actually repaired or
                                                                                                                                 EXH : 000028 of 000111



              replaced.
         g.   Personal Property Owned by Others
              (1) If Personal Property Owned by Others is subject to a written contract which governs your liability for loss
                  or damage to such property, valuation will be based on the lesser of:
                  (a) The amount for which you are liable under such contract;
                  (b) The replacement cost of the property; or
                  (c) The applicable Limit of Insurance.

Form
 FiledPEG 00 10 01 20 20-CI-006311         10/30/2020                                                      Page 12 of 34
                                                                   David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 59 of 143 PageID #: 68
 Filed                  20-CI-006311     10/30/2020              David L. Nicholson, Jefferson Circuit Clerk

            (2) If no such contract exists we will not pay more than your financial interest in Personal Property Owned by
                Others not to exceed the lesser of:
                (a) The Actual Cash Value of such property; or
                (b) The applicable Limit of Insurance.
            (3) At our option, we may adjust losses with the owners of lost or damaged property if other than you. If we
                pay the owners:
                (a) Such payments will only be for the account of the owner of the property and will satisfy your claims
                     against us for the owners' property; and
                (b) We will not pay more than their financial interest in the property.
            (4) We may elect to defend you against suits arising from claims of owners of property. We will do this at our
                expense.
         h. Stock
            (1) Manufactured Stock (including Selling Price)
                We will determine the value of Stock you have manufactured at the selling price less discounts and
                expenses you otherwise would have incurred and it will not be included in your Time Element loss
                calculation. This also applies to component parts manufactured by others that will become a part of your
                finished product.
            (2) Mercantile Stock
                We will determine the value of Stock, which you have purchased for resale and have sold but not
                delivered, at the selling price less discounts and expense you otherwise would have had. This does not
                apply to Stock you have manufactured.
            (3) Stock in Process
                We will determine the value of Stock in process of manufacture at the replacement cost of the raw
                materials, plus labor expended and the proper proportion of overhead charges.
            (4) Commodity Stock




                                                                                                                              Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                For Stock that is bought and sold at an established market exchange, we will determine the value at:
                (a) The posted market price as of the time and place of loss;
                (b) Less discounts and expenses you otherwise would have had.
         i. Transit
            We will determine the value of Covered Property in due course of transit at:
            (1) The amount of invoice plus accrued costs, prepaid charges and charges since shipment; or
            (2) In the absence of an invoice, the valuation provision otherwise applicable to that type of Covered Property
                as of the time of loss or damage.
         j. Valuable Papers or Records
            We will determine the value of Valuable Papers and Records at your incurred costs to replace or restore
            such property with other property of like kind and quality including the cost of researching, gathering or
            assembling information. If the information is not replaced or restored, we will pay the blank value of such
            Valuable Papers and Records.


   5. VALUE ENHANCEMENTS
         a. Architect and Engineering Fees
            The value of Covered Property will include reasonable architect and engineering fees you incur in the course
            of repairing or reconstructing damaged property.
         b. Customs Duty, Sales Tax
            The value of Covered Property will include the cost of customs duties and sales taxes to repair or replace the
                                                                                                                              EXH : 000029 of 000111




            property.
         c. Extended Warranties
            The value of Covered Property, that is a total loss during the policy period will include the unused pro rata
            portion of non-refundable optional extended warranties or service contracts which you purchased for the
            damaged property prior to the covered loss or damage.




Form
 FiledPEG 00 10 01 20 20-CI-006311       10/30/2020                                                      Page 13 of 34
                                                                 David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 60 of 143 PageID #: 69
 Filed                   20-CI-006311     10/30/2020               David L. Nicholson, Jefferson Circuit Clerk

SECTION II. EXCLUSIONS

A. We will not pay for loss or damage caused directly or indirectly by any of the following. Such loss or damage is
   excluded regardless of any other cause or event that contributes concurrently or in any sequence to the loss or
   damage. Exclusions II.A.1. through II.A.8. apply whether or not the loss event results in widespread damage or
   affects a substantial area.
   1. Faulty workmanship, material, construction, installation or design from any cause; all unless direct physical loss or
       damage not otherwise excluded by this Policy ensues, in which event, we shall cover only such ensuing loss or
       damage.


    2. Fungus
         Fungus, wet rot or dry rot, or any toxins created or produced by or emanating from such Fungus, all unless direct
         physical loss or damage not otherwise excluded by this Policy ensues, in which event, we shall cover only such
         ensuing loss or damage.


    3. Governmental Action
         a. Seizure or destruction of property by order of governmental authority.
         b. Costs, expenses, fines or penalties incurred or sustained by or imposed on you by any government agency,
             court or other authority.
         But we will pay for direct physical loss or damage caused by or resulting from acts of destruction ordered by
         governmental authority and taken at the time of a fire to prevent its spread, if the fire would be covered under this
         Policy.
         This Exclusion does not apply to coverage as provided under the Ordinance or Law Coverage Extension.




                                                                                                                                  Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
    4. Nuclear Hazard
         a. Nuclear reaction, nuclear radiation or radioactive contamination, however caused, whether intentional or
            unintentional. This includes, but is not limited to, the release, dispersal or application of radioactive material,
            or the use of a nuclear weapon or device that involves or produces a nuclear reaction, nuclear radiation or
            radioactive contamination or radioactive force or any weapon employing atomic fission, fusion or radioactive
            force, or any weapon that disperses radioactive material or a directed-energy or electromagnetic weapon,
            whether in time of peace or war, whether or not its discharge was accidental.
         b. When state standard fire policy law requires that we cover any resulting fire damage, we will pay only for the
            resulting damage caused by that resulting fire. We will pay only the Actual Cash Value for the damaged
            property. Therefore, we will not pay for any indirect or related losses, such as Business Income, Extra
            Expense, legal liability, or leasehold interest losses.
         c. If there is direct physical loss or damage, not otherwise excluded, to Covered Property caused by sudden and
            accidental radioactive contamination from material used or stored or from processes conducted at the
            Insured Premises, and there is neither a nuclear reactor nor any new or used nuclear fuel at such Insured
            Premises, then we will pay up to the Radioactive Contamination Limit of Insurance shown in the Declarations
            for:
            (1) Such damage to Covered Property at the Insured Premises; and including resultant radiation damage to
                 such Covered Property, and
            (2) The costs to clean-up radioactive contamination from Covered Property at the Insured Premises, but not
                 including any costs to test or monitor for any radioactive contamination.


    5. Pathogenic or Poisonous Biological or Chemical Materials
                                                                                                                                  EXH : 000030 of 000111




         The deliberate or intentional dispersal or application of any pathogenic or poisonous biological or chemical
         materials. But if direct physical loss or damage to Covered Property by fire results, we will pay for the resulting
         loss or damage caused by that fire.


    6. Pollutants or Contaminants
         The actual, alleged or threatened release, discharge, escape or dispersal of Pollutants or Contaminants.


Form
 FiledPEG 00 10 01 20 20-CI-006311        10/30/2020                                                       Page 14 of 34
                                                                   David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 61 of 143 PageID #: 70
 Filed                   20-CI-006311     10/30/2020              David L. Nicholson, Jefferson Circuit Clerk

         However, this exclusion shall not apply to direct physical loss or damage to Covered Property at an Insured
         Premises from Pollutants or Contaminants caused by a Covered Cause of Loss, including the cost to clean-
         up Pollutants or Contaminants from the damaged Covered Property.
         No coverage is provided for testing or monitoring for Pollutants or Contaminants. All other exclusions continue
         to apply including A.2. Fungus, A.4. Nuclear Hazard and A.5. Pathogenic or Poisonous Biological or Chemical
         Materials above.


    7. Service Interruption
         The failure or lack of Water Supply Services, Communication Services, Power Supply Services, Outgoing
         Sewerage Services or Cloud Computing Services supplied to an Insured Premises when caused by an event
         away from the Insured Premises, except as provided in the Service Interruption Coverage Extension.


    8. War and Military Action
         a. War, including undeclared war;
         b. Hostile or warlike action, in time of peace or war, including action in hindering, combating or defending
            against an actual or expected attack; by any of the following:
            (1) Government or sovereign power (including quasi and de facto forms), or by any authority maintaining or
                using military, naval or air forces;
            (2) Military, naval or air forces; or
            (3) An agent of any such government, power, authority or forces.
         c. Invasion, insurrection, rebellion, revolution, civil war, usurped power, including action in hindering, combating
            or defending against any such actual or expected event by any government, power, authority, forces or
            agents described in Paragraphs b.(1) through b.(3) above.




                                                                                                                                Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
B. We will not pay for loss or damage caused by or resulting from any of the following:
    1. Delay, Loss of Use or Loss of Market
         We will not pay for loss or damage caused by, resulting from, or arising out of delay, loss of use, or loss of
         market.


    2. Dishonest Acts
         Any fraudulent or dishonest act or acts committed by you, or your partners, members, officers, managers,
         employees, directors, trustees or authorized representatives, whether acting alone or in collusion with any other
         party; or theft by any person to whom property may have been entrusted (other than a carrier for hire).
         However, a willful act of destruction by your employee to Covered Property without the knowledge of you, or your
         partners, members, officers, managers, directors, trustees or authorized representatives is covered.


    3. Corruption of Electronic Data or Corruption of Computer Equipment
         a. Unauthorized viewing, copying or use of Electronic Data (or any proprietary or confidential information or
            intellectual property in any form) by any person, even if such activity is characterized as Theft;
         b. Errors, omissions or deficiency in programming, processing or storing Electronic Data;
         c. Errors, omissions or deficiency in design, installation, maintenance, repair or modification of your Computer
            Equipment or any Computer Equipment or network to which your system is connected or on which your
            system depends (including Electronic Data);
         d. Manipulation of your computer system causing fraudulent or illegal transfer of any property;
                                                                                                                                EXH : 000031 of 000111



         e. Interruption in normal Computer Equipment function or network service or function due to insufficient
            capacity to process transactions or to an overload of activity on the system or network;
         f. Unexplained or indeterminable failure, malfunction or slowdown of Computer Equipment or Electronic Data
            or the inability to access or properly manipulate the Electronic Data; or
         g. The inability of Computer Equipment to correctly recognize, process, distinguish, interpret or accept one or
            more dates or times.



Form
 FiledPEG 00 10 01 20 20-CI-006311        10/30/2020                                                      Page 15 of 34
                                                                  David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 62 of 143 PageID #: 71
 Filed                  20-CI-006311      10/30/2020              David L. Nicholson, Jefferson Circuit Clerk

    4. Missing Property
         Disappearance of property when there is no clear evidence to show what happened to it. This would include a
         shortage disclosed on taking inventory or auditing records. This Exclusion does not apply to property in the
         custody of a carrier for hire.


    5. Settling, Cracking of Real Property
         Settling, cracking, shrinking or expansion of Real Property, bridges, roadways, walks, patios or concrete or
         paved surfaces. But if direct physical loss or damage to Covered Property by a Covered Cause of Loss results,
         we will pay for the resulting loss or damage caused by that Covered Cause of Loss.


    6. Theft of precious stones or metals or Theft of Electronic Data.

    7. Voluntary Parting
         Voluntary parting with any property by you or anyone else to whom you have entrusted the property if induced to
         do so by any:
         a. Fraudulent scheme;
         b. Trick;
         c. Device;
         d. False pretense; or
         e. Unauthorized instructions.

C. We will not pay for loss or damage caused by or resulting from any of the following, but if direct physical loss or
   damage to Covered Property by a Covered Cause of Loss results, we will pay for the resulting loss or damage




                                                                                                                                 Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
   caused by that Covered Cause of Loss.
   1. Wear and tear, or change in color, texture, or finish; rust, corrosion, decay, or deterioration; hidden or latent defect
      or any quality in property that causes it to damage or destroy itself.
   2. Maintenance.
   3. Smog; shrinkage, evaporation, or loss of weight of Stock.
   4. Processing, fabricating, testing, packaging or other similar operations as part of manufacturing or processing of
      Stock, materials or finished goods, including any voluntary or involuntary recall of any product for any reason.
   5. Insects, birds, rodents or other animals.


SECTION III. TIME ELEMENT

A. TIME ELEMENT COVERAGE
    1. We will pay for the actual loss of Business Income you sustain due to the necessary interruption of your
       business operations during the Period of Restoration, due to direct physical loss or damage to property caused
       by or resulting from a Covered Cause of Loss at an Insured Premises.

    2. We will determine the amount of all covered Business Income losses using the greater of:
       a. Gross Profits Calculation; or
       b. Gross Earnings Calculation.
       All covered Business Income losses will be adjusted using this approach.
                                                                                                                                 EXH : 000032 of 000111




B. TIME ELEMENT COVERAGE EXTENSIONS
   1. Attraction Properties
         a. We will pay for the actual loss of Business Income you sustain and the Extra Expense you incur due to
            direct physical loss or damage to property of the type insured by this Policy at an Attraction Property caused
            by or resulting from a Covered Cause of Loss. Attraction Properties means property at premises owned and
            operated by others that is located within the distance from the Insured Premises as shown in the
Form
 FiledPEG 00 10 01 20 20-CI-006311        10/30/2020                                                      Page 16 of 34
                                                                  David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 63 of 143 PageID #: 72
 Filed                   20-CI-006311     10/30/2020               David L. Nicholson, Jefferson Circuit Clerk

            Declarations, and that you depend on to attract customers to your Insured Premises. Coverage under this
            Coverage Extension does not apply when the loss to an Attraction Property is loss or damage to Electronic
            Data, including destruction or corruption of Electronic Data.
         b. Coverage begins on the date and time that the Attraction Property sustains such direct physical loss or
            damage and ends on the date and time that the Attraction Property could be reopened for business, but in no
            event for more than the number of consecutive days shown in the Declarations.
         c. We will not pay for any loss of Business Income or Extra Expense until the period of time exceeds the
            Qualifying Period if shown in the Declarations. We will then determine the amount of loss that we will pay as
            of the time the loss or damage occurred.
         d. The most we will pay for the sum of all actual loss of Business Income you sustain and Extra Expense you
            incur in any one occurrence regardless of the types or number of Attraction Properties involved in any one
            occurrence under this Coverage Extension is the Attraction Properties Limit of Insurance shown in the
            Declarations.


   2. Civil or Military Authority
         a. We will pay for the actual loss of Business Income you sustain and the Extra Expense you incur when
            access to your Insured Premises is partially or totally prohibited by order of a civil or military authority as the
            direct result of a Covered Cause of Loss to property in the area within the distance (as shown in the
            Declarations) from the Insured Premises.
         b. Coverage begins at the time such order is issued, and ends the earlier of:
            (1) When access to your Insured Premises is permitted by the Civil or Military Authority;
            (2) The number of consecutive days (shown in the Declarations) after the order of Civil or Military Authority;
                 or
            (3) When the Civil or Military Authority Limit of Insurance shown in the Declarations is exhausted.
         c. We will not pay for any loss of Business Income or Extra Expense until the period of time exceeds the




                                                                                                                                  Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
            Qualifying Period if shown in the Declarations. We will then determine the amount of loss that we will pay as
            of the time the loss or damage occurred.


   3. Contingent Business Interruption
         a. We will pay for the actual loss of Business Income you sustain and Extra Expense you incur during the
            Period of Restoration resulting from direct physical loss or damage to property caused by or resulting from a
            Covered Cause of Loss at Direct Contingent Properties or Indirect Contingent Properties located in the
            Coverage Territory indicated in the Declarations.
         b. The following Coverage Extensions apply to such covered loss at a Direct Contingent Property or Indirect
            Contingent Property:
            (1) Ingress or Egress;
            (2) Civil or Military Authority; or
            (3) Crisis Event.
            The exclusions, limitations or time periods that apply to the Ingress or Egress, Civil or Military Authority or
            Crisis Event Coverage Extensions continue to apply.
         c. Direct Contingent Properties means premises owned and operated by others that you depend on to:
            (1) Deliver materials or services to you, or to others for your account;
            (2) Accept your products or services; or
            (3) Manufacture products for delivery to your customers under contract of sale.
            Direct Contingent Properties do not include any Insured Premises or any entity that provides or receives
            from you any water, communication, power, sewerage, or Cloud Computing Service.
                                                                                                                                  EXH : 000033 of 000111




         d. Indirect Contingent Properties means premises owned and operated by others that your Direct Contingent
            Properties depend on to:
            (1) Deliver materials or services to your Direct Contingent Properties;
            (2) Accept products or services from your Direct Contingent Properties; or
            (3) Manufacture products for delivery to your Direct Contingent Properties under contract of sale.
            Indirect Contingent Properties do not include any Insured Premises or any entity that provides or receives
            from Direct Contingent Properties water, communication, power, sewerage, or Cloud Computing Service.

Form
 FiledPEG 00 10 01 20 20-CI-006311        10/30/2020                                                       Page 17 of 34
                                                                   David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 64 of 143 PageID #: 73
 Filed                  20-CI-006311     10/30/2020             David L. Nicholson, Jefferson Circuit Clerk

         e. Period of Restoration as respects Direct Contingent Properties or Indirect Contingent Properties ends on the
            earlier of:
            (1) The date when operations resume at a Direct Contingent Property or Indirect Contingent Property;
            (2) The date when the property at the premises of the Direct Contingent Property or Indirect Contingent
                 Property should be repaired, rebuilt or replaced with reasonable speed and similar quality; or
            (3) When the applicable Limit of Insurance is exhausted.
         f. The Stated Covered Causes of Loss apply to this Coverage Extension as indicated in the Declarations.
         g. The most we will pay regardless of the types or number of Direct Contingent Properties or Indirect Contingent
            Properties involved in any one occurrence is the single highest applicable Contingent Business
            Interruption Limit of Insurance shown in the Declarations.
         h. This Coverage Extension does not apply when the loss to a Direct Contingent Property or Indirect Contingent
            Property is loss or damage to Electronic Data, including destruction or corruption of Electronic Data.


    4. Crisis Management
         We will pay the actual Business Income loss you sustain and Extra Expense you incur due to a Crisis Event.
         Coverage begins at the time of the Crisis Event and ends the earlier of:
         a. The time that the Insured Premises could be reopened for business; or
         b. The number of consecutive days (shown in the Declarations) after the date of the Crisis Event.


    5. Denial of Service
         We will pay the actual Business Income loss you sustain and Extra Expense you incur due to a Denial of
         Service Attack.
         This Coverage applies to Denial of Service Attacks:
         a. That originate anywhere in the world; and




                                                                                                                            Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
         b. Whether or not there has been any physical loss or damage to Electronic Data.


    6. Electronic Extortion Demand
         a. We will reimburse you for Ransom Monies you have paid due to an Electronic Extortion Demand that is
            first made during the policy period.
         b. We will not reimburse you for any:
            (1) Ransom Monies in connection with any electronic extortion demand based upon, arising from or in any
                  way related to any fraudulent, dishonest or criminal acts by you, or by any person directed by you or
                  acting on your behalf;
            (2) Ransom Monies that have been confiscated or expropriated by any governmental authority;
            (3) Loss of Business Income you sustain or Extra Expense you incur resulting from any Electronic
                  Extortion Demand or Ransom Monies; or
            (4) Expenses you incur to remove malware or ransomware, or to restore your Computer Equipment to
                  working order.
         c. All demands related to the same malware or ransomware will constitute a single Electronic Extortion
            Demand.
         d. The most we will pay for all Electronic Extortion Demands made in any one Policy Year is the Electronic
            Extortion Demand Annual Aggregate Limit of Insurance shown in Declarations.


    7. Extended Income
                                                                                                                            EXH : 000034 of 000111




       a. If the necessary suspension of your operations produces a Business Income loss payable under this Policy,
          we will pay for the actual loss of Business Income you sustain during the period that:
          (1) Begins on the date property is actually repaired, rebuilt or replaced and business operations are resumed;
               and
          (2) Ends on the earlier of:
               (a) The date you could restore your business operations, with reasonable speed, to the level which would
                   generate the Business Income amount that would have existed if no direct physical loss or damage
                   had occurred; or
Form
 FiledPEG 00 10 01 20 20-CI-006311 10/30/2020                   David L. Nicholson, Jefferson Circuit ClerkPage 18 of 34
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 65 of 143 PageID #: 74
 Filed                  20-CI-006311     10/30/2020              David L. Nicholson, Jefferson Circuit Clerk

                (b) The number of consecutive days (shown in the Declarations) after the date determined in (2)(a)
                    above.
         b. However, Extended Income does not apply to loss of Business Income you sustain as a result of
            unfavorable business conditions caused by the impact of the Covered Cause of Loss in the area where the
            Insured Premises are located.
         c. Extended Income does not apply to any Time Element Coverage Extensions other than Civil or Military
            Authority, Ingress and Egress and Contingent Business Interruption.


   8. Extra Expense
         We will pay for the Extra Expense you incur due to the necessary suspension of your business operations during
         the Period of Restoration, due to direct physical loss or damage to property caused by or resulting from a
         Covered Cause of Loss at an Insured Premises. If you are a tenant, this coverage applies to that portion of
         Real Property which you rent, lease or occupy, and extends to common service areas and access routes to your
         area.


   9. Ingress or Egress
         a. We will pay the actual Business Income loss you sustain and Extra Expense you incur when ingress or
            egress to an Insured Premises is restricted or prevented as the direct result of a Covered Cause of Loss to
            property that is located within the distance from the Insured Premises as shown in the Declarations.
         b. Coverage begins at the time ingress to or egress from an Insured Premises is restricted or prevented and
            ends the earlier of:
            (1) When ingress to or egress from your Insured Premises is restored;
            (2) The number of consecutive days (shown in the Declarations) after the date of loss or damage; or
            (3) When the Ingress or Egress Limit of Insurance shown in the Declarations is exhausted.
         c. We will not pay for any loss of Business Income or Extra Expense until the period of time exceeds the




                                                                                                                             Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
            Qualifying Period if shown in the Declarations. We will then determine the amount of loss that we will pay as
            of the time the loss or damage occurred.
         d. This Coverage Extension does not apply if ingress to or egress from your Insured Premises is prohibited by
            civil or military authority.


   10. Logistics Extra Cost
         a. We will reimburse you for the actual, necessary and reasonable expenses you incur in excess of normal
            operating expenses to temporarily continue, as nearly normal as practicable, the movement of goods or
            materials:
            (1) Directly between Insured Premises; or
            (2) Directly between an Insured Premises and a location of your direct customer, your direct supplier, your
                contract manufacturer or your contract service provider;
            when the normal movement of such goods or materials is disrupted as a result of direct physical loss or
            damage by a Covered Cause of Loss to property of the type insured under this Policy located in the
            Coverage Territory.
         b. Coverage begins as of the time of loss or damage and ends the earlier of:
            (1) When the normal movement of goods or materials could be resumed; or
            (2) When the normal movement of goods or materials should have resumed with reasonable speed and
                diligence.
         c. We will not reimburse you for any costs you incur until the amount of loss exceeds the applicable Deductible.
            We will then pay the amount of loss in excess of the applicable Deductible.
                                                                                                                             EXH : 000035 of 000111




         d. For the purpose of this Coverage Extension, property of the type insured includes bridges, roadways, tunnels,
            docks, piers and wharves.
         e. We will not pay for any of the following under this Coverage Extension:
            (1) Any loss of Business Income you sustain;
            (2) Expenses or costs you incur to repair or replace damaged or destroyed property;
            (3) Any loss resulting from disruption of incoming or outgoing electricity, gas, fuel, water, steam, sewerage,
                refrigeration, Cloud Computing Service, or any data, voice or video service; or
Form
 FiledPEG 00 10 01 20 20-CI-006311       10/30/2020                                                      Page 19 of 34
                                                                 David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 66 of 143 PageID #: 75
 Filed                   20-CI-006311     10/30/2020               David L. Nicholson, Jefferson Circuit Clerk

             (4) Expenses or costs recoverable elsewhere under this Policy.


   11. Research and Development Expense
         a. We will pay for the normal, continuing operating expenses and Ordinary Payroll expense you incur during
            the Period of Restoration due to the necessary interruption of your research and development operations
            due to direct physical loss or damage to property caused by or resulting from a Covered Cause of Loss at
            an Insured Premises.
         b. We will pay for the expenses and Ordinary Payroll described provided that:
            (1) Such expenses and payroll are directly attributable to your research and development operations; and
            (2) Your research and development operations do not produce income.


   12. Royalties
         We will pay loss of income sustained by you during the Period of Restoration under a royalty, licensing fee, or
         commission agreement between you and another party arising out of direct physical loss or damage by a
         Covered Cause of Loss to such other party’s property, provided that such property is of the type insured under
         this Policy.


   13. Soft Costs
         For covered property consisting of new buildings, additions or alterations in the course of construction only, we
         will pay for reasonable and necessary Soft Costs incurred by you during the period of delay in completion if such
         property sustains direct physical loss or damage by a Covered Cause of Loss.


C. TIME ELEMENT EXCLUSIONS
   These EXCLUSIONS apply to Time Element loss in addition to other EXCLUSIONS found in this Policy.




                                                                                                                                 Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
   1. Contract, Lease or License Cancellation
         We will not pay for any increase of loss caused by or resulting from suspension, lapse or cancellation of any
         contract, lease or license (including consultation and funding grants). But if such suspension, lapse or cancellation
         is directly caused by a covered interruption of business operations, we will pay for such loss that affects your
         Business Income during the Period of Restoration and any extension of the Period of Restoration in
         accordance with the terms of the Extended Income Coverage Extension.


   2. Idle Periods
         We will not pay for any loss during any idle period, including but not limited to when production, operation, service
         or delivery or receipt of goods would cease, or would not have taken place or would have been prevented due to:
         a. Physical loss or damage not insured by this Policy on or off of the Insured Premises;
         b. Planned or rescheduled shutdown;
         c. Strikes or other work stoppage; or
         d. Any reason other than direct physical loss or damage insured under this Policy.


   3. Finished Goods
         We will not pay for any loss resulting from physical loss or damage to finished goods manufactured by you, or the
         time required for their reproduction.
                                                                                                                                 EXH : 000036 of 000111



D. LOSS DETERMINATION BUSINESS INCOME AND EXTRA EXPENSE
   1. Business Income
         The amount of Business Income loss will be determined based on:
         a. The Net Income of the business before the direct physical loss or damage occurred;
         b. The likely Net Income of the business if no physical loss or damage had occurred, but not including any Net
            Income that would likely have been earned as a result of an increase in the volume of business due to
            favorable business conditions caused by the impact of the Covered Cause of Loss on customers or on other
            businesses;
Form
 FiledPEG 00 10 01 20 20-CI-006311        10/30/2020                                                       Page 20 of 34
                                                                   David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 67 of 143 PageID #: 76
 Filed                  20-CI-006311    10/30/2020              David L. Nicholson, Jefferson Circuit Clerk

         c. The operating expenses, including payroll expenses, necessary to resume business operations with the same
              quality of service that existed just before the direct physical loss or damage; and
         d. Relevant sources of information, including:
              (1) Your financial records and accounting procedures;
              (2) Bills, invoices and other vouchers; and
              (3) Deeds, liens or contracts.
         If you do not resume business operations, or do not resume business operations as quickly as possible, we will
         pay based on the length of time it would have taken to resume business operations as quickly as possible.


   2. Extra Expense
         The amount of Extra Expense will be determined based on:
         a. All expenses that exceed the normal operating expenses that would have been incurred by business
            operations during the Period of Restoration if no direct physical loss or damage had occurred. We will
            deduct from the total of such expenses:
            (1) The salvage value that remains of any property bought for temporary use during the Period of
                 Restoration, once business operations are resumed; and
            (2) Any Extra Expense that is paid for by other insurance.
         b. All actual, necessary and reasonable expenses that reduce the Business Income loss otherwise sustained.


   3. Reductions in Amount We Pay
         a. We will reduce the amount of the Business Income loss payment to the extent you can resume your
            business operations, in whole or in part, by using:
            (1) Damaged or undamaged property (including merchandise or Stock) at the Insured Premises or
                elsewhere;




                                                                                                                             Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
            (2) Any other available source of materials or other outlet for your products.
         b. We will reduce the amount of the Extra Expense loss payment to the extent you can return operations to
            normal and discontinue Extra Expenses.
         c. We will reduce the amount of the Business Income loss payment to the extent that the reduction in volume
            of Business Income from the affected income channel is offset by an increase in the volume of business
            from other income channels.


SECTION IV. POLICY CONDITIONS

A. Cancellation
   1. The first Named Insured shown in the Declarations may cancel this Policy by mailing or delivering to us advance
      written notice of cancellation.
   2. We may cancel this Policy by mailing or delivering to the first Named Insured written notice of cancellation at
      least:
      a. 10 days before the effective date of cancellation if we cancel for nonpayment of premium; or
      b. 90 days before the effective date of cancellation if we cancel for any other reason.
   3. We will mail or deliver notice to the first Named Insured's last mailing address known to us.
   4. Notice of cancellation will state the effective date of cancellation. The policy period will end on that date.
   5. If this Policy is cancelled, we will send the first Named Insured any premium refund due. If we cancel, the refund
                                                                                                                             EXH : 000037 of 000111



      will be pro rata. If the first Named Insured cancels, the refund may be less than pro rata. The cancellation will be
      effective even if we have not made or offered a refund.
   6. If notice is mailed, proof of mailing will be sufficient proof of notice.


B. Changes
   This Policy contains all the agreements between you and us concerning the insurance afforded. The first Named
   Insured shown in the Declarations is authorized to make changes in the terms of this Policy with our consent. This
   Policy's terms can be amended or waived only by endorsement issued by us and made a part of this Policy.
Form
 FiledPEG 00 10 01 20 20-CI-006311      10/30/2020                                                      Page 21 of 34
                                                                David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 68 of 143 PageID #: 77
 Filed                 20-CI-006311      10/30/2020               David L. Nicholson, Jefferson Circuit Clerk

C. Examination of Your Books and Records
   We may examine and audit your books and records as they relate to this Policy at any time during the policy period
   and up to three years afterward.


D. Inspections and Surveys
   1. We have the right to:
      a. Make inspections and surveys at any time;
      b. Give you reports on the conditions we find; and
      c. Recommend changes.
   2. We are not obligated to make any inspections, surveys, reports or recommendations and any such actions we do
      undertake relate only to insurability and the premiums to be charged. We do not make safety inspections. We do
      not undertake to perform the duty of any person or organization to provide for the health or safety of workers or
      the public. And we do not warrant that conditions:
      a. Are safe or healthful; or
      b. Comply with laws, regulations, codes or standards.
   3. Paragraphs 1. and 2. of this condition apply not only to us, but also to any rating, advisory, rate service or similar
      organization which makes insurance inspections, surveys, reports or recommendations.
   4. Paragraph 2. of this condition does not apply to any inspections, surveys, reports or recommendations we may
      make relative to certification, under state or municipal statutes, ordinances or regulations, of boilers, pressure
      vessels or elevators.


E. Premiums
   The first Named Insured shown in the Declarations:
   1. Is responsible for the payment of all premiums; and




                                                                                                                                  Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
   2. Will be the payee for any return premiums we pay.


F. Transfer of Your Rights and Duties under this Policy
   Your rights and duties under this Policy may not be transferred without our written consent except in the case of death
   of an individual named insured.
   If you die, your rights and duties will be transferred to your legal representative but only while acting within the scope
   of duties as your legal representative. Until your legal representative is appointed, anyone having proper temporary
   custody of your property will have your rights and duties but only with respect to that property.


G. Abandonment
   There can be no abandonment of any property to us.


H. Appraisal
   If we disagree with you on the amount of loss, either party may make written demand for an appraisal of the loss. In
   this event, each party will select a competent and impartial appraiser. The two appraisers will select an umpire. If they
   cannot agree on an umpire, either party may request that a selection be made by a court having proper jurisdiction.
   The appraisers will state separately the amount of loss. If they fail to agree, they will submit their differences to the
   umpire. A decision agreed to by any two will be binding. Each party will:
   1. Pay its chosen appraiser; and
   2. Bear the other expenses of the appraisal and umpire equally.
                                                                                                                                  EXH : 000038 of 000111




   If there is an appraisal, we retain our rights under the terms and conditions of this Policy including our right to deny the
   claim in whole or in part.


I. Claim Settlement
   1. We will give notice of our intentions within 30 days after we receive the sworn proof of loss.
   2. We will pay for covered loss or damage within 30 days after we receive your sworn proof of loss, if you have
      complied with all of the terms of this Policy; and:
Form
 FiledPEG 00 10 01 20 20-CI-006311       10/30/2020                                                       Page 22 of 34
                                                                  David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 69 of 143 PageID #: 78
 Filed                 20-CI-006311     10/30/2020               David L. Nicholson, Jefferson Circuit Clerk

         a. We have reached agreement with you on the amount of loss; or
         b. An appraisal award has been made.


J. Concealment, Misrepresentation or Fraud
   This Policy is void in any case of fraud by you as it relates to this coverage at any time. It is also void if you or any
   other insured, at any time, intentionally conceal or misrepresent a material fact concerning:
   1. This Policy;
   2. The property covered under this insurance;
   3. Your interest in the property covered under this insurance; or
   4. A claim under this Policy.


K. Control of Property
   1. Any act or neglect of any person other than you beyond your direction or control will not affect this insurance.
      The breach of any condition of this Policy at any premises will not affect coverage at any other premises where, at
      the time of loss or damage, the breach of condition does not exist.
   2. We grant you control of physically damaged Covered Property consisting of finished goods manufactured by or
      for you as follows:
      a. You will have full rights to the possession and control of damaged property in the event of physical damage to
           your covered property provided proper testing is done to show which property is physically damaged.
      b. Using reasonable judgment, you will decide if the physically damaged covered property can be reprocessed
           or sold.
      c. Property you determine to be unfit for reprocessing or selling will not be sold or disposed of except by you, or
           with your consent.
      Any salvage proceeds received will reduce the recoverable loss.




                                                                                                                               Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
L. Equipment Breakdown – Jurisdictional Inspections
   If any Equipment Breakdown Property requires inspection to comply with state or municipal boiler and pressure
   vessel regulations, we agree to perform such inspection on your behalf when Equipment Breakdown coverage is
   provided.


M. Equipment Breakdown - Suspension
   When any Equipment Breakdown Property is found to be in or exposed to a dangerous condition, any of our
   representatives may immediately suspend the insurance provided against loss from an Equipment Breakdown
   Accident to that equipment. We can do this by mailing or delivering a written notice of suspension to your address as
   stated in the Declarations or at the address where the equipment is located. Once suspended in this way, your
   insurance can be reinstated only by written notice from us. If we suspend your insurance, you will get a pro rata
   refund of premium. The suspension will be effective even if we have not yet made or offered a refund.


N. Errors in Description
   Any unintentional error in the description of the location address of Covered Property will not impair the insurance
   under this Policy, provided you report the error to us as soon as the error becomes known to you.


O. If Two or more Coverages Apply
   If two or more coverages in this Policy apply to the same loss or damage, we will not pay more than the actual amount
                                                                                                                               EXH : 000039 of 000111




   of loss or damage.


P. Increase in Hazard
   This Policy will not apply to any covered location where there is an increase in hazard over which you have control or
   knowledge. Any increase in hazard at one or more Insured Premises will not affect coverage at other Insured
   Premises where, at the time of loss or damage, the increase in hazard does not exist. If there is physical loss or
   damage which is not caused by the increase in hazard, this condition does not apply.

Form
 FiledPEG 00 10 01 20 20-CI-006311      10/30/2020                                                       Page 23 of 34
                                                                 David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 70 of 143 PageID #: 79
 Filed                 20-CI-006311      10/30/2020               David L. Nicholson, Jefferson Circuit Clerk

Q. Legal Action Against Us
   No one may bring a legal action against us under this Policy unless:
   1. There has been full compliance with all of the terms of this Policy; and
   2. The action is brought within 2 years after the date on which the direct physical loss or damage occurred.


R. Liberalization
   If during the policy period any filed rules or regulations affecting this Policy are revised by statute so as to broaden the
   insurance provided without additional premium charge, such broadened insurance will inure to your benefit only within
   such jurisdiction. The change will be effective beginning on the date specified in such statute.


S. Loss Payee
   1. For Covered Property in which both you and the Loss Payee as stated on file with us or by endorsement have an
      insurable interest, we will:
      a. Adjust losses with you; and
      b. Pay any claim for loss or damage jointly to you and the loss payee, as interests may appear.
   2. If we cancel this Policy, we will give written notice to the loss payee at least:
      a. 10 days before the effective date of cancellation if we cancel for your nonpayment of premium; or
      b. 30 days before the effective date of cancellation if we cancel for any other reason.
      c. If we elect not to renew this Policy, we will give written notice to the loss payee at least 10 days before the
          expiration date of this Policy.


T. Mortgageholders and Lender Loss Payees
   1. We will pay each of the following for their interest in covered loss or damage, as stated on file with us or by




                                                                                                                                  Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
      endorsement in the order of their precedence, as their interest may appear:
      a. Mortgageholder for their interest in buildings or structures. The term mortgageholder includes trustees.
      b. Lender for their interest as a creditor, established by such written instruments as warehouse receipts, a
           contract for deed, bills of lading, financing statements; or mortgages, deeds of trust, or security agreements.
   2. The applicable mortgageholder or lender has the right to receive loss payment even if they have started
      foreclosure or similar action on the property.
   3. If we deny your claim because of your acts or because you have failed to comply with the terms of this Policy, the
      applicable mortgageholder or lender will still have the right to receive loss payment if such mortgageholder or
      lender:
      a. Pays any premium due under this Policy at our request if you have failed to do so;
      b. Submits a signed, sworn proof of loss within 60 days after receiving notice from us of your failure to do so;
           and
      c. Has notified us of any change in ownership, occupancy or substantial change in risk known to the
           mortgageholder or lender.
      All of the terms of this Policy will then apply directly to the mortgageholder or lender.
   4. If we pay the mortgageholder or lender for any loss or damage and deny payment to you because of your acts or
      because you have failed to comply with the terms of this Policy:
      a. The mortgageholder's rights under the mortgage will be transferred to us to the extent of the amount we pay;
           and
      b. The mortgageholder's or lender's right to recover the full amount of their applicable claims will not be
           impaired.
                                                                                                                                  EXH : 000040 of 000111




      At our option, we may pay to the mortgageholder or lender the whole principal on the mortgage or debt plus any
      accrued interest. In this event:
      a. For mortgageholder relationships, your mortgage and note will be transferred to us and you will pay your
           remaining mortgage debt to us;
      b. For lender relationships, you will pay your debt to us.
   5. If we cancel this Policy, we will give written notice to the mortgageholder or lender at least:
      a. 10 days before the effective date of cancellation if we cancel for your nonpayment of premium; or

Form
 FiledPEG 00 10 01 20 20-CI-006311       10/30/2020                                                       Page 24 of 34
                                                                  David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 71 of 143 PageID #: 80
 Filed                 20-CI-006311     10/30/2020              David L. Nicholson, Jefferson Circuit Clerk

      b. 30 days before the effective date of cancellation if we cancel for any other reason.
   6. If we elect not to renew this Policy, we will give written notice to the mortgageholder or lender at least 10 days
      before the expiration date of this Policy.


U. Contract of Sale and Building Owner Loss Payable Clauses
   We will pay each of the following for their interest in covered loss or damage, as stated on file with us or by
   endorsement in the order of their precedence, as their interest may appear:
   1. Contract of Sale Loss Payable Clause
      If the Loss Payee shown by endorsement is a person or organization you have entered a contract with for the sale
      of Covered Property:
      a. For Covered Property in which both you and the Loss Payee have an insurable interest we will:
           (1) Adjust losses with you; and
           (2) Pay any claim for loss or damage jointly to you and the Loss Payee, as interests may appear.
      b. The following is added to the Other Insurance Loss Condition:
           For Covered Property that is the subject of a contract of sale, the word "you" includes the Loss Payee.
   2. Building Owner Loss Payable Clause
      If the Loss Payee is the owner of an insured building, in which you are a tenant:
      a. We will adjust losses to the insured building with the Loss Payee. Any loss payment made to the Loss Payee
           will satisfy your claims against us for the owner's property.
      b. We will adjust losses to tenants' improvements and betterments with you, unless the lease provides
           otherwise.


V. No Benefit to Bailee




                                                                                                                             Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
   No person or organization, other than you, having custody of Covered Property will benefit from this insurance.


W. Other Insurance
   1. You may have other insurance subject to the same plan, terms, conditions and provisions as the insurance under
      this Policy. If you do, we will pay our share of the covered loss or damage. Our share is the proportion that the
      applicable Limit of Insurance under this Policy bears to the Limits of Insurance of all insurance providing coverage
      on the same basis.
   2. If there is other insurance covering the same loss or damage, other than that described in W.1. above, we will pay
      only for the amount of covered loss or damage in excess of the amount due from that other insurance, whether
      you can collect on it or not. But we will not pay more than the applicable Limit of Insurance.


X. Policy Period
   We only cover direct physical loss or damage that occurs during the policy period stated in the Declarations.


Y. Recovered Property
   If either you or we recover any property after loss settlement, that party must give the other prompt notice. At your
   option, the property will be returned to you. You must then return to us the amount we paid to you for the property. We
   will pay recovery expenses and the expenses to repair the recovered property, subject to the applicable Limit of
   Insurance.
   You will pay us the amount of all recoveries of Accounts Receivable you receive for a loss paid by us. But any
   recoveries in excess of the amount we have paid belong to you.
                                                                                                                             EXH : 000041 of 000111




Z. Salvage
   1. In the event of a total loss to Covered Property other than Real Property, we retain our right to salvage such
      Covered Property.
   2. In the event of a loss to Real Property, we retain our right to salvage such Real Property.



Form
 FiledPEG 00 10 01 20 20-CI-006311      10/30/2020                                                      Page 25 of 34
                                                                David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 72 of 143 PageID #: 81
 Filed                  20-CI-006311     10/30/2020             David L. Nicholson, Jefferson Circuit Clerk

AA.Subrogation
    If any person or organization to whom or for whom we make payment under this Policy has rights to recover
    damages from another, those rights are transferred to us to the extent of our payment. That person or organization
    must do everything necessary to secure our rights and must do nothing after loss or damage to impair them. But you
    may waive your rights against another party in writing:
    a. Prior to a covered loss or damage; or
    b. After a covered loss only if, at time of loss, that party is one of the following:
        (1) Someone insured by this insurance;
        (2) A business firm that you own or control;
        (3) A business firm or individuals, that owns or controls you; or
        (4) Your tenant.
        This written waiver will not restrict the insurance provided under this Policy.
        Exceptions:
        (1) For architects’ or engineers’ interest in building repairs or construction you may not waive your rights to
            recover damages from them except as agreed to in writing by us;
        (2) We will not pay for loss or damage to property in the due course of transit if you impair our rights to recover
            damages from any carrier for hire, bailee or third party. However, you may accept bills of lading, receipts or
            contracts of transportation from carriers for hire, which contain a limitation of value.
    c. You will be paid any recovery in the proportion that your deductible and any provable uninsured loss bears to the
        total loss less your proportion of fees and expenses.


SECTION V. YOUR GENERAL DUTIES IN THE EVENT OF LOSS




                                                                                                                              Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
A. In event of loss or damage, you must see that the following are done:
   1. Notify Police
         Notify the police if a law may have been broken.


   2. Notify Us
         Give us prompt notice of the loss or damage. Include a description of the property involved.
         As soon as possible, give us a description of how, when and where the loss or damage occurred.
         We will not deny coverage due to your unintentional failure to notify us about the occurrence of loss or damage
         provided notice is give as soon as practicable after you become aware of such loss or damage.


   3. Protect Property
         Use all reasonable means to save and preserve Covered Property from further damage at and after the time of
         direct physical loss or damage. You must keep a record of your expenses necessary to protect the Covered
         Property for consideration in the settlement of the claim.
         This will not increase the applicable Limit of Insurance. However, we will not pay for any subsequent loss or
         damage resulting from a cause of loss that is not a Covered Cause of Loss.
         Also, if feasible, set the damaged property aside and in the best possible order for examination.


   4. Take Inventory
         At our request, give us complete inventories of the damaged and undamaged property. Include quantities, costs,
                                                                                                                              EXH : 000042 of 000111




         values and amount of loss claimed.


   5. Inspect Property, Books and Records
         As often as may be reasonably required, permit us to:
         a. Inspect the damaged and undamaged property and take samples for testing and analysis; and
         b. Examine and make copies of your books and records, including electronic records and data.

Form
 FiledPEG 00 10 01 20 20-CI-006311       10/30/2020                                                     Page 26 of 34
                                                                David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 73 of 143 PageID #: 82
 Filed                   20-CI-006311     10/30/2020              David L. Nicholson, Jefferson Circuit Clerk

    6. Proof of Loss
         Send us a signed, sworn proof of loss containing the information we request during our investigation of your
         claim. You must do this within 60 days after our request. We will supply you with the necessary forms.


    7. Cooperate
         Cooperate with us in the investigation and settlement of the claim.


    8. Resumption of Business
         If you intend to continue in business, you must resume all or part of your business operations as quickly as
         possible.


B. Examination Under Oath
    We may examine any insured under oath, while not in the presence of any other insured and at such times as may be
    reasonably required, about any matter relating to this insurance or the claim. In the event of an examination, an
    Insured's answers must be signed.


SECTION VI. DEFINITIONS

A. Additional Outdoor Property means the following property as indicated in the Declarations: Traffic or Street Lights
   and Signs, Parking Meters, Trash Bins, Benches, Bus Stops, Bike Racks, Fences, Signs, and Fixtures.

B. Annual Aggregate means the maximum amount payable for all covered loss or damage for the applicable coverages
   or Covered Causes of Loss during the Policy Year regardless of the number of occurrences.




                                                                                                                             Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
C. Building Glass means glass that is part of the building or structure, including glass building blocks, skylights, glass
   doors and windows and their encasement frames, alarm tape, lettering and ornamentation. This does not include art
   glass, half tone screens, lenses, memorial windows, mosaic art, rotogravure screens or any stained glass.

D. Business Income means:
   1. Net Income (Net Profit or Net Loss before income taxes), including Rental Value and Royalties, that would have
      been earned or incurred;
   2. Continuing normal operating expenses incurred; and
   3. Ordinary Payroll, unless otherwise excluded in the Declarations.
   4. For research and development operations, Business Income also includes awarded contract revenues, licensing
      fees, consulting fees, funding grants and progress (milestone) payments.
   5. As respects all insureds if you are operating at a Net Loss, continuing normal operating expenses will be offset by
      the Net Loss.

E. Business Personal Property means personal property owned by you and used in the normal course of your
   business operations, and personal property owned by others in your care, custody and control. Such property
   includes the following:
   1. Machinery and equipment;
   2. Merchandise, stock, supplies, raw materials and Finished Goods;
                                                                                                                             EXH : 000043 of 000111



   3. Furniture and fixtures;
   4. Computer Equipment;
   5. Molds and dies;
   6. Improvements and Betterments;
   7. Personal property, other than motor vehicles, of your directors, officers and employees at an Insured Premises;
   8. Electronic Data; and
   9. Contractor’s Equipment.

Form
 FiledPEG 00 10 01 20 20-CI-006311        10/30/2020                                                      Page 27 of 34
                                                                  David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 74 of 143 PageID #: 83
     Filed                20-CI-006311    10/30/2020              David L. Nicholson, Jefferson Circuit Clerk

F. Cloud Computing Service means a service provider:
   1. In the business of storing, managing and processing electronic data;
   2. That provides access to and use of software and/or a network of remote servers hosted away from your Insured
      Premises to store, manage or process such data;
   and with whom you have a written contract to provide such services.
   Cloud Computing Service does not include a data, voice or video service.

G. Communication Services means services relating to voice or video, internet access or access to any electronic,
   cellular or satellite network.

H. Computer Equipment means any computer, computer system or component, hardware, network, microprocessor,
   microchip, integrated circuit or similar devices or components in computer or non-computer equipment, operating
   systems, electro-mechanical or electro-magnetic data processing or production equipment.

I.     Covered Cause of Loss means direct physical loss or damage that occurs during the policy period unless the loss or
       damage is excluded under this Policy.

J. Crisis Event means a malicious act:
   1. Committed on or within one mile of your Insured Premises against any person that results in physical injury or
       death to such person;
   2. Attempted or threatened to be committed on or within one mile of your Insured Premises against any person that
       is likely to result in physical injury or death to such person, and reported to law enforcement;
   3. Committed on or within one mile of your Insured Premises that results in direct physical loss or damage to
       Covered Property at your Insured Premises; or




                                                                                                                                 Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
   4. Attempted or threatened to be committed on or within one mile of your Insured Premises that is likely to result in
       direct physical loss or damage to Covered Property at an Insured Premises, and is reported to law enforcement.
   5. Crisis Event also includes:
       a. Explosion, fire or equipment failure at an Insured Premises that results in or is likely to result in bodily injury,
             death or property damage;
       b. Workplace or construction accidents at an Insured Premises that results in or is likely to result in bodily
             injury, death or property damage;
       c. Suicide or attempted suicide at an Insured Premises;
       d. The release or imminent release of a hazardous substance that is likely to result in bodily injury or death to
             persons at an Insured Premises;
       e. The release or imminent release of bacteria or virus that is likely to result in bodily injury or death to
             hazardous substance that is likely to result in bodily injury or death to persons at an Insured Premises;
       f. Food contamination or other public health hazard as determined by an appropriate governmental body that is
             likely to result in bodily injury or death to persons at an Insured Premises; or
       g. The actual or threat of abduction, kidnapping, stalking, sexual assault, or criminal use of a firearm at an
             Insured Premises directed at you, your employees, occupants or visitors to your Insured Premises.
       Covered Crisis Event does not include any acts, attempts or threats committed by you, or any of your partners,
       directors, officers or trustees.

K. Denial of Service Attack means the malicious direction of a high volume of worthless inquiries to web site or e-mail
   destinations, effectively denying or limiting legitimate access.
                                                                                                                                 EXH : 000044 of 000111




L. Earth Movement means:
    1. Earthquake;
    2. Landslide, including earth sinking, rising or shifting related to such event;
    3. Mine subsidence, which means the collapse of an underground mine.
    4. Earth sinking, rising or shifting including soil conditions which cause settling, cracking or other disarrangement of
       foundations or other part of buildings or structures. Soil conditions include contraction, expansion, freezing,
       thawing, erosion, improper compaction of soil and the action of water under the ground surface;
Form
 FiledPEG 00 10 01 20 20-CI-006311 10/30/2020                       David L. Nicholson, Jefferson Circuit ClerkPage 28 of 34
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 75 of 143 PageID #: 84
 Filed                   20-CI-006311     10/30/2020               David L. Nicholson, Jefferson Circuit Clerk

    5. Volcanic eruption, explosion or effusion.
    Earth Movement does not include Sinkhole Collapse.
    All Earth Movement that occurs within any 168-hour period will constitute a single occurrence. The expiration of this
    Policy will not reduce the 168-hour period.

M. Earthquake means a shaking or trembling of the earth's crust, including tremors and aftershocks, resulting in
   breaking, shifting, rising, settling, sinking or lateral movement or other movement, including any related earth sinking,
   rising or shifting, due to either natural or man-made causes.
   All earthquake shocks that occur within any 168-hour period will be deemed to be a single Earthquake occurrence.
   The expiration of this Policy will not reduce the 168-hour period.

N. Earthquake Sprinkler Leakage means the escape of water or other materials from automatic fire extinguishing
   equipment due to the breakage or bursting of pipes or equipment caused by or resulting from Earthquake.

O. Electronic Data means messages, information, coding, programs, instructions or software in a form suitable for
   communications, storage, or processing by electronic, electromechanical, electromagnetic data processing or
   electronically controlled production equipment. Electronic Data does not include electronic storage media.

P. Electronic Extortion Demand means a demand for money to:
   1. Remove malware or ransomware from your Computer Equipment that causes:
       a. The loss of use of, inability to access, or inability to manipulate Electronic Data; or
       b. The non-functionality of any Computer Equipment; and
   2. Restore your Computer Equipment to working order.




                                                                                                                                   Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
Q. Electronic Vandalism means:
   1. A virus, malicious code or similar instruction introduced into and enacted on Computer Equipment or Electronic
       Data or a network to which it is connected, designed to damage or destroy any part of such equipment or data, or
       disrupt its normal operation; or
   2. Manipulation of your Computer Equipment or Electronic Data by any person for the purpose of diverting or
       destroying Electronic Data;
   whether or not there has been any physical loss or damage to Computer Equipment or Electronic Data.

R. Equipment Breakdown means an Equipment Breakdown Accident to Equipment Breakdown Property as
   defined below.
   Equipment Breakdown Accident means direct physical loss or damage as follows:
   1. Mechanical breakdown, including rupture or bursting caused by centrifugal force;
   2. Artificially generated electric current, including electric arcing, that disturbs electrical devices, appliances or wires;
   3. Explosion of steam boilers, steam pipes, steam engines or steam turbines owned or leased by you, or operated
       under your control;
   4. Loss or damage to steam boilers, steam pipes, steam engines or steam turbines caused by or resulting from any
       condition or event inside such equipment; or
   5. Loss or damage to hot water boilers or other water heating equipment caused by or resulting from any condition
       or event inside such boilers or equipment.
   Equipment Breakdown Property means property:
   1. That generates, transmits or utilizes energy, including electronic communications and data processing equipment;
                                                                                                                                   EXH : 000045 of 000111




       or
   2. Which, during normal usage, operates under vacuum or pressure, other than the weight of its contents.
   Equipment Breakdown Property may utilize conventional design and technology or new or newly commercialized
   design and technology.
   3. The following is not Equipment Breakdown Property:
       a. Any structure, foundation, cabinet, or compartment;
       b. Any insulating or refractory material;
Form
 FiledPEG 00 10 01 20 20-CI-006311        10/30/2020                                                       Page 29 of 34
                                                                   David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 76 of 143 PageID #: 85
 Filed                   20-CI-006311       10/30/2020               David L. Nicholson, Jefferson Circuit Clerk

         c. Any sewer piping, any underground vessels or piping, any piping forming a part of a sprinkler system or water
            piping other than boiler feed water piping, boiler condensate return piping or water piping forming a part of a
            refrigerating or air conditioning system;
         d. Any draglines, excavation or construction equipment;
         e. Any equipment manufactured by you for sale;
         f. Any satellite, or any equipment mounted on a satellite; or
         g. Any vehicle or any equipment mounted on a vehicle. As used here, vehicle means any machine or apparatus
            that is used for transportation or moves under its own power. Vehicle includes, but is not limited to, car, truck,
            bus, trailer, train, aircraft, spacecraft, watercraft, forklift, bulldozer, tractor or harvester. However, any property
            that is stationary, permanently installed at an Insured Premises and that receives electrical power from an
            external power source will not be considered a vehicle.

S. Extra Expense means the actual, necessary and reasonable expenses you incur during the Period of Restoration
   that you would not have incurred if there had been no direct physical loss or damage to property at an Insured
   Premises. We will pay Extra Expenses that:
   1. Avoid or minimize the suspension of business and to continue operations at an Insured Premises, replacement
        premises or temporary premises, including relocation expenses and costs to equip and operate such premises;
   2. Minimize the suspension of business operations if you cannot continue operations; or
   3. Repair or replace property, but only to the extent it reduces the amount that otherwise would have been payable
        under any Time Element Coverage.
   Extra Expense does not include to any expense related to any recall of products you manufacture, handle or
   distribute.

T. Fine Arts mean paintings, etchings, pictures, tapestries, art glass windows, valuable rugs, statuary, marbles, bronzes,
   antique furniture, rare books, antique silver, porcelains, rare glass, bric-a-brac, and similar property, of rarity, historical




                                                                                                                                      Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
   value or artistic merit, owned by you or others in your care, custody or control. Fine Arts does not include artwork that
   is computerized or classified as data, or Valuable Papers and Records.

U. Flood means:
   1. Surface water, waves, tidal water, tidal waves, tsunamis, or overflow of any natural or man-made body of water
         from its boundaries, all whether driven by wind or not;
   2. Mudslide or mudflow, meaning a river or flow of liquid mud directly or indirectly caused by flooding or the
         accumulation of water under the ground; or
   3. Water under the ground surface pressing on, or flowing or seeping through:
         a. Foundations, walls, floors or paved surfaces;
         b. Basements, whether paved or not; or
         c. Doors, windows or other openings.
   4. Flood includes water or other material that backs up or overflows from any sewer or septic tank or drain, if such
         back-up is caused by any of the conditions in 1., 2. or 3. above regardless of the proximity of the back-up to such
         conditions.
   All flooding in a continuous or protracted event will constitute a single flood.

V. Fungus means any group of spore producing organisms, including mold or mildew, and any mycotoxins, spores,
   scents or by-products produced or released by fungi.

W. Green Authority means the United States Green Building Council (LEED® Green Building Rating System); the
                                                                                                                                      EXH : 000046 of 000111




   Green Building Initiative™ (Green Globes™ Assessment and Rating System); or the Environmental Protection
   Agency and the Department of Energy (EnergyStar® requirements).

X. Green means products, materials and construction methods that conserve natural resources, reduce energy or water
   consumption, avoid toxic or other polluting emissions or otherwise minimize their negative impact on the environment.

Y. Gross Earnings Calculation means Net Sales, including the net sales value of production, including Ordinary
    Payroll but only to the extent Ordinary Payroll is covered under this Policy, less the cost of all:
Form
 FiledPEG 00 10 01 20 20-CI-006311 10/30/2020                                                           Page 30 of 34
                                                                David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 77 of 143 PageID #: 86
 Filed                 20-CI-006311     10/30/2020              David L. Nicholson, Jefferson Circuit Clerk

    1. Raw materials utilized in such production;
    2. Materials and supplies consumed in the operations or services;
    3. Services purchased from others (not your employees, including leased or temporary employees) that do not
       continue under contract; and
    4. Merchandise sold.

Z. Gross Profit Calculation means the sum of Net Profit, charges and expenses, including Ordinary Payroll but only to
   the extent Ordinary Payroll is covered under this Policy, which necessarily continue during the Period of
   Restoration.
   If there is no Net Profit or you are operating at a Net Loss, Gross Profit Calculation means the charges and
   expenses (including Ordinary Payroll but only to the extent Ordinary Payroll is covered under this Policy) which
   necessarily continue during the Period of Restoration less any Net Loss from business operations which would have
   been incurred had there been no loss or damage. The amount payable as Gross Profits shall be limited to such loss
   resulting from a reduction in sales.

AA.Improvements and Betterments means:
   Fixtures, alterations, installations or additions:
   1. That comprise part of the Building you occupy but do not own which you are contractually responsible to insure;
       or
   2. Acquire from a prior tenant or make at your expense and cannot legally remove.

BB.Insured Premises means a location:
   1. Listed by street address or other description of property as stated on file with us in the most recent Statement of
       Values or other documentation provided by you to us.




                                                                                                                            Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
   2. Scheduled on this Policy;
   3. Covered as a Miscellaneous Unnamed Location; and
   4. Covered under the terms and conditions of the Newly Acquired Coverage Extension or Errors and Omissions
       Coverage Extension.
   5. If you are a tenant, Insured Premises includes that portion of Real Property which you rent, lease or occupy and
       common areas.

CC.Money means:
   1. Currency, coins and bank notes; and
   2. Travelers checks, register checks and money orders held for sale to the public.

DD.Named Storm means a hurricane, cyclone, typhoon, tropical depression, or tropical storm that has been assigned a
   formal name by the National Hurricane Center, National Weather Service, World Meteorological Association, or any
   other generally recognized scientific or meteorological association that provides formal names for public use and
   reference.

EE. Newly Acquired Property means Real Property or Business Personal Property you acquire, purchase or lease
    (including any newly acquired property in the course of construction) after the inception of this Policy.
    Newly Acquired Property does not include:
    1. Any property acquired through any foreclosure process;
    2. Any premises of others where you are temporarily working, such as installing property or performing maintenance
                                                                                                                            EXH : 000047 of 000111




         or service work;
    3. Any property covered by any other part of this Policy; or
    4. Property that is not covered.

FF. Ordinary Payroll means payroll expenses for your employees other than officers, executives, department managers
    and employees under contract (other than under collective bargaining agreements). Ordinary payroll includes
    employee benefits, FICA, Medicare payments, union dues, and workers’ compensation premiums.

Form
 FiledPEG 00 10 01 20 20-CI-006311      10/30/2020                                                      Page 31 of 34
                                                                David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 78 of 143 PageID #: 87
 Filed                  20-CI-006311      10/30/2020              David L. Nicholson, Jefferson Circuit Clerk

GG.Period of Restoration means:
   1. The period of time that:
      a. Begins at the time the Covered Cause of Loss occurred; and
      b. Ends on the earlier of:
          (1) When your operations resume;
          (2) The certificate of occupancy has been obtained from the proper authority or the building is tenantable;
          (3) The date when the property should be repaired, rebuilt or replaced with reasonable speed and similar
              quality; or
          (4) The date when business is resumed at a new permanent location.
      The expiration date of this Policy will not cut short the Period of Restoration.
   2. For buildings under construction or undergoing additions or alterations, if the direct physical loss or damage
      delays the start of your business operations, the Period of Restoration:
      a. Begins the date business operations would have begun had the direct physical loss or damage not occurred;
          and
      b. Ends on the earlier of:
          (1) The date you actually begin your business operations; or
          (2) The date when the construction, additions or alterations should have been completed with reasonable
              speed and similar quality.
   3. Period of Restoration does not include any increased period required due to the enforcement of or compliance
      with any ordinance or law that:
      a. Requires any insured or others to test for, monitor, clean up, remove, contain, treat, detoxify or neutralize, or
          in any way respond to, or assess the effects of Pollutants and Contaminants; or
      b. Regulates the construction, use or repair, or requires the tearing down of any property, except as covered in
          the Ordinance or Law Coverage Extension.




                                                                                                                               Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
HH.Perishable Goods means Business Personal Property:
   1. Maintained under controlled conditions for their preservation; and
   2. Susceptible to loss or damage if the controlled conditions are not maintained.

II. Policy Year means the period of time that:
    1. Begins with the inception or anniversary date of this policy; and
    2. Ends at the expiration or at the next anniversary date of this policy.

JJ. Pollutants and Contaminants means any solid, liquid, gaseous or thermal irritant or contaminant, including smoke,
    vapor, soot, fumes, acids, alkalis, chemical and waste, or any other material which causes or threatens to cause
    physical loss, damage, impurity to property, unwholesomeness, undesirability, loss of marketability, loss of use of
    property or which threatens human health or welfare. Waste includes materials to be recycled, reconditioned or
    reclaimed.

KK.Qualifying period means the amount of time that must be exceeded for Time Element coverage to apply. Once the
   qualifying period has been exceeded, Time Element coverage applies from the initial event of loss.

LL. Ransom Monies means Money that you have paid to meet an actual Electronic Extortion Demand.
                                                                                                                               EXH : 000048 of 000111




MM.Real Property means buildings and any other structures, including:
   1. New construction and additions under construction at an Insured Premises;
   2. Alterations and repairs to buildings or structures;
   3. Foundations of buildings, structures, machinery or boilers, including the cost of excavations, grading, backfilling or
      filling;
   4. Materials, equipment and supplies for new construction, additions, buildings or structures;
   5. Temporary structures;

Form
 FiledPEG 00 10 01 20 20-CI-006311        10/30/2020                                                      Page 32 of 34
                                                                  David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 79 of 143 PageID #: 88
 Filed                  20-CI-006311     10/30/2020              David L. Nicholson, Jefferson Circuit Clerk

    6. Machinery, equipment, and fixtures that are permanently attached to a building;
    7. Above and below ground pipes, tanks, flues and drains; and
    8. Contractors’ interests in items 1. through 7. above, to the extent that you have agreed in writing prior to loss to
       insure such interests.

NN.Rental Value means the sum of:
   1. The total anticipated gross rental income from tenant occupancy of the Insured Premises as furnished and
      equipped by you including taxes, rent based on percentage of sales, and other charges paid by tenants with
      respect to the leased premises;
   2. The amount of all charges which, by the terms of a written lease, are the legal obligation of the tenants and which
      would otherwise be your obligations; and
   3. The fair rental value of any portion of such Insured Premises which you occupy.
      The conditions set forth in III. TIME ELEMENT SECTION, paragraphs A.2.a. and A.2.b. shall apply to the
      calculation of the Rental Value loss.
   4. Coverage is only provided for the lesser of:
      a. The Period of Restoration plus the Extended Income period; or
      b. The number of months shown in the Declarations under Rental Value after the date and time of the loss or
          damage to the covered property held for rental to others at an Insured Premises.

OO.Research Animals means animals used in, or upon which you are conducting experiments or testing as part of, your
   research and development operations.

PP. Securities mean negotiable and non-negotiable instruments or contracts representing either Money or other property
    and include:




                                                                                                                               Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
    1. Tokens, tickets, revenue and other stamps (whether represented by actual stamps or unused value in a meter);
        and
    2. Evidences of debt issued in connection with credit or charge cards, which cards are not of your own issue;
    But does not include Money, lottery tickets held for sale or postage stamps in current usage.

QQ.Sinkhole Collapse means the sudden sinking or collapse of land into underground empty spaces created by the
   action of water on limestone or similar rock formations.
   Sinkhole Collapse does not include:
   1. The cost of filling sinkholes; or
   2. Sinking or collapse of land into man-made underground cavities.

RR.Soft costs means:
   1. The amount of actual interim or construction financing interest, including loan fees and other one-time charges
       incurred to negotiate a new construction loan and/or extend the existing one;
   2. Real estate taxes and ground rent, if any;
   3. Advertising and promotional expenses;
   4. Cost of additional commissions;
   5. Architects, surveyors, legal, consulting engineers or other fees, not otherwise covered under this Policy;
   6. Project administration expenses, but not including development fees;
   7. Insurance premiums; and
                                                                                                                               EXH : 000049 of 000111




   8. Finder’s fee refunds.

SS. Specified Causes of Loss means fire; lightning; explosion; windstorm or hail; smoke; aircraft or vehicles; riot or civil
    commotion; vandalism; Sinkhole Collapse; Volcanic Action; falling objects; weight of snow, ice or sleet; water
    damage, Sprinkler Leakage, Theft; or Building Glass breakage.
    1. Falling objects does not include loss or damage to:
       a. Personal property in the open; or

Form
 FiledPEG 00 10 01 20 20-CI-006311       10/30/2020                                                      Page 33 of 34
                                                                 David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 80 of 143 PageID #: 89
 Filed                  20-CI-006311     10/30/2020              David L. Nicholson, Jefferson Circuit Clerk

       b. The interior of a building or structure, or property inside a building or structure, unless the roof or an outside
          wall or the building structure is first damaged by a falling object.
    2. Water damage means:
       a. Accidental discharge or leakage of water or steam as the direct result of the breaking apart or cracking of a
          plumbing, heating, air conditioning or other system or appliance (other than a sump system including its
          related equipment and parts), that is located on the Insured Premises and contains water or steam; and
       b. Accidental discharge or leakage of water or waterborne material as the direct result of the breaking apart or
          cracking of a water or sewer pipe caused by wear and tear, when the pipe is located off the Insured
          Premises and is connected to or is part of a municipal potable water supply system or municipal sanitary
          sewer system.
       Loss or damage caused by or resulting from an event meeting the definition of Flood is not Water Damage.

TT. Sprinkler Leakage means the escape of water or other materials from automatic fire extinguishing equipment due to
    the breakage or bursting of pipes or equipment.

UU.Stock means merchandise held in storage or for sale, raw materials, and goods in process or finished.

VV. Theft means any act of stealing by any method including but not limited to theft by electronic means, burglary,
    robbery, larceny, conversion, extortion or voluntary parting of property for any reason.

WW.Time Element means Business Income or Extra Expense.

XX. Unmanned Aircraft means an aircraft that is not designed, manufactured or modified after manufacture to be
    controlled directly by a person from within or on the aircraft and which is owned by you or owned by others but in your
    care, custody, or control.




                                                                                                                               Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
    Unmanned aircraft includes equipment designed for and used exclusively with the unmanned aircraft, provided
    such equipment is essential for operation of the unmanned aircraft or for executing unmanned aircraft operations.

YY. Valuable Papers and Records means inscribed, printed or written documents, manuscripts, patterns or records
    including abstracts, books, deeds, drawings, films, maps or mortgages.
    Valuable Papers and Records does not mean:
    1. Money or Securities, whether or not in current circulation;
    2. Property that cannot be replaced with other property of like kind and quality;
    3. Fine Arts or Accounts Receivable; or
    4. Electronic Data.

ZZ. Virtual Currency means as an electronic representation of monetary value that may be issued, managed and
    controlled by private issuers, developers, or the founding organization. Such Virtual Currencies are often
    represented in terms of tokens and may remain unregulated without a legal tender.

AAA.Volcanic Action means direct loss or damage resulting from the eruption of a volcano when the loss or damage is
    caused by:
    1. Airborne volcanic blast or airborne shock waves;
    2. Ash, dust or particulate matter; or
    3. Lava flow.
                                                                                                                               EXH : 000050 of 000111




    All volcanic eruptions that occur within any 168-hour period will constitute a single occurrence.
    Volcanic action does not include the cost to remove ash, dust or particulate matter that does not cause direct
    physical loss or damage to property at an Insured Premises.




Form
 FiledPEG 00 10 01 20 20-CI-006311       10/30/2020                                                      Page 34 of 34
                                                                 David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 81 of 143 PageID #: 90
 Filed                 20-CI-006311    10/30/2020             David L. Nicholson, Jefferson Circuit Clerk




          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            HOSPITALITY SPECIALIZED COVERAGES
Words and phrases that appear in bold type have special meaning. Refer to Section G. Definitions. The following
Coverage Extensions are added.

A. COMMUNICABLE DISEASE CONTAMINATION COVERAGE
   1. We will pay for the actual loss of Business Income you sustain and the Extra Expenses you incur during the
      Period of Restoration when access to your Insured Premises is partially or totally prohibited by order of a
      government authority as the direct result of an outbreak of a Communicable Disease at an Insured Premises.
      a. The Period of Restoration begins at the time of the outbreak of a Communicable Disease, and ends the
          earlier of:
          (1) The time when access is permitted to your Insured Premises;
          (2) 180 consecutive days after the order by the governmental authority; or
          (3) When the Communicable Disease Contamination Annual Aggregate Limit of Insurance shown in the
               Declarations is exhausted.
      b. We will also reimburse you for the actual costs that you incur to clean up, remove, restore, or replace
          contaminated Covered Property when required by the order due to the presence of a specific




                                                                                                                         Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
          Communicable Disease at an Insured Premises.
   2. The most we will pay at all Insured Premises for the sum of all loss or damage in is the Communicable Disease
      Contamination Annual Aggregate Limit of Insurance shown in the Declarations.
   3. Deductible
      a. We will not pay for any loss of Business Income until the necessary interruption of your business operations
          exceeds the Communicable Disease Waiting Period shown in the Declarations. We will not pay for any loss
          of Business Income sustained during this Waiting Period. No other deductible or Waiting Period will apply to
          coverage provided under this Coverage Extension.
          The Communicable Disease Waiting Period begins at the time of the order by a governmental authority.
      b. Any deductibles or Waiting Periods applicable to Business Income do not apply to Extra Expense provided
          under this Coverage Extension.
   4. Exclusions
      a. We will not pay for the costs to test for or monitor for any Communicable Disease other than payment for
          testing or monitoring that is performed during the clean up or removal of the Communicable Disease.
      b. This Coverage Extension does not apply if the presence of the Communicable Disease:
          (1) Is caused by or results from a cause of loss that is excluded under this Policy; or
          (2) Existed prior to the effective date of this Policy.
          (3) The Debris Removal Coverage Extensions do not apply to coverage provided by this endorsement.
   5. This is the only coverage applicable to Communicable Disease Contamination.
B. EMERGENCY EVACUATION EXPENSES
   1. We will reimburse you for Emergency Evacuation Expenses you incur as a direct result of imminent danger of
                                                                                                                         EXH : 000051 of 000111




      bodily injury or loss of life when the Insured Premises is threatened by a Covered Cause of Loss.
   2. Coverage begins at the time of evacuation at an Insured Premises and ends the earlier of:
      a. When your employees or Guests have been returned to the Insured Premises where the evacuation took
          place, or to another Insured Premises;
      b. 30 days after the evacuation of the Insured Premises; or
      c. The Limit of Insurance has been exhausted.
   3. We will not pay any expenses or loss caused by or related to:

Form
 FiledPEG 50 03 01 20 20-CI-006311     10/30/2020             David L. Nicholson, Jefferson Circuit ClerkPage 1 of 4
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 82 of 143 PageID #: 91
 Filed                  20-CI-006311     10/30/2020              David L. Nicholson, Jefferson Circuit Clerk

      a. A strike, bomb threat or false fire alarm, unless the evacuation is ordered by a civil authority;
      b. A planned evacuation drill;
      c. An evacuation of any resident due to their medical condition;
      d. Any costs associated with any temporary or long term residency; or
      e. Any resultant Business Income loss sustained or Extra Expenses incurred.
   4. The most we will pay in any one occurrence for all incurred Emergency Evacuation Expenses is the
      Emergency Evacuation Expenses Limit of Insurance shown in the Declarations.
   5. No deductible applies to this coverage.
C. FOOD SPOILAGE
   Coverage Extension SPOILAGE in the Property Elite Coverage Form is deleted and replaced by the following:
   1. We will pay for loss or damage to Perishable Food; and
   2. The actual loss of Business Income you sustain and the Extra Expenses you incur;
      caused by or resulting from Spoilage of covered Perishable Food at an Insured Premises.
   3. We will also reimburse the actual, necessary and reasonable expenses you incur to:
      a. Avoid or reduce spoilage loss or damage to the extent that such spoilage loss or damage is reduced; and
      b. Clean up and dispose of spoiled Perishable Food. The Debris Removal Coverage Extension does not apply
           to this coverage.
   4. Spoilage must be caused by temperature or humidity change due to:
      a. Complete or partial lack of power to operate the refrigeration, cooling, heating or humidity controls system,
           resulting from direct physical damage to utility generating plants, switching stations, substations,
           transformers, and transmission lines;
      b. Accidental or unintentional manual disconnection of any refrigeration, cooling or humidity control system from
           the source of electrical power;
      c. Termination of electrical power due to throwing or turning off any switch or other device usual to the shutting




                                                                                                                              Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
           off of electrical power, at the Insured Premises; or
      d. Contamination due to the release of any refrigerant.
   5. We will not pay for any loss or damage until the amount of loss or damage exceeds the Food Spoilage Deductible
      shown in the Declarations. We will then pay the amount of loss or damage excess of that Deductible.
   6. Loss Payment and Valuation Condition
      a. The most we will pay and reimburse for all loss or damage in any one occurrence is the Food Spoilage Limit
           of Insurance shown in the Declarations.
      b. We will determine the value of Perishable Food at:
           (1) The selling price, as if no loss or damage had occurred;
           (2) Less discounts and expenses you otherwise would have had.
   7. We will not pay any loss or damage caused by or resulting from the inability of the utility service or other power
      source to provide sufficient power at an Insured Premises due to:
      a. Lack of fuel;
      b. Governmental order;
      c. Lack of generating capacity to meet demand; or
      d. The intentional shutting off of power by the utility service or other power source. However, this exclusion will
           not apply in the event the utility service or other source of power must shut off or reduce power due to natural
           disaster or in an effort to prevent property damage or bodily injury.
D. FRANCHISEE UPGRADE COSTS
   1. In the event of direct physical loss or damage to Real Property caused by or resulting from a Covered Cause of
                                                                                                                              EXH : 000052 of 000111




      Loss at an Insured Premises, we will pay for the actual, necessary and reasonable additional costs you incur to
      upgrade such Real Property to the standard required by the Franchisor as outlined in the franchise documents in
      effect on the date and time of the loss.
   2. The most we will pay for all franchise upgrade costs you incur in any one occurrence is the Franchise Upgrade
      Costs Limit of Insurance shown in the Declarations.
      Such costs are in addition to the amounts payable under the LOSS PAYMENT AND VALUATION CONDITIONS
      provision of this Policy.


Form
 FiledPEG 50 03 01 20 20-CI-006311       10/30/2020              David L. Nicholson, Jefferson Circuit ClerkPage 2 of 4
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 83 of 143 PageID #: 92
 Filed                 20-CI-006311     10/30/2020              David L. Nicholson, Jefferson Circuit Clerk

   3. We shall not be liable for any costs set forth above if you were required to comply with such standards prior to the
      time of the direct physical loss or damage and you failed to comply with such standards within a reasonable
      period of time.
E. GUEST RELOCATION AND MOVE-BACK EXPENSES
   1. We will reimburse you for Guest Relocation and Move-Back Expenses due to direct physical loss or damage
      caused by or resulting from a Covered Cause of Loss that renders an Insured Premises uninhabitable.
      The expenses must be incurred no later than 60 consecutive days after the building repairs at the Insured
      Premises where the loss or damage occurred have been completed. The expiration date of this Policy will not cut
      short this time period.
   2. No coverage is provided for loss or damage to any property.
   3. The most we will pay for all Guest Relocation and Move-Back Expenses in any one occurrence is the Guest
      Relocation Expenses Limit of Insurance shown in the Declarations. This is the only Limit of Insurance that applies
      to this Coverage Extension.
F. INNKEEPER’S LEGAL LIABILITY
   1. We will pay on behalf of the insured all sums that the insured shall become legally obligated to pay as damages
      because of loss or destruction of, or damage to Innkeeper’s Covered Property to which this Coverage
      Extension applies. We will have the right to defend the insured against any suit seeking those damages. We have
      no duty to defend the insured against any suit seeking damages for loss or destruction of, or damage to any
      Covered Property to which this endorsement does not apply.
      We may at our discretion investigate any occurrence and settle any claim or suit that may result. However:
      a. Our obligation to pay damages on the insured's behalf applies only to the amount of damages in excess of
           the Per Occurrence Deductible shown in the Declarations; and
      b. Our obligation to defend and make any payments ends when the total amount of defense costs and payments
           of judgments or settlements exceeds the Limit of Insurance applicable to this Coverage Extension.
   2. We will pay for covered loss or damage to Innkeeper’s Covered Property only if the loss or damage occurs




                                                                                                                             Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
      during
      the policy period and in the Coverage Territory.
   3. We will not pay for any loss or damage caused by or resulting from any of the following:
      a. Criminal, dishonest, fraudulent or malicious acts committed by, on behalf of or at the direction of any insured;
      b. Electronic Vandalism;
      c. Guests voluntarily parting with any personal property;
      d. Unexplained disappearance;
      e. Theft;
      f. Loss or destruction of or damage to Innkeeper’s Covered Property for which the insured is obligated to pay
           damages by reason of the assumption of liability in a contract or agreement.
   4. Limits of Insurance
      a. The most we will pay for all loss or damage to any one guest’s Innkeeper’s Covered Property is the Per
           Guest Limit of Insurance shown in the Declarations.
      b. The most we will pay for all loss or damage in any one occurrence regardless of the number of insureds,
           claims made, suits brought, guests making claims or Insured Premises is the Innkeepers Legal Liability Limit
           of Insurance shown in the Declarations.
           All loss, destruction or damage involving a single act or series of related acts whether caused by one or more
           persons is considered one occurrence.
           The most we will pay for all loss or damage in any one policy year is the Innkeepers Legal Liability Limit of
           Insurance shown in the Declarations.
   5. Deductible
                                                                                                                             EXH : 000053 of 000111




      a. We will not pay for any loss or damage until the amount of loss or damage exceeds the Deductible shown in
           the Declarations. We will then pay the amount of loss or damage excess of that deductible.
      b. The following deductible conditions also apply:
           (1) The Per Guest Deductible applies separately to each guest making a claim or representing a suit
                regardless of the number of claims made or suits brought.
           (2) The maximum deductible applicable to all covered loss or damage in any one occurrence is the
                Occurrence Deductible shown in the Declarations.

Form
 FiledPEG 50 03 01 20 20-CI-006311      10/30/2020              David L. Nicholson, Jefferson Circuit ClerkPage 3 of 4
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 84 of 143 PageID #: 93
 Filed                 20-CI-006311     10/30/2020             David L. Nicholson, Jefferson Circuit Clerk

G. DEFINITIONS
   1. Communicable Disease means a disease that:
      a. May be transmitted directly or indirectly by a person or animal to another; and
      b. Is due to an infectious agent or toxic product produced by such infectious agent.
   2. Emergency Evacuation Expenses means the actual, necessary and reasonable expenses you incur in excess
      of normal continuing operating expenses to:
      a. Remove and transport employees or Guests to; and
      b. House and maintain employees or Guests at;
          another Insured Premises or other premises within the coverage territory; and
      c. Return employees or Guests to the original Insured Premises.
      d. Emergency Evacuation Expenses do not include:
          (1) Expenses you incur to relocate or move your patients or residents to a new permanent location; or
          (2) Expenses covered under any other Coverage or Coverage Extension under this Policy.
   3. Guest means a person registered at the time of direct physical loss or damage at a hospitality location, including
      a hotel, motel, resort or other similar location.
   4. Guest Relocation and Move-Back Expenses means:
      a. The actual, necessary and reasonable expenses you incur to:
          (1) Transport Guests to alternate accommodations; and
          (2) Pack and transport personal property of Guests to alternate accommodations.
      b. Reasonable charges for comparable accommodations for guests actually displaced by such direct physical
          loss or damage, but only for:
          (1) The original length of the reservation for such Guests; and
          (2) The amount of the occupancy rate at comparable accommodations that exceeds the occupancy rate at




                                                                                                                           Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
               the Insured Premises where the direct physical loss or damage occurred; and
      c. Return employees or Guests to the Insured Premises where the loss or damage occurred when such
          premises are habitable.
   5. Innkeeper’s Covered Property means any personal property belonging to guests while that property is:
      a. In your care, custody or control; or
      b. Located within a building or structure at an Insured Premises.
      c. Innkeeper’s Covered Property does not include:
          (1) Samples or articles for sale, samples or articles carried or held for sale or delivery after sale.
          (2) Any aircraft, auto or watercraft including any associated equipment or accessories.
          (3) Property contained within or on an auto that is not owned or operated by the insured.
          (4) Any form of Money or Securities.
   6. Perishable Food means Business Personal Property that is:
      a. Meant for human consumption;
      b. Used in room service or restaurant operations owned and operated by you;
      c. Maintained by you under controlled conditions for its preservation; and
      d. Susceptible to loss or damage if the controlled conditions change.

                                                                                                                           EXH : 000054 of 000111




Form
 FiledPEG 50 03 01 20 20-CI-006311      10/30/2020             David L. Nicholson, Jefferson Circuit ClerkPage 4 of 4
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 85 of 143 PageID #: 94
 Filed                   20-CI-006311     10/30/2020                David L. Nicholson, Jefferson Circuit Clerk




                                     TO REPORT A PROPERTY CLAIM
Report Claims To:        Telephone: 1-800-327-3636
                         Email:     Lossconnect@thehartford.com

When reporting a claim, please include the following information:
         x   Insured Name;
         x   Policy Number;
         x   Specific Location of the Loss;
         x   Description of the Loss;
         x   Date of the Loss; and
         x   A Name and Telephone Number that our claims adjuster can contact for additional information.




                                                                                                                             Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                                                             EXH : 000055 of 000111




Form
 FiledPEG 00 03 01 20 20-CI-006311        10/30/2020                David L. Nicholson, Jefferson Circuit ClerkPage 1 of 1
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 86 of 143 PageID #: 95
 Filed                   20-CI-006311      10/30/2020               David L. Nicholson, Jefferson Circuit Clerk




           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
A. Disclosure Of Federal Share Of Terrorism Losses
   The United States Department of the Treasury will reimburse insurers for a portion of such insured losses as indicated
   in the table below that exceeds the applicable insurer deductible:

                                                                      Federal Share of
                                         Calendar Year
                                                                      Terrorism Losses
                                             2015                            85%
                                             2016                            84%
                                             2017                            83%
                                             2018                            82%
                                             2019                            81%
                                          2020 or later                      80%

   However, if aggregate insured losses attributable to certified acts of terrorism under the federal Terrorism Risk




                                                                                                                                    Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
   Insurance Act, as amended (TRIA) exceed $100 billion in a calendar year, the Treasury shall not make any payment
   for any portion of the amount of such losses that exceeds $100 billion. The United States Government has not
   charged any premium for their participation in covering terrorism losses.
B. Cap On Insurer Liability For Terrorism Losses
   A certified act of terrorism means an act that is certified by the Secretary of the Treasury, in accordance with the
   provisions of the federal Terrorism Risk Insurance Act, to be an act of terrorism under TRIA. The criteria contained in
   TRIA for a certified act of terrorism include the following:
   1. The act results in insured losses in excess of $5 million in the aggregate, attributable to all types of insurance
        subject to TRIA; and
   2. The act results in damage within the United States, or outside the United States in the case of certain air carriers
        or vessels or the premises of a United States mission; and
   3. The act is a violent act or an act that is dangerous to human life, property or infrastructure and is committed by an
        individual or individuals as part of an effort to coerce the civilian population of the United States or to influence the
        Policy or affect the conduct of the United States Government by coercion.
   If aggregate insured losses attributable to certified acts of terrorism under TRIA exceed $100 billion in a calendar
   year and we have met, or will meet, our insurer deductible under TRIA we shall not be liable for the payment of any
   portion of the amount of such losses that exceeds $100 billion. In such case, your coverage for terrorism losses may
   be reduced on a pro-rata basis in accordance with procedures established by the Treasury, based on its estimates of
   aggregate industry losses and our estimate that we will exceed our insurer deductible. In accordance with Treasury
   procedures, amounts paid for losses may be subject to further adjustments based on differences between actual
   losses and estimates.
C. Application Of Other Exclusions
                                                                                                                                    EXH : 000056 of 000111



   The terms and limitations of any terrorism exclusion, the inapplicability or omission of a terrorism exclusion, or the
   inclusion of Terrorism coverage, do not serve to create coverage for any loss which would otherwise be excluded
   under this Policy, such as losses excluded by the Nuclear Hazard Exclusion, the Pathogenic or Poisonous Biological
   or Chemical Materials Exclusion, the Contamination Exclusion and the War And Military Action Exclusion.




Form
 FiledPEG 09 40 01 20 20-CI-006311         10/30/2020               David L. Nicholson, Jefferson Circuit ClerkPage 1 of 1
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 87 of 143 PageID #: 96
 Filed                  20-CI-006311      10/30/2020              David L. Nicholson, Jefferson Circuit Clerk




           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       CONFIRMATION OF REJECTION OF COVERAGE –
                            TERRORISM RISK INSURANCE ACT
We have previously made an offer of coverage for certified acts of terrorism and advised you of the premium for such
coverage. In order to reject our offer, you must sign and return this written statement that affirmatively expresses your
desire to waive coverage for certified acts of terrorism.
A certified act of terrorism means an act that is certified by the Secretary of the Treasury to be an act of terrorism under
the federal Terrorism Risk Insurance Act, as amended (TRIA). The criteria contained in TRIA for a certified act of terrorism
includes the following:
1. The act results in insured losses in excess of $5 million in the aggregate, attributable to all types of insurance subject
     to TRIA; and
2. The act results in damage within the United States, or outside the United States in the case of certain air carriers or
     vessels or the premises of a United States mission; and
3. The act is a violent act or an act that is dangerous to human life, property or infrastructure and is committed by an
     individual or individuals as part of an effort to coerce the civilian population of the United States or to influence the
     policy or affect the conduct of the United States Government by coercion.
The United States Department of the Treasury will reimburse insurers for a portion of insured losses as indicated in the
table below attributable to certified act of terrorism that exceeds the applicable insurer deductible.




                                                                                                                                 Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                            Calendar Year              Federal Share of Terrorism Losses
                                2015                                  85%
                                2016                                  84%
                                2017                                  83%
                                2018                                  82%
                                2019                                  81%
                             2020 or later                            80%

However, if aggregate insured losses under TRIA exceed $100 billion in a calendar year the Treasury shall not make any
payment for any portion of the amount of such losses that exceeds $100 billion. The United States government has not
charged any premium for their participation in covering terrorism losses.
If aggregate insured losses attributable to terrorist acts certified under TRIA exceed $100 billion in a calendar year and we
have met, or will meet, our insurer deductible under TRIA, we shall not be liable for the payment of any portion of the
amount of such losses that exceeds $100 billion. In such case, your coverage for terrorism losses may be reduced on a
pro rata basis in accordance with procedures established by the Treasury, based on its estimates of aggregate industry
losses and our estimate that we will exceed our insurer deductible. In accordance with the Treasury's procedures,
amounts paid for losses may be subject to further adjustments based on differences between actual losses and estimates.
The premium for terrorism coverage is shown below.
                                                                                                                                 EXH : 000057 of 000111




                                 TERRORISM PREMIUM:             $18,932.00




Form
 FiledPEG 09 53 01 20 20-CI-006311        10/30/2020              David L. Nicholson, Jefferson Circuit ClerkPage 1 of 2
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 88 of 143 PageID #: 97
 Filed                   20-CI-006311      10/30/2020               David L. Nicholson, Jefferson Circuit Clerk

Other acts of terrorism means activities against persons, organizations or property of any nature:
1. That involve the following or preparation for the following:
   a. Use or threat of force or violence; or
   b. Commission or threat of a dangerous act; or
   c. Commission or threat of an act that interferes with or disrupts an electronic, communication, information, or
        mechanical system; and
2. When one or both of the following applies:
   a. The effect is to intimidate or coerce a government or the civilian population or any segment thereof, or to disrupt
        any segment of the economy; or
   b. It appears that the intent is to intimidate or coerce a government, or to further political, ideological, religious, social
        or economic objectives or to express (or express opposition to) a philosophy or ideology.

                  OPTION TO REJECT TERRORISM COVERAGE AND APPLICATION TO RENEWALS
You may reject terrorism coverage by signing and returning the written rejection statement below. By signing the written
rejection statement, you are affirmatively rejecting our offer and authorizing the attachment of terrorism exclusion(s) to
your binder and/or policy and to all subsequent renewals. Unless you contact your agent, broker or representative and
accept coverage prior to the inception of your renewal policy, terrorism exclusion(s) will apply to all subsequent renewals.

                                            REJECTION STATEMENT
On behalf of the Named Insured shown above, the undersigned hereby:
    x    Rejects the offer of coverage for terrorism;
    x    Acknowledges that an exclusion(s) for terrorism will be made part of the policy; which will exclude certified acts of
         terrorism and other acts of terrorism;
    x    Acknowledges that, unless the Named Insured requests coverage for terrorism; at renewal, exclusion(s) for




                                                                                                                                    Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
         terrorism will form a part of the policy and any subsequent renewals; and
    x    Acknowledges that there will be no premium charge made for terrorism coverage unless the Exception Covering
         Certain Fire Losses applies*.
* In the states listed in the schedule below, terrorism exclusion in a property policy includes an Exception Covering
Certain Fire Losses. Therefore, if you reject coverage for terrorism, that rejection does not apply to fire losses resulting
from terrorism and coverage for such losses will be provided in your policy. Because of this, only a portion of the premium
for terrorism will be returned to you. In subsequent renewals in which a terrorism exclusion is attached to your policy, a
portion of the amount of premium you would have paid had you accepted our offer of coverage will be assessed.

The Exception Covering Certain Fire Losses applies to property located in the following states:

California, Georgia, Hawaii, Illinois, Iowa, Maine, Missouri, New Jersey, New York, North Carolina, Oregon, Rhode Island,
Washington, West Virginia, Wisconsin




                         Signature                                          Title                            Date
                                                                                                                                    EXH : 000058 of 000111




          Your signed written statement should be sent to your insurance agent or broker.




Form
 FiledPEG 09 53 01 20 20-CI-006311         10/30/2020               David L. Nicholson, Jefferson Circuit ClerkPage 2 of 2
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 89 of 143 PageID #: 98
 Filed                   20-CI-006311      10/30/2020               David L. Nicholson, Jefferson Circuit Clerk




           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN RESPONSE
    TO THE DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK INSURANCE ACT.

           DISCLOSURE PURSUANT TO TERRORISM RISK INSURANCE ACT
                                                Terrorism Premium: $18,932

A. Disclosure Of Premium
   In accordance with the federal Terrorism Risk Insurance Act, as amended (TRIA), we are required to provide you with
   a notice disclosing the portion of your premium, if any, attributable to coverage for certified acts of terrorism under
   TRIA. The portion of your premium attributable to such coverage is shown above in this endorsement.
B. The following definition is added with respect to the provisions of this endorsement:
   A certified act of terrorism means an act that is certified by the Secretary of the Treasury, in accordance with the
   provisions of TRIA, to be an act of terrorism under TRIA. The criteria contained in TRIA for a certified act of
   terrorism include the following:
   1. The act results in insured losses in excess of $5 million in the aggregate, attributable to all types of insurance
        subject to TRIA; and




                                                                                                                                    Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
   2. The act results in damage within the United States, or outside the United States in the case of certain air carriers
        or vessels or the premises of an United States mission; and
   3. The act is a violent act or an act that is dangerous to human life, property or infrastructure and is committed by an
        individual or individuals as part of an effort to coerce the civilian population of the United States or to influence the
        policy or affect the conduct of the United States Government by coercion.
C. Disclosure Of Federal Share Of Terrorism Losses Under TRIA
   The United States Department of the Treasury will reimburse insurers for a portion of such insured losses as indicated
   in the table below that exceeds the applicable insurer deductible:

                                                                     Federal Share of
                                         Calendar Year
                                                                     Terrorism Losses
                                             2015                           85%
                                             2016                           84%
                                             2017                           83%
                                             2018                           82%
                                             2019                           81%
                                          2020 or later                     80%

   However, if aggregate insured losses attributable to certified act of terrorism under TRIA exceed $100 billion in a
   calendar year, the Treasury shall not make any payment for any portion of the amount of such losses that exceeds
                                                                                                                                    EXH : 000059 of 000111




   $100 billion. The United States Government has not charged any premium for their participation in covering terrorism
   losses.
D. Cap On Insurer Liability for Terrorism Losses Under TRIA
   If aggregate insured losses attributable to certified act of terrorism under TRIA exceed $100 billion in a calendar
   year and we have met, or will meet, our insurer deductible under TRIA we shall not be liable for the payment of any
   portion of the amount of such losses that exceeds $100 billion. In such case, your coverage for terrorism losses may
   be reduced on a pro-rata basis in accordance with procedures established by the Treasury, based on its estimates of
   aggregate industry losses and our estimate that we will exceed our insurer deductible. In accordance with Treasury

Form
 FiledPEG 09 85 01 20 20-CI-006311         10/30/2020               David L. Nicholson, Jefferson Circuit ClerkPage 1 of 2
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 90 of 143 PageID #: 99
 Filed                 20-CI-006311     10/30/2020              David L. Nicholson, Jefferson Circuit Clerk

   procedures, amounts paid for losses may be subject to further adjustments based on differences between actual
   losses and estimates.
E. Application of Other Exclusions
   The terms and limitations of any terrorism exclusion, the inapplicability or omission of a terrorism exclusion, or the
   inclusion of terrorism coverage, do not serve to create coverage for any loss which would otherwise be excluded
   under this Policy.
F. All other terms and conditions remain the same.

*When terrorism is excluded, this policy includes a charge of $0 for Fire resulting from terrorism in states that have a
Standard Fire Policy Statute requiring such coverage as stated in the terrorism exclusion on your policy.




                                                                                                                            Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                                                            EXH : 000060 of 000111




Form
 FiledPEG 09 85 01 20 20-CI-006311      10/30/2020              David L. Nicholson, Jefferson Circuit ClerkPage 2 of 2
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 91 of 143 PageID #: 100
 Filed                   20-CI-006311     10/30/2020               David L. Nicholson, Jefferson Circuit Clerk




           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      U.S. DEPARTMENT OF THE TREASURY, OFFICE OF FOREIGN ASSESTS
           CONTROL (“OFAC”) ADVISORY NOTICE TO POLICYHOLDERS
No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of your Policy. You
should read your Policy and review the Declarations and the complete information on the coverages you are provided.

This Notice provides information concerning possible impact on your insurance coverage due to directives issued by the
United States. Please read this Notice carefully.

The Office of Foreign Assets Control ("OFAC") of the U.S. Department of the Treasury administers and enforces
economic and trade sanctions based on U.S. foreign policy and national security goals against targeted foreign countries
and regimes, terrorists, international narcotics traffickers, those engaged in activities related to the proliferation of
weapons of mass destruction, and other threats to the national security, foreign policy or economy of the United States.
OFAC acts under Presidential national emergency powers, as well as authority granted by specific legislation, to impose
controls on transactions and freeze assets under U.S. jurisdiction. OFAC publishes a list of individuals and companies
owned or controlled by, or acting for or on behalf of, targeted countries. It also lists individuals, groups, and entities, such
as terrorists and narcotics traffickers designated under programs that are not country-specific. Collectively, such
individuals and companies are called "Specially Designated Nationals and Blocked Persons" or "SDNs". Their assets are




                                                                                                                                   Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
blocked and U.S. persons are generally prohibited from dealing with them. This list can be located on OFAC’s web site at
– http//www.treas.gov/ofac.

In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity claiming the
benefits of this insurance has violated U.S. sanctions law or is an SDN, as identified by OFAC, the policy is a blocked
contract and all dealings with it must involve OFAC. When an insurance policy is considered to be such a blocked or
frozen contract, no payments nor premium refunds may be made without authorization from OFAC.




                                                                                                                                   EXH : 000061 of 000111




Form
 FiledPEG 99 40 01 20 20-CI-006311        10/30/2020               David L. Nicholson, Jefferson Circuit ClerkPage 1 of 1
   Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 92 of 143 PageID #: 101
 Filed                 20-CI-006311     10/30/2020              David L. Nicholson, Jefferson Circuit Clerk




          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                     TRADE OR ECONOMIC SANCTIONS ENDORSEMENT
This insurance does not apply to the extent that trade or economic sanctions or other laws or regulations prohibit us from
providing insurance, including, but not limited to, the payment of claims.

All other terms and conditions remain unchanged.




                                                                                                                             Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                                                             EXH : 000062 of 000111




Form
 FiledPEG 99 41 01 20 20-CI-006311      10/30/2020              David L. Nicholson, Jefferson Circuit ClerkPage 1 of 1
   Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 93 of 143 PageID #: 102
 Filed                 20-CI-006311     10/30/2020             David L. Nicholson, Jefferson Circuit Clerk




          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         EQUIPMENT BREAKDOWN BUSINESS INCOME DEDUCTIBLE OPTIONS
A. PERCENTAGE OF LOSS
   1. If the Deductible applicable to Stated Covered Cause of Loss – Equipment Breakdown shown in the Declarations
        is expressed as a percentage of loss, we will calculate the Deductible applicable to Business Income loss by
        multiplying the gross amount of loss, damage or expense (prior to any Deductible) by the indicated percentage
        shown on the Declarations. If the calculated Percentage of Loss Deductible is less than the Policy Deductible
        shown in the Declarations, the Policy Deductible will apply.
   2. We will not pay for any Business Income loss until the amount of loss exceeds the Deductible. We will then pay
        the amount of loss or damage in excess of that Deductible up to the Limit of Insurance.
        EXAMPLE
        An Equipment Breakdown Accident to Equipment Breakdown Property results in a Business Income loss in
        the amount of $40,000.
        Percentage of Loss Deductible is: 10%; $5,000 Minimum Deductible applies.
        $40,000 x .10 = $4,000 Percentage of Loss Deductible. However: $5,000 minimum deductible applies.
        Loss payment calculation: $40,000 - $5,000 = $35,000. This is the most we will pay in this example.
B. WAITING PERIOD




                                                                                                                           Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
   If a Waiting Period is stated in the Declarations applicable to Stated Covered Cause of Loss - Equipment Breakdown
   we will not pay for any Business Income loss incurred during the specified number of hours immediately following
   the Equipment Breakdown Accident. We will then pay for the actual loss of Business Income up to the Limit of
   Insurance.
C. MULTIPLES OF AVERAGE DAILY VALUE
   If the Deductible applicable to Stated Covered Cause of Loss – Equipment Breakdown shown in the Declarations is a
   Multiple of Average Daily Value, that amount will be calculated as follows, with respects to Business Income loss:
   1. The Average Daily Value will be the Business Income that would have been earned had no Equipment
        Breakdown Accident occurred, divided by the number of working days during the Period of Restoration. No
        reduction shall be made for the Business Income not being earned, or in the number of working days, because
        of the Equipment Breakdown Accident or any other scheduled or unscheduled shutdowns during the Period of
        Restoration.
   2. The Average Daily Value applies to all locations included in the valuation of the loss.
   3. The Average Daily Value as determined above will be multiplied by the number shown in the Declarations. The
        result shall be used as the Deductible.
   4. We will not pay for any Business Income loss until the amount of loss exceeds the Deductible. We will then pay
        the amount of loss or damage in excess of that Deductible up to the Limit of Insurance.
        EXAMPLE
        Business is interrupted, partially or completely for 5 days. If there had been no Equipment Breakdown the earned
        Business Income for those 5 days would have been $100,000.
        The Equipment Breakdown Business Income deductible is: 2 times Average Daily Value.
        Step 1: $100,000/5 = $20,000 Average Daily Value.
                                                                                                                           EXH : 000063 of 000111




        Step 2: $20,000 (Average Daily Value) x 2 (times Average Daily Value) = $40,000 Equipment Breakdown
        Business Income deductible.
        Loss Payment Calculation: $100,000 - $40,000 = $60,000. This is the most we will pay in this example.




Form
 FiledPEG 10 63 01 20 20-CI-006311      10/30/2020             David L. Nicholson, Jefferson Circuit ClerkPage 1 of 1
   Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 94 of 143 PageID #: 103
 Filed               20-CI-006311      10/30/2020              David L. Nicholson, Jefferson Circuit Clerk




            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                      HIGH HAZARD WIND ZONES
SEE DECLARATIONS FOR APPLICABLE LIMITS AND DEDUCTIBLES. STATES, COUNTIES AND REGIONS THAT
ARE NOT LISTED BELOW ARE CONSIDERED ALL OTHER WINDSTORM OR HAIL ZONES.

FOR STATES OR LOCATIONS WITHIN A HIGH HAZARD ZONE THAT HAVE A LIMIT, DEDUCTIBLE OR WAITING
PERIOD APPLICABLE TO WIND OR HAIL SPECIFIED IN THE DECLARATIONS, THOSE SPECIFIC LIMITS,
DEDUCTIBLES OR WAITING PERIODS SUPERSEDE THOSE APPLICABLE TO HIGH HAZARD ZONES.


                                    TIER 1 HIGH HAZARD WIND ZONE COUNTIES AND PARISHES
         STATE
                                     Texas to Virginia, Hawaii, Puerto Rico and U.S. Virgin Islands

  Alabama           Baldwin, Mobile


  Florida           Entire State




                                                                                                                        Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
  Georgia           Bryan, Camden, Chatham, Glynn, Liberty, McIntosh


  Hawaii            All Counties

                    Assumption, Calcasieu, Cameron, Iberia, Jefferson, Lafourche, Livingston, Orleans,
  Louisiana         Plaquemines, St. Bernard, St. Charles, St. James, St. John the Baptist, St. Martin (South), St.
                    Mary, St. Tammany, Tangipahoa, Terrebonne and Vermilion

  Mississippi       Hancock, Harrison and Jackson

                    Beaufort, Bertie, Brunswick, Camden, Carteret, Chowan, Columbus, Craven, Currituck, Dare,
  North Carolina    Hyde, Jones, New Hanover, Onslow, Pamlico, Pasquotank, Pender, Perquimans, Tyrrell and
                    Washington

  Puerto Rico       Entire Island


  South Carolina    Beaufort, Berkeley, Charleston, Colleton, Dorchester, Georgetown, Hampton, Horry and Jasper

                    Aransas, Brazoria, Calhoun, Cameron, Chambers, Galveston, Harris, Jackson, Jefferson,
  Texas             Kenedy, Kleberg, Liberty, Matagorda, Newton, Nueces, Orange, Refugio, San Patricio, Victoria
                    and Willacy
                                                                                                                        EXH : 000064 of 000111




  U.S. Virgin
                    Entire territory, including St. Croix, St. John and St. Thomas
  Islands
                    Counties of Accomack, Charles City, Gloucester, Isle of Wight, James City, Lancaster,
                    Mathews, Middlesex, New Kent, Northampton, Northumberland, Prince George, Surry, Sussex,
  Virginia
                    York and Westmoreland, and the Independent Cities of Chesapeake, Hampton, Newport News,
                    Norfolk, Poquoson, Portsmouth, Suffolk, Virginia Beach and Williamsburg

Form
 FiledPEG 10 87 01 20 20-CI-006311     10/30/2020              David L. Nicholson, Jefferson Circuit ClerkPage 1 of 2
   Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 95 of 143 PageID #: 104
 Filed               20-CI-006311     10/30/2020              David L. Nicholson, Jefferson Circuit Clerk

                                           TIER 1 HIGH HAZARD WIND ZONE COUNTIES
         STATE
                                                        Maryland to Maine
   Connecticut      Fairfield, Middlesex, New Haven and New London
   Delaware         Sussex
   Maine            Androscoggin, Cumberland, Hancock, Knox, Lincoln, Sagadahoc, Waldo, Washington and York
   Massachusetts    Barnstable, Bristol, Dukes, Essex, Nantucket, Norfolk, Plymouth and Suffolk
   New
                    Rockingham and Strafford
   Hampshire
                    Atlantic, Bergen, Cape May, Cumberland, Essex, Hudson, Middlesex, Monmouth, Ocean and
   New Jersey
                    Union
   New York         Counties of Bronx, Kings, Nassau, New York, Queens, Richmond, Suffolk, and Westchester
   Rhode Island     Bristol, Kent, Newport, Providence and Washington


                                  TIER 2 HIGH HAZARD WIND ZONE COUNTIES AND PARISHES
         STATE
                                                  Texas to North Carolina
  Georgia           Brantley, Charlton, Effingham, Long and Wayne
                    Acadia, Ascension, East Baton Rouge, lberville, Jefferson Davis, Lafayette,
  Louisiana
                    St. Martin (North), Washington and West Baton Rouge
  Mississippi       George, Pearl River and Stone
  North Carolina    Bladen, Duplin, Gates, Hertford, Lenoir, Martin and Pitt
  South Carolina    Florence, Marion and Williamsburg
  Texas             Bee, Brooks, Fort Bend, Goliad, Hardin, Hidalgo, Jasper, Jim Wells and Wharton




                                                                                                                        Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                               REGIONAL HIGH HAZARD WIND ZONES
         REGION
                                                          Descriptions
  Asia Pacific      Guam, Japan, Philippines and Taiwan
                    Anguilla, Antigua, Barbados, Belize, British Virgin Islands, Caicos, Cayman Islands, Costa Rica,
                    Curacao, Dominica, Dominican Republic Grand Cayman, Grenada, The Grenadines,
                    Guadeloupe, Haiti Jamaica, Martinique, Netherlands Antilles, the Commonwealth of Puerto
  Caribbean
                    Rico, Saba, San Andres, St. Barts, St. Croix, St. Eustatius, St. Johns, St. Kitts, St. Lucia, St.
                    Maarten (Dutch), St. Martin (French), St. Thomas, St. Vincent, Tobago, Tortola, Trinidad, Turks,
                    and Virgin Gorda
  Latin America     Honduras, Mexico, but only the states of Quintana, Roo, and Yucatan, and Nicaragua




                                                                                                                        EXH : 000065 of 000111




Form
 FiledPEG 10 87 01 20 20-CI-006311    10/30/2020              David L. Nicholson, Jefferson Circuit ClerkPage 2 of 2
   Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 96 of 143 PageID #: 105
 Filed                 20-CI-006311     10/30/2020              David L. Nicholson, Jefferson Circuit Clerk




             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                HIGH HAZARD EARTHQUAKE ZONES
SEE PROPERTY ELITE – DECLARATIONS FOR APPLICABLE EARTH MOVEMENT LIMITS AND DEDUCTIBLES
WHICH APPLY TO THESE ZONES.

                                    NEW MADRID EARTHQUAKE ZONES

         STATE                                                COUNTY
                     Clay, Craighead, Crittenden, Cross, Greene, Jackson, Lawrence, Randolph, Sharp,
         Arkansas
                     Mississippi, Poinsett
                     Alexander, Massac, Pulaski, Union, Williamson, Johnson, Pope, Saline, Jackson, Franklin,
          Illinois
                     Perry, Hardin, Randolph, Monroe, St. Clair, Washington, Clinton, Bond, Madison, Jefferson

         Indiana     Posey, Vanderburgh, Gibson, Warrick, Pike

         Kentucky    Ballard, Carlisle, Fulton, Graves, Hickman, Livingston, McCracken, Marshall, Calloway




                                                                                                                         Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
     Mississippi     Desoto, Tunica, Marshall, Tate, Coahoma, Bolivar

                     Bollinger, Butler, Cape Girardeau, Dunklin, Mississippi, New Madrid, Pemiscot, Scott, Stoddard,
         Missouri    St. Louis, St. Francois, St. Charles, Jefferson, Franklin, Warren, Washington, Iron, Wayne,
                     Reynolds, Madison, St. Genevieve, Perry and the City of St. Louis
                     Crockett, Dyer, Haywood, Lake, Lauderdale, Obion, Shelby, Tipton, Gibson, Madison, Fayette,
     Tennessee
                     Hardeman

                               PACIFIC NORTHWEST EARTHQUAKE ZONES

         STATE                                                COUNTY
                     Clallam, Jefferson, King, Kitsap, Mason, Pierce, San Juan, Skagit, Snohomish, Thurston and
    Washington
                     Whatcom
    Pacific Northwest Earthquake Zone also includes the geographic area of British Columbia, Canada (including
    Vancouver Island and other Canadian Islands) that is south of 50° north latitude and west of 120° west
    longitude.


                                                                                                                         EXH : 000066 of 000111




Form
 FiledPEG 10 92 01 20 20-CI-006311      10/30/2020              David L. Nicholson, Jefferson Circuit ClerkPage 1 of 1
   Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 97 of 143 PageID #: 106
 Filed                 20-CI-006311     10/30/2020              David L. Nicholson, Jefferson Circuit Clerk




          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   CONTRACTOR’S EQUIPMENT COVERAGE EXTENSION
Words and phrases that appear in bold type have special meaning. Refer to Section F. Definitions. The following
Coverage Extension is added:

A. CONTRACTOR’S EQUIPMENT
   1. We will pay for direct physical loss or damage to Contractor’s Equipment caused by or resulting from a
      Covered Cause of Loss at an Insured Premises, located away from an Insured Premises, or while in the Due
      Course of Transportation within the Coverage Territory.
   2. Contractor’s Equipment does not include:
      a. Vehicles, trailers, motorcycles or other conveyances designed primarily for highway use and licensed as
            such. However, this does not include self-propelled vehicles designed and used primarily to carry
            permanently mounted Contractor’s Equipment.
      b. Aircraft, except when unmanned aircraft and equipment designed for and used with the unmanned aircraft is
            specifically described and listed with a Limit of Insurance in the most recent schedule on file with us or by
            endorsement to this Policy and while legally operated.
      c. Watercraft, except when the watercraft consists of crew boats, work boats, barges or marine floats less than
            26 feet in length and used exclusively in support of your business operations;




                                                                                                                            Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
      d. Property while in the possession of others while under an agreement of sale;
      e. Property while waterborne or airborne except when in the Due Course of Transportation.
B. COVERAGE EXTENSIONS
   The following Coverage Extensions are added:
   1. Newly Acquired Contractor’s Equipment
      a. We will pay for covered loss or damage to Contractor’s Equipment you acquire after the inception of this
            Policy. Coverage for Newly Acquired Contractor’s Equipment will end when any of the following first occurs:
            (1) This Policy renews, expires or is canceled;
            (2) You have reported the values of the newly acquired Contractor’s Equipment to us;
            (3) The equipment is added to this Policy by endorsement; or
            (4) 180 days after you obtain ownership of the equipment.
      b. The most we will pay for all covered loss or damage to Newly Acquired Contractor’s Equipment in any one
            occurrence is the lesser of:
            (1) The amount you paid for the equipment or for which you are legally liable;
            (2) The necessary and reasonable amount you spend to repair or replace the equipment; or
            (3) The Newly Acquired Contractor’s Equipment Limit of Insurance shown in the Declarations.
   2. Contractor’s Equipment Rental Expense
      a. In the event of covered loss or damage to Contractor’s Equipment, we will pay the necessary and
            reasonable expenses you incur for the rental of temporary Contractor’s Equipment to continue your
                                                                                                                            EXH : 000067 of 000111



            operations or work in progress or under contract during the Contractor’s Equipment Rental Expense Period of
            Restoration.
      b. The Contractor’s Equipment Rental Expense Period of Restoration is the period of time that:
            (1) Begins at the time covered loss or damage to Contractor’s Equipment; and
            (2) Ends when the Contractor’s Equipment is repaired or replaced or should have been repaired or
                replaced with reasonable speed and similar quality.
      The expiration of this Policy will not cut short this Period of Restoration.
      c. The most we will pay for Contractor’s Equipment Rental Expense is the lesser of:
Form
 FiledPEG 20 45 01 20 20-CI-006311      10/30/2020              David L. Nicholson, Jefferson Circuit ClerkPage 1 of 3
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 98 of 143 PageID #: 107
 Filed                  20-CI-006311      10/30/2020              David L. Nicholson, Jefferson Circuit Clerk

            (1) The necessary and reasonable amount you spend to rent temporary Contractor’s Equipment; or
            (2) The Contractor’s Equipment Rental Expense Limit of Insurance shown in the Declarations.
   3. Employee’s Tools and Work Clothing
      a. We will pay for direct physical loss or damage to your employee’s tools and work clothing used in your
            business operations caused by or resulting from a Covered Cause of Loss while such tools or clothing are
            located at your jobsites or within or on vehicles used in your business. Coverage is included in the
            Contractor’s Equipment Limit of Insurance shown in the Declarations.
      b. The most we will pay for any one tool or article of clothing is the actual cost the employee incurs to replace
            the tool or article of clothing with similar property of like kind and quality.
      c. No deductible applies to this Coverage Extension.
   4. Unreported Contractor’s Equipment
      a. We will pay for covered loss or damage to Contractor’s Equipment that you own or lease but have not yet
            reported to us.
      b. The most we will pay for all covered loss or damage to Unreported Contractor’s Equipment in any one
            occurrence is the lesser of:
            (1) The amount you paid for the equipment or for which you are legally liable;
            (2) The necessary and reasonable amount you spend to repair or replace the equipment; or
            (3) The Unreported Contractor’s Equipment Limit of Insurance shown in the Declarations.
C. LIMIT OF INSURANCE
   1. The most we will pay for direct physical loss or damage for any one item of Contractor’s Equipment is the value
      for the piece of equipment that sustains loss or damage stated in the most recent Statement of Values or other
      documentation on file with us.
   2. The most we will pay for all direct physical loss or damage to Contractor’s Equipment in any one occurrence is
      the Contractor’s Equipment Limit of Insurance shown in the Declarations.




                                                                                                                                 Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
D. VALUATION
   The following valuation conditions apply to loss or damage to Contractor’s Equipment:
   1. Replacement Cost
      a. We will determine the value of Contractor’s Equipment that sustains loss or damage on a replacement cost
            basis, without deduction for physical deterioration, depreciation, obsolescence or depletion, when
            replacement cost is shown on the Declarations or by endorsement:
            (1) Regardless of age; or
            (2) For equipment manufactured within the number of years when shown in the Declarations.
            However, the most we will pay is the amount you actually spend to repair or replace such equipment that
            sustains loss or damage, up to the applicable Limit of Insurance.
      b. We will pay on an Actual Cash Value basis until the lost or damaged property is actually repaired or
            replaced.
      c. If the Covered Property is not repaired or replaced within 180 days of the date of loss or damage, we will
            value the property on an Actual Cash Value basis.
   2. Actual Cash Value
      a. We will determine the value of Contractor’s Equipment that sustains loss or damage that is not subject to
            the provision in Paragraph D.1.a. and D.1.b. above, or when shown on the Declarations or by endorsement,
            on an Actual Cash Value basis.
      b. The most we will pay for covered loss or damage to Contractor’s Equipment is the lesser of:
            (1) The Actual Cash Value;
            (2) The necessary and reasonable amount you spend to repair the damaged equipment;
                                                                                                                                 EXH : 000068 of 000111




            (3) The necessary and reasonable amount you spend to replace the damaged equipment with other
                equipment of similar quality and used for the same function; or
            (4) The Limit of Insurance applicable to the lost or damaged Covered Property.
      c. Contractor’s Equipment Leased or Rented from Others
            We will determine the value of damaged Contractor’s Equipment that you have leased or rented from others
            based on your legal liability up to the applicable Limit of Insurance. In the event of loss or damage the value of
            the property will be determined as of the date of loss or damage.

Form
 FiledPEG 20 45 01 20 20-CI-006311        10/30/2020              David L. Nicholson, Jefferson Circuit ClerkPage 2 of 3
   Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 99 of 143 PageID #: 108
 Filed                  20-CI-006311     10/30/2020              David L. Nicholson, Jefferson Circuit Clerk

E. CONDITIONS
   Except as provided in this Coverage Extension, all other exclusions, terms and conditions under this Policy still apply.
F. DEFINITIONS
   1. Actual Cash Value means the cost to repair or replace Contractor’s Equipment that sustains loss or damage
      less deductions for physical deterioration, depreciation, obsolescence or depletion.
   2. Contractor’s Equipment means equipment, machinery and tools including attachments, accessories and
      improvements you make to such equipment that is:
      a. Used in your business operations;
      b. Typical to the construction industry; and
      c. Described in the most recent statement of values or other documentation provided by you to us.
   3. Due Course of Transportation means in transit from one place to its intended destination including while:
      a. At intermediate locations within the coverage territory and while in the Due Course of Transportation within
          the coverage territory; and
      b. While waterborne in the Due Course of Transportation, but only when on inland waterways or in territorial
          waters, within 12 miles of land.




                                                                                                                              Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                                                              EXH : 000069 of 000111




Form
 FiledPEG 20 45 01 20 20-CI-006311       10/30/2020              David L. Nicholson, Jefferson Circuit ClerkPage 3 of 3
   Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 100 of 143 PageID #: 109
 Filed                 20-CI-006311     10/30/2020             David L. Nicholson, Jefferson Circuit Clerk




          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       LEASEHOLD INTEREST COVERAGE EXTENSION
Words and phrases that appear in bold type have special meaning. Refer to Section F. Definitions. The following Time
Element Coverage Extension is added to this Policy.

A. We will pay for the Leasehold Interest loss you sustain due to the cancellation of your lease. The lease cancellation
   must be due to direct physical loss or damage to property caused by or resulting from a Covered Cause of Loss at
   the Leasehold Interest Premises.
B. The most we will pay for covered Leasehold Interest loss in any one occurrence is the Leasehold Interest Limit of
   Insurance shown in the Declarations. But if the lease is canceled and you enter into a new lease at the same
   premises, the most we will pay for covered loss because of such lease cancellation is the lesser of:
   1. The difference between your current rent and the rent you will pay under the new lease; or
   2. The Net Leasehold Interest at the time of loss.
   No deductible applies to the coverage provided under this Coverage Extension.
C. Coverage provided under this Endorsement ends the earlier of:
   1. The expiration date of your original lease;
   2. 12 months after the date of loss or damage, unless a different number of months is indicated in the Declarations;




                                                                                                                           Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
       or
   3. The Leasehold Interest Limit of Insurance is exhausted.
   The expiration of this Policy will not cut short the period of time shown in items C.1. or C.2.
D. The following additional Condition applies to this Endorsement:
   You must use all reasonable means to mitigate additional loss or damage to property, and use any suitable property
   or service to reduce the covered loss.
E. The following additional Exclusions apply to this Endorsement.
   1. We will not pay for any Leasehold Interest loss caused by:
       a. The suspension, lapse or cancellation of any lease except as provided in paragraph A. above;
       b. Your cancelling the lease, except as lessor when cancelling the lease due to direct physical loss or damage to
            property at a Leasehold Interest Premises; or
       c. Your act or omission that constitutes a default under the lease.
   2. We will not pay for any direct physical loss or damage to Real Property or Business Personal Property, any
       Time Element loss or any other consequential loss.
F. DEFINITIONS
   1. Leasehold Interest means the sum of the:
       a. Difference between the rent you pay at a Leasehold Interest Premises and the rental value at that premises;
       b. Unamortized bonus payments you paid when you acquired the lease that will not be refunded to you, but
            does not include rent or security deposits;
       c. Unamortized amount of tenant’s Improvements and Betterments that:
                                                                                                                           EXH : 000070 of 000111




            (1) You actually spent for such Improvements and Betterments at a Leasehold Interest Premises and
                that you cannot legally remove;
            (2) You acquired from the prior tenant at your expense; or
            (3) You are required to insure under a written contract or lease agreement;
                but you cannot legally remove or are forced to abandon; and
       d. Unamortized rent you paid in advance that will not be refunded to you, but does not include customary rent
            due at the beginning of the month or other rental period.

Form
 FiledPEG 20 89 01 20 20-CI-006311      10/30/2020             David L. Nicholson, Jefferson Circuit ClerkPage 1 of 2
  Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 101 of 143 PageID #: 110
 Filed                20-CI-006311    10/30/2020              David L. Nicholson, Jefferson Circuit Clerk

   2. Leasehold Interest Premises means an Insured Premises to which this coverage applies as shown in the
      Declarations.
   3. Gross Leasehold Interest means the difference between the monthly rental value of the Leasehold Interest
      Premises and the actual monthly rent you pay, including taxes, insurance and any services you pay for as part of
      the lease. This amount will not change whether you occupy or sublet the Leasehold Interest Premises.
   4. Net Lease Interest means the present value of your Gross Leasehold Interest for each remaining month of
      your lease multiplied by the prime rate (as published in the Wall Street Journal on the date the lease was
      canceled) plus 5% compounded annually.




                                                                                                                         Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                                                         EXH : 000071 of 000111




Form
 FiledPEG 20 89 01 20 20-CI-006311    10/30/2020              David L. Nicholson, Jefferson Circuit ClerkPage 2 of 2
   Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 102 of 143 PageID #: 111
 Filed                   20-CI-006311     10/30/2020               David L. Nicholson, Jefferson Circuit Clerk




           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                              KENTUCKY CHANGES
A. The following exclusion and related provisions are added to this Policy.
   1. We will not pay for loss or damage arising out of any act committed:
       a. By or at the direction of any insured; and
       b. With the intent to cause a loss.
   2. However, this exclusion will not apply to deny coverage to an innocent co-insured who did not cooperate in or
       contribute to the creation of the loss, provided the loss is otherwise covered under this Policy and:
       a. The loss arose out of a pattern of domestic violence and abuse; and
       b. The perpetrator of the loss is criminally prosecuted for the act causing the loss.
   3. If we pay a claim pursuant to Paragraph A.2., our payment to the insured is limited to that insured’s ownership
       interest in the property less any payments we first made to a mortgagee or other party with a legal secured
       interest in the property. In no event will we pay more than the Limit of Insurance.
B. The Subrogation POLICY CONDITION is amended by adding the following:
   If we pay an innocent co-insured for loss described in Paragraph A.2., the rights of the innocent co-insured to recover
   damages from the perpetrator are transferred to us to the extent of our payment. Following the loss, the innocent co-
   insured may not waive such rights to recover against the perpetrator of the domestic violence.




                                                                                                                                   Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
C. Paragraph 2. of the Cancellation POLICY CONDITION is replaced by the following:
   2. Cancellation of Policies In Effect For 60 Days Or Less
       If this Policy has been in effect for 60 days or less, we may cancel this Policy for any reason by mailing or
       delivering to the first Named Insured written notice of cancellation, stating the reason for cancellation, at least 90
       days before the effective date of cancellation.
D. The following is added to the Cancellation POLICY CONDITION:
   7. Cancellation of Policies In Effect For More Than 60 Days
       a. If this Policy has been in effect for more than 60 days or is a renewal of a policy we issued, we may cancel
            this Policy only for one or more of the following reasons:
            (1) Nonpayment of premium;
            (2) Discovery of fraud or material misrepresentation made by you or with your knowledge in obtaining,
                 continuing or in presenting a claim under this Policy;
            (3) Discovery of willful or reckless acts or omissions on your part which increase any hazard insured against;
            (4) The occurrence of a change in the risk which substantially increases any hazard insured against after
                 insurance coverage has been issued or renewed;
            (5) A violation of any local fire, health, safety, building, or construction regulation or ordinance with respect to
                 any insured property or the occupancy thereof which substantially increases any hazard insured against;
            (6) We are unable to reinsure the risk covered by this Policy; or
            (7) A determination by the commissioner that the continuation of this Policy would place us in violation of the
                 Kentucky insurance code or regulations of the commissioner.
                                                                                                                                   EXH : 000072 of 000111



       b. If we cancel this Policy based on Paragraph 7.a. above, we will mail or deliver a written notice of cancellation
            to the first Named Insured, stating the reason for cancellation, at least:
            (1) 14 days before the effective date of cancellation, if cancellation is for nonpayment of premium; or
            (2) 90 days before the effective date of the cancellation, if cancellation is for any reason stated in 7.a.(2)
                 through 7.a.(7) above.



Form PEG 30 16 01 20                                                                                    Page 1 of 2
 Filed                20-CI-006311 10/30/2020   © 2020, The Hartford
                                                             David L. Nicholson, Jefferson Circuit Clerk
                (Includes copyrighted material of Insurance Services Office, Inc., with its permission)
   Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 103 of 143 PageID #: 112
 Filed                 20-CI-006311     10/30/2020              David L. Nicholson, Jefferson Circuit Clerk



E. The following POLICY CONDITION is added and supersedes any provisions to the contrary:
   NONRENEWAL
   1. For the purpose of this Condition:
      a. Any policy period or term of less than 6 months shall be considered to be a policy period or term of 6 months;
            and
      b. Any policy period or term of more than 1 year or any policy with no fixed expiration date shall be considered a
            policy period or term of 1 year.
   2. If we elect not to renew this Policy, we will mail or deliver written notice of nonrenewal, stating the reason for
      nonrenewal, to the first Named Insured shown in the Declarations, at the last mailing address known to us, at
      least 90 days before the expiration date of the policy period.
   3. If notice of nonrenewal is not provided pursuant to this Condition, coverage under the same terms and conditions
      shall be deemed to be renewed for the ensuing policy period upon payment of the appropriate premium until you
      have accepted replacement coverage with another insurer, or until you have agreed to the nonrenewal.
   4. If we mail or deliver a renewal notice to the first Named Insured at least 30 days before the end of the policy
      period, stating the renewal premium and its due date, the Policy will terminate without further notice unless the
      renewal premium is received by us or our authorized agent by the due date.
   5. If this Policy terminates because the renewal premium has not been received by the due date, we will, within 15
      days, mail or deliver to the first Named Insured at his last known address a notice that the Policy was not renewed
      and the date it was terminated.
   6. If notice is mailed, proof of mailing is sufficient proof of notice.




                                                                                                                            Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                                                            EXH : 000073 of 000111




Form
 FiledPEG 30 16 01 20 20-CI-006311      10/30/2020              David L. Nicholson, Jefferson Circuit ClerkPage 2 of 2
  Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 104 of 143 PageID #: 113
 Filed           20-CI-006311   10/30/2020     David L. Nicholson, Jefferson Circuit Clerk




                           PRODUCER COMPENSATION NOTICE


You can review and obtain information on The Hartford’s producer compensation practices at
www.TheHartford.com or at 1-800-592-5717.




                                                                                             Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                             EXH : 000074 of 000111




 Filed           20-CI-006311   10/30/2020     David L. Nicholson, Jefferson Circuit Clerk
Form G-3418-0
    Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 105 of 143 PageID #: 114
  Filed                  20-CI-006311     10/30/2020              David L. Nicholson, Jefferson Circuit Clerk

Policy Number: 33UFJAE3AAF




          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


           EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
                     FOR: AL J SCHNEIDER CO
 This endorsement modifies insurance provided under this Policy

 A. We will not pay for loss or damage caused by or resulting from any virus or bacteria that induces or is capable of
    inducing physical distress, illness or disease
 B. This exclusion does not apply to a Communicable Disease Contamination – Coverage Extension endorsement.




                                                                                                                          Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                                                          EXH : 000075 of 000111




Form  PEGM 00 06 03 2020-CI-006311
  Filed                                   10/30/2020                                                        Page 1 of 1
                                                                  David L. Nicholson, Jefferson Circuit Clerk
 Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 106 of 143 PageID #: 115
Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk




                                                                                           Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                           EXH : 000076 of 000111




Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk
 Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 107 of 143 PageID #: 116
Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk




                       EXHIBIT C




                                                                                           Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                           EXH : 000077 of 000111




Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk
 Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 108 of 143 PageID #: 117
Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk




                                                                                           Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                           EXH : 000078 of 000111




Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk
 Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 109 of 143 PageID #: 118
Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk




                                                                                           Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                           EXH : 000079 of 000111




Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk
 Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 110 of 143 PageID #: 119
Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk




                                                                                           Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                           EXH : 000080 of 000111




Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk
 Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 111 of 143 PageID #: 120
Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk




                                                                                           Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                           EXH : 000081 of 000111




Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk
 Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 112 of 143 PageID #: 121
Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk




                                                                                           Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                           EXH : 000082 of 000111




Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk
 Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 113 of 143 PageID #: 122
Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk




                                                                                           Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                           EXH : 000083 of 000111




Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk
 Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 114 of 143 PageID #: 123
Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk




                                                                                           Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                           EXH : 000084 of 000111




Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk
 Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 115 of 143 PageID #: 124
Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk




                                                                                           Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                           EXH : 000085 of 000111




Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk
 Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 116 of 143 PageID #: 125
Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk




                                                                                           Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                           EXH : 000086 of 000111




Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk
 Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 117 of 143 PageID #: 126
Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk




                                                                                           Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                           EXH : 000087 of 000111




Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk
 Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 118 of 143 PageID #: 127
Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk




                                                                                           Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                           EXH : 000088 of 000111




Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk
 Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 119 of 143 PageID #: 128
Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk




                                                                                           Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                           EXH : 000089 of 000111




Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk
 Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 120 of 143 PageID #: 129
Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk




                                                                                           Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                           EXH : 000090 of 000111




Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk
 Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 121 of 143 PageID #: 130
Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk




                                                                                           Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                           EXH : 000091 of 000111




Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk
 Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 122 of 143 PageID #: 131
Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk




                                                                                           Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                           EXH : 000092 of 000111




Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk
 Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 123 of 143 PageID #: 132
Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk




                                                                                           Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                           EXH : 000093 of 000111




Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk
 Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 124 of 143 PageID #: 133
Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk




                                                                                           Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                           EXH : 000094 of 000111




Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk
 Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 125 of 143 PageID #: 134
Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk




                                                                                           Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                           EXH : 000095 of 000111




Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk
 Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 126 of 143 PageID #: 135
Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk




                                                                                           Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                           EXH : 000096 of 000111




Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk
 Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 127 of 143 PageID #: 136
Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk




                       EXHIBIT D




                                                                                           Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                           EXH : 000097 of 000111




Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk
             Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 128 of 143 PageID #: 137
          Filed                              20-CI-006311              10/30/2020                           David L. Nicholson, Jefferson Circuit Clerk
 Archived: Friday, April 17, 2020 5:36:08 PM
 From: Chris Cyterski
 To: Southeast Region Claims
 Cc: Ron Strecker Rob Winn John Gluth Terri Cook Jessica Govic
 Subject: Al J Schneider Co - First Report of Property Loss, Hartford Policy #33UFJAE3AAF, Policy Period 3/1/2020 - 3/1/2021
 Sensitivity: High
 Attachments:
 Policy+-+33UFJAE3AAF.pdf;




 Please report a property claim to the attached company/policy. We are reporting for coverage under two separate parts of the policy:

Communicable Disease Contamination Coverage: The insured is incurring a business income and extra expense loss because access to the premises has been
 partially prohibited by order of the Kentucky Governor’s office.

Crisis Management Coverage: The Kentucky Governor’s office order is a crises event as defined in the policy. The insured is experiencing business income and
 extra expense losses due to this event.

 The client contact for this claim is:

 RON STRECKER
 CHIEF FINANCIAL OFFICER
 AJS HOTELS
 O 502-569-4472 C 502-471-7732
 THE AL J. S CHNEIDER COMPANY


 rstrecker@ajshotels.com




                                                                                                                                                                                                               Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
 I have discussed this claim with John Gluth and would like him assigned as the claim advocate.

 Please let me know of questions.

 Chris

 Chris Cyterski

 Area Executive Vice President




 D 502.716.7857

 M 502.494.0680

 Chris_Cyterski@ajg.com

 Gallagher

 9300 Shelbyville Road, Suite 704, Louisville, KY 40222

 www.ajg.com
                                                                                                                                                                                                               EXH : 000098 of 000111




 Arthur J. Gallagher Risk Management Services, Inc.

 Entity CA License No. 0726293 | Individual CA License No. 0F30546

 Communications concerning this matter, including this email and any attachments, may have been provided for purposes of insurance/risk management consulting. Opinions and advice provided by Gallagher are
          Filed                              20-CI-006311              10/30/2020                           David L. Nicholson, Jefferson Circuit Clerk
             Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 129 of 143 PageID #: 138
          Filed                                20-CI-006311               10/30/2020                             David L. Nicholson, Jefferson Circuit Clerk
not intended to be, and should not be construed as, legal advice.

A licensed Gallagher representative must provide the appropriate insurance carrier with written instructions in order to bind insurance coverage. T herefore, client instructions via email are not sufficient to bind
coverage unless and until you have received explicit written confirmation from an authorized Gallagher representative.




                                                                                                                                                                                                                         Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                                                                                                                                                         EXH : 000099 of 000111




          Filed                                20-CI-006311               10/30/2020                             David L. Nicholson, Jefferson Circuit Clerk
 Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 130 of 143 PageID #: 139
Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk




                       EXHIBIT E




                                                                                           Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                           EXH : 000100 of 000111




Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk
            Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 131 of 143 PageID #: 140
        Filed                          20-CI-006311           10/30/2020                       David L. Nicholson, Jefferson Circuit Clerk




From: Bedford, Riggs (Auto and Property Claims)
Sent: Friday, April 17, 2020 7:36 AM
To: Ron Strecker
Cc: Chris Cyterski (Chris_Cyterski@ajg.com) ; Josh Zik CPA, CFE ; Conner Parsons
Subject: [EXTERNAL] RE: Business Interruption Claim

 \cbpat2CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless you recognize the sender and know the content is safe.


Ron,

I will have something to you when I return from vacation.

It was a pleasure to speak with you as well.

I regret that we do not have coverage for this event.

Take care Riggs

Sent with BlackBerry Work




                                                                                                                                                                                Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
(www.blackberry.com)


From: Ron Strecker <rstrecker@ajshotels.com>

Date: Thursday, Apr 16, 2020, 4:34 PM

To: Bedford, Riggs (Auto and Property Claims) <Riggs.Bedford@thehartford.com>

Cc: Chris Cyterski (Chris_Cyterski@ajg.com) <Chris_Cyterski@ajg.com>, Josh Zik CPA, CFE <jzik@ajshotels.com>, Conner Parsons <cparsons@ajshotels.com>

Subject: Business Interruption Claim

Hi Riggs,

It was good speaking with you yesterday. As I was going through my notes I realized that today is exactly four weeks since our first call on March 19th .

When you told Josh and I that ours was the only call that day not to receive an immediate denial we were encouraged. We were eager to get the documentation
process underway when I sent you a follow-up note on the 23rd and you responded hoping to have something the next morning.

Unfortunately, you had to deliver the bad news to us in a call on March 31st that the claim was being denied. As I recall it was a rather brief conversation and you
said you would be following up in writing.

After waiting for two weeks I decided to reach out to you yesterday to see if there was any further progress. You said the home just wanted to get it right.

How much more time do you think they need?
                                                                                                                                                                                EXH : 000101 of 000111




Thanks and stay well

Ron




\ITAP2RON STRECKER
CHIEF FINANCIAL OFFICER
        Filed                          20-CI-006311           10/30/2020                       David L. Nicholson, Jefferson Circuit Clerk
            Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 132 of 143 PageID #: 141
         Filed                                20-CI-006311               10/30/2020     David L. Nicholson, Jefferson Circuit Clerk
\itap2401 West M ain Street, ste 400
Louisville Kentucky 40202
\ITAP2O 502-569-4472 C 502-471-7732
\itap2www.AJS Hotels.com
THE AL J. S CHNEIDER COMPANY


\itap2
CONFIDENTIALITY NOTICE: This transmission may contain confidential
information Use or distribution by an unintended recipient is prohibited, and may
be a violation of the law If you believe that you received this e-mail in error,
please do not read or open the message or any attached items; delete the e-mail
and all attachments and inform the sender


************************************************************
This communication, including attachments, is for the exclusive use of addressee and may contain proprietary, confidential and/or privileged information. If you are
not the intended recipient, any use, copying, disclosure, dissemination or distribution is strictly prohibited. If you are not the intended recipient, please notify the
sender immediately by return e-mail, delete this communication and destroy all copies.
************************************************************

Original Sender: riggs.bedford@thehartford.com
Originating Country: United States




                                                                                                                                                                           Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                                                                                                           EXH : 000102 of 000111




         Filed                                20-CI-006311               10/30/2020     David L. Nicholson, Jefferson Circuit Clerk
 Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 133 of 143 PageID #: 142
Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk




                       EXHIBIT F




                                                                                           Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                           EXH : 000103 of 000111




Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk
 Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 134 of 143 PageID #: 143
Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk




                                                                                           Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                           EXH : 000104 of 000111




Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk
 Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 135 of 143 PageID #: 144
Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk




                                                                                           Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                           EXH : 000105 of 000111




Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk
 Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 136 of 143 PageID #: 145
Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk




                                                                                           Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                           EXH : 000106 of 000111




Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk
 Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 137 of 143 PageID #: 146
Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk




                                                                                           Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                           EXH : 000107 of 000111




Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk
 Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 138 of 143 PageID #: 147
Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk




                                                                                           Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                           EXH : 000108 of 000111




Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk
 Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 139 of 143 PageID #: 148
Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk




                                                                                           Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                           EXH : 000109 of 000111




Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk
 Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 140 of 143 PageID #: 149
Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk




                                                                                           Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                           EXH : 000110 of 000111




Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk
 Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 141 of 143 PageID #: 150
Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk




                                                                                           Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
                                                                                           EXH : 000111 of 000111




Filed           20-CI-006311   10/30/2020    David L. Nicholson, Jefferson Circuit Clerk
      Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 142 of 143 PageID #: 151
 AOC-E-105         Sum Code: CI
 Rev. 9-14                                                                              Case #: 20-CI-006311
                                                                                        Court: CIRCUIT
 Commonwealth of Kentucky
 Court of Justice Courts.ky.gov                                                         County: JEFFERSON Circuit
 CR 4.02; Cr Official Form 1                     CIVIL SUMMONS


Plantiff, AL J. SCHNEIDER CO. ET AL VS. HARTFORD FIRE INSURANCE COMPAN, Defendant


   TO: HARTFORD FIRE INSURANCE COMPANY
       C T CORPORATION SYSTEM
       67 BURNSIDE AVE.
       EAST HARTFORD, CT 061083408

The Commonwealth of Kentucky to Defendant:


   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the




                                                                                                                                   Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
document delivered to you with this Summons.




                                                         Jefferson Circuit Clerk
                                                         Date: 10/30/2020




                                                 Proof of Service
   This Summons was:

 Served by delivering a true copy and the Complaint (or other initiating document)
     To:

 Not Served because:
                                                                                                                                   CI : 000001 of 000001




   Date:                          , 20
                                                                                             Served By


                                                                                                  Title

Summons ID: @00000959596
CIRCUIT: 20-CI-006311 Long Arm Statute – Secretary of State
AL J. SCHNEIDER CO. ET AL VS. HARTFORD FIRE INSURANCE COMPAN

                                                      Page 1 of 1
      Case 3:20-cv-00863-BJB-RSE Document 1-1 Filed 12/29/20 Page 143 of 143 PageID #: 152
 AOC-E-105         Sum Code: CI
 Rev. 9-14                                                                              Case #:   20-CI-006311
                                                                                        Court:    CIRCUIT
 Commonwealth of Kentucky
 Court of Justice Courts.ky.gov                                                         County:   JEFFERSON Circuit
 CR 4.02; Cr Official Form 1                     CIVIL SUMMONS


Plantiff, AL J. SCHNEIDER CO. ET AL VS. HARTFORD FIRE INSURANCE COMPAN, Defendant


   TO: HARTFORD FIRE INSURANCE COMPANY
           C T CORPORATION SYSTEM
           67 BURNSIDE AVE.
           EAST HARTFORD, CT 06108

The Commonwealth of Kentucky to Defendant:


   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the




                                                                                                                                   Presiding Judge: HON. CHARLES L. CUNNINGHAM (630297)
document delivered to you with this Summons.




                                                         Jefferson Circuit Clerk
                                                         Date: 12/15/2020




                                                 Proof of Service
   This Summons was:

o Served by delivering a true copy and the Complaint (or other initiating document)
     To:

o Not Served because:
                                                                                                                                   CI : 000001 of 000001




   Date:                          , 20
                                                                                             Served By


                                                                                                  Title

Summons ID: @00000962860
CIRCUIT: 20-CI-006311 Return to Filer for Service
AL J. SCHNEIDER CO. ET AL VS. HARTFORD FIRE INSURANCE COMPAN

                                                      Page 1 of 1
